 Case 2:20-cv-00147-RMP       ECF No. 58    filed 03/04/21   PageID.909 Page 1 of 99




1     KELLY T. WOOD                                 ELIZABETH HARRIS
      CHRISTOPHER REITZ                             Assistant Attorney General
2     Assistant Attorneys General                   Office of the Attorney General
      Office of the Attorney General                Environmental Protection Division
3     Ecology Division                              800 5th Ave Ste. 2000 TB-14
      PO Box 40117                                  Seattle, Washington 98104
4     2425 Bristol Court SW                         (206) 521-3213
      Olympia, Washington 98504-0117
5     (360) 586-6770
6    Attorneys for Plaintiff State of Washington
7                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
8
     STATE OF WASHINGTON,                             NO. 2:20-CV-00147-RMP
9
                            Plaintiff,                FIRST AMENDED
10                                                    COMPLAINT
                 v.
11
     CROWN RESOURCES
12   CORPORATION and KINROSS
     GOLD U.S.A., INC.,
13
                            Defendants.
14
                                    I.     INTRODUCTION
15
16         1.1        Plaintiff, the State of Washington, by and through its attorneys

17   Robert W. Ferguson, Attorney General, and Kelly T. Wood, Christopher Reitz,

18   and Elizabeth Harris, Assistant Attorneys General, brings this action against

19   Defendants named below for violations of the Clean Water Act, 33 U.S.C.

20   §§ 1251–1388.

21         1.2        Crown Resources Corporation and Kinross Gold U.S.A., Inc.,

22   collectively Defendants, are—and have been for years—in violation of the

       FIRST AMENDED                            1              ATTORNEY GENERAL OF WASHINGTON
                                                                        Ecology Division
       COMPLAINT                                                         PO Box 40117
                                                                     Olympia, WA 98504-0117
                                                                          360-586-6770
 Case 2:20-cv-00147-RMP     ECF No. 58    filed 03/04/21   PageID.910 Page 2 of 99




1    federal Clean Water Act at a gold mine in Okanogan County, Washington (the

2    Buckhorn Mine).

3            1.3   As set out below, Defendants have consistently disregarded the

4    obligations of its National Pollutant Discharge Elimination System (NPDES)

5    permit for the Buckhorn Mine, to the detriment of the surrounding waters and in

6    violation of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a). These

7    harms adversely affect Washington and its residents by contaminating numerous

8    waters in and around the Buckhorn Mine site. The State of Washington brings

9    this action to end years of noncompliance by Defendants and to ensure the

10   remediation of the waters degraded by Defendants as they exported gold from

11   Washington state.

12                                II.    JURISDICTION
13           2.1   This action arises under the Clean Water Act, 33 U.S.C. § 1365. This

14   Court has subject matter jurisdiction over Clean Water Act claims under 33

15   U.S.C. § 1365(a). This Court also has subject matter jurisdiction under 28 U.S.C.

16   § 1331, as well as under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

17   2202.

18           2.2   The Clean Water Act authorizes citizen suits against “any person,”

19   including the United States or its agencies, alleged to be in violation of an effluent

20   standard or limitation. 33 U.S.C. § 1365(a)(1). District courts have the authority

21   to “enforce such an effluent standard or limitation . . . and to apply any

22

       FIRST AMENDED                          2               ATTORNEY GENERAL OF WASHINGTON
                                                                       Ecology Division
       COMPLAINT                                                        PO Box 40117
                                                                    Olympia, WA 98504-0117
                                                                         360-586-6770
 Case 2:20-cv-00147-RMP    ECF No. 58    filed 03/04/21   PageID.911 Page 3 of 99




1    appropriate civil penalties . . . .” 33 U.S.C. § 1365(a). The State of Washington

2    is a “citizen” authorized to sue under the Clean Water Act. U.S. Dep’t of Energy

3    v. Ohio, 503 U.S. 607, 614, 616 nn. 5 & 9 (1992) (“A State is a ‘citizen’ under

4    the CWA.”).

5          2.3     Pursuant to the notice requirements in 33 U.S.C. § 1365(b)(1)(A),

6    the Washington State Attorney General’s Office on March 5, 2020, notified

7    Defendants of Washington’s intent to file suit to restrain or abate the violations

8    described in this First Amended Complaint (Notice Letter). A copy of the Notice

9    Letter is attached as Exhibit 1. Plaintiff notified the Managing Agent for

10   Defendant Crown Resources, the Registered Agents of both Defendants, the

11   Administrator of the United States Environmental Protection Agency (EPA), the

12   Administrator of EPA Region 10, and the Director of the Washington State

13   Department of Ecology (Ecology) of its intent to sue Defendants by mailing

14   copies of the Notice Letter to these officials on March 5, 2020.

15         2.4     The State of Washington filed its Complaint on May 7, 2020, more

16   than 60 days after the Attorney General’s office sent its Notice Letter. State

17   Complaint. 1 The conditions complained of are continuing, or are reasonably

18
19         1
               The State’s Complaint in this matter is filed in 2:20-cv-00170-RMP,

20   consolidated with this matter pursuant to the Order Granting Stipulated Motion

21   to Consolidate Related Cases, ECF No. 13. Plaintiff Washington’s Complaint is

22   denoted as State Complaint.

       FIRST AMENDED                         3              ATTORNEY GENERAL OF WASHINGTON
                                                                     Ecology Division
       COMPLAINT                                                      PO Box 40117
                                                                  Olympia, WA 98504-0117
                                                                       360-586-6770
 Case 2:20-cv-00147-RMP      ECF No. 58      filed 03/04/21   PageID.912 Page 4 of 99




1    likely to continue to recur.

2           2.5    Neither the EPA nor Ecology is prosecuting a civil or criminal action

3    in a court of the United States or a state to require compliance with the violations

4    at issue in the current action.

5                                      III.     VENUE
6           3.1    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

7    because a substantial part of the events or omissions giving rise to Washington’s

8    claims occurred within this judicial district. Venue is also proper in this Court

9    pursuant to 33 U.S.C. § 1365(c)(1) because the source of the discharge is located

10   within this judicial district.

11                                     IV.     PARTIES
12          4.1    Plaintiff is the State of Washington (State), a sovereign entity that

13   brings this action to protect its own quasi-sovereign and proprietary rights. The

14   State owns the groundwater and surface waters of the state, including the waters

15   in and around the Buckhorn Mine. The State, through Ecology, is also responsible

16   for promulgating Water Quality Standards designed to protect human health,

17   aquatic life, and aesthetic and recreational uses of state waters, and to prevent

18   degradation of the state’s waters. This action is brought pursuant to the Attorney

19   General’s independent constitutional, statutory, and common law authority to

20   bring suit and obtain relief on behalf of the State based on impacts to the state’s

21   proprietary interests. This challenge is also brought pursuant to the Attorney

22

       FIRST AMENDED                             4              ATTORNEY GENERAL OF WASHINGTON
                                                                         Ecology Division
       COMPLAINT                                                          PO Box 40117
                                                                      Olympia, WA 98504-0117
                                                                           360-586-6770
 Case 2:20-cv-00147-RMP    ECF No. 58     filed 03/04/21   PageID.913 Page 5 of 99




1    General’s authority to bring actions pursuant to Washington’s interest, as parens

2    patriae, in the general health and well-being of its residents.

3          4.2    Defendant Crown Resources Corporation (Crown) is a Washington

4    for-profit corporation with a principal office address of 363 Fish Hatchery Road,

5    Republic in Washington.

6          4.3    Defendant Crown owns and operates a gold mine at Buckhorn

7    Mountain in Okanogan County, Washington.

8          4.4    Defendant Kinross Gold U.S.A., Inc. (Kinross) is a foreign for-profit

9    corporation registered to conduct business in Washington with a principal office

10   address of 5075 South Syracuse Street, Floor 8, Denver, Colorado. Defendant

11   Crown is a wholly owned subsidiary of Defendant Kinross Gold U.S.A., Inc.

12                        V.    STATUTORY BACKGROUND
13         5.1    The Federal Clean Water Act, 33 U.S.C. §§ 1251–1388, prohibits

14   the discharge of pollutants by any person to waters of the United States, unless

15   in compliance with the provisions of the Act. 33 U.S.C. §1311(a). As a result,

16   discharge of pollutants from a point source is unlawful unless the discharger first

17   obtains a National Pollutant Discharge Elimination System (NPDES) permit in

18   accordance with Section 402 of the Clean Water Act and the discharges fully

19   comply with the terms set out in the permit. 33 U.S.C. § 1342.

20         5.2    The Clean Water Act, Section 505(a), 33 U.S.C. § 1365(a), allows

21   any person to commence a civil action against another person who is alleged to

22

       FIRST AMENDED                          5              ATTORNEY GENERAL OF WASHINGTON
                                                                      Ecology Division
       COMPLAINT                                                       PO Box 40117
                                                                   Olympia, WA 98504-0117
                                                                        360-586-6770
 Case 2:20-cv-00147-RMP     ECF No. 58    filed 03/04/21   PageID.914 Page 6 of 99




1    be in violation of an effluent standard or limitation under the Act. Effluent

2    standards or limitations are defined to include a permit or permit condition issued

3    under Section 402 of the Act. 33 U.S.C. § 1365(f).

4                                      VI.    FACTS
5    A.    Defendants’ Corporate Structure
6          6.1    Defendant Crown is a wholly owned subsidiary of Defendant

7    Kinross. Together, Defendants own and operate the Buckhorn Mountain gold

8    mine in Okanogan County, Washington. Defendant Crown owns and operates the

9    Buckhorn Mine and Defendant Kinross has operational control over both

10   Defendant Crown and the Buckhorn Mine.

11         6.2    Defendant Kinross effectively controls Crown’s environmental

12   compliance at the Buckhorn Mine and directs Crown’s actions with regard to

13   such compliance. Defendant Kinross submits (and has submitted) letters, data,

14   and reports regarding operation of the Buckhorn Mine to regulatory agencies,

15   including Ecology, regarding compliance with applicable environmental

16   regulations. These include, but are not limited to, state and federal water pollution

17   control laws.

18         6.3    Upon information and belief, the Environmental Compliance

19   Manager for the Buckhorn Mine, Ms. Jacquelyn Nutt, is an employee of

20   Defendant Kinross, not of Defendant Crown. Ms. Nutt has signed various letters

21
22

       FIRST AMENDED                          6              ATTORNEY GENERAL OF WASHINGTON
                                                                      Ecology Division
       COMPLAINT                                                       PO Box 40117
                                                                   Olympia, WA 98504-0117
                                                                        360-586-6770
 Case 2:20-cv-00147-RMP      ECF No. 58   filed 03/04/21   PageID.915 Page 7 of 99




1    and reports regarding Permit compliance at the Buckhorn Mine provided to

2    Ecology on behalf of Crown.

3          6.4   Mr. Mark Ioli is a corporate officer of Crown. Upon information and

4    belief, Mr. Ioli is also the general manager of the Buckhorn Mine and is an

5    employee of Defendant Kinross.

6          6.5   Mr. Gregory Van Etter is a corporate officer of Crown. Based on

7    information and belief Mr. Van Etter is also a corporate officer and the current

8    President of Kinross.

9          6.6   Upon information and belief, Ms. Gina Myers is the site manager

10   and the former environmental compliance manager at the Buckhorn Mine and is

11   an employee of Defendant Kinross, not of Defendant Crown.

12         6.7   Upon information and belief, the profits from ore extraction from

13   the Buckhorn Mine, estimated at approximately 34 tons of gold, accrued to

14   Defendant Kinross, and not to Defendant Crown.

15   B.    Buckhorn Mine
16         6.8   The Buckhorn Mine is an approximately 50 acre underground gold

17   mine constructed in the Myers Creek Mining district, approximately 3.5 miles

18   east of the town of Chesaw in Okanogan County.

19         6.9   Construction on the Buckhorn Mine began in 2007, and active ore

20   extraction began in approximately early 2008. The Buckhorn Mine consists of a

21   series of underground tunnels excavated beneath Buckhorn Mountain. Many of

22

       FIRST AMENDED                          7              ATTORNEY GENERAL OF WASHINGTON
                                                                      Ecology Division
       COMPLAINT                                                       PO Box 40117
                                                                   Olympia, WA 98504-0117
                                                                        360-586-6770
 Case 2:20-cv-00147-RMP     ECF No. 58    filed 03/04/21   PageID.916 Page 8 of 99




1    these tunnels lie below the water table. During mining, aboveground features of

2    the Buckhorn Mine included access roads, maintenance shops, ore and

3    development rock stockpiles, detention ponds, and a mine water treatment plant

4    (MWTP). Some, but not all, of these aboveground features have been

5    decommissioned.

6            6.10 Ore extraction at the Buckhorn Mine lasted through approximately

7    2017. While in active operation, Defendants extracted approximately $1.3 billion

8    worth of gold from the Buckhorn Mine. Crown ceased extractive activity and

9    began mine reclamation in 2017.

10           6.11 From construction through the present day, Defendants discharge

11   pollutants from the Buckhorn Mine to both ground and surface waters in and

12   around the Buckhorn Mine site. These pollutants include aluminum, ammonia,

13   arsenic, chloride, copper, iron, lead, nitrates, sulfate, total dissolved solids, and

14   zinc.

15           6.12 Discharges to groundwater travel anywhere from a few hundred to a

16   few thousand feet to ultimately discharge to surface waters at or near the

17   Buckhorn Mine site via hydraulic connectivity. Surface waters receiving

18   discharges include Gold Bowl, Nicholson, Marias, Ethel, Bolster, and Gold

19   Creeks. These creeks flow into Myers Creek and Toroda Creek, both of which

20   flow into the Kettle River, a tributary of the Columbia River.

21
22

       FIRST AMENDED                          8              ATTORNEY GENERAL OF WASHINGTON
                                                                      Ecology Division
       COMPLAINT                                                       PO Box 40117
                                                                   Olympia, WA 98504-0117
                                                                        360-586-6770
 Case 2:20-cv-00147-RMP    ECF No. 58    filed 03/04/21   PageID.917 Page 9 of 99




1           6.13 Each of the aforementioned surface waters is a Water of the United

2    States under the Clean Water Act.

3    C.     Defendants’ Discharge Permit

4           6.14 Prior to construction of the Buckhorn Mine, Ecology conducted an

5    environmental review of the Buckhorn Mine proposal, culminating in September

6    2006 with a Final Supplemental Environmental Impact Statement (FSEIS). The

7    FSEIS examined baseline water quality data collected for the Buckhorn Mine site

8    from 1992 to 1996 and from 2003 to 2006. In general, the FSEIS identified that

9    background water quality at the site exhibited little signs of impact from human

10   activity.

11          6.15 The FSEIS also identified the potential for impacts from the

12   Buckhorn Mine to surface and groundwaters in and around the Buckhorn Mine

13   site, including changes in water chemistry. The FSEIS specifically noted the

14   potential for acid generation and mobilization of metals due to storage of the

15   development rock/ore at the surface and the placement of development rock back

16   into the mine excavations. The FSEIS also indicated that the use of explosives at

17   the Buckhorn Mine could cause elevated levels of nitrates in surface and ground

18   waters.

19          6.16 Due to anticipated discharges from the operation of the Buckhorn

20   Mine, operation of the Buckhorn Mine required Crown to obtain an NPDES

21   permit for its discharges. Ecology issued the first permit for the Buckhorn Mine,

22

       FIRST AMENDED                         9              ATTORNEY GENERAL OF WASHINGTON
                                                                     Ecology Division
       COMPLAINT                                                      PO Box 40117
                                                                  Olympia, WA 98504-0117
                                                                       360-586-6770
 Case 2:20-cv-00147-RMP    ECF No. 58    filed 03/04/21   PageID.918 Page 10 of 99




1     permit number WA0052434, in 2007. The Permit required Crown to capture and

2     treat all mine-contaminated water and authorized the discharge of treated mine

3     water and storm water subject to various operation, monitoring, and reporting

4     requirements in order to meet state Water Quality Standards and to preserve the

5     pre-mining quality of the surrounding waters. The monitoring requirements

6     included a network of monitoring wells, surface water monitoring stations, and

7     piezometers surrounding the Buckhorn Mine.

8           6.17 Ecology re-issued Crown’s NPDES permit in February 2014, with

9     an effective date of March 1, 2014. Ecology again re-issued the permit with minor

10    revisions in April 29, 2014 and April 1, 2015 (collectively, the “Permit”). The

11    2014 Permit was administratively extended beyond the February 28, 2019

12    expiration date pending issuance of a renewed permit.

13          6.18 Crown appealed its 2014 Permit in February 2014 to the Washington

14    Pollution Control Hearings Board (PCHB). The PCHB upheld the Permit. Crown

15    Resources Corp. v. Ecology, PCHB No. 14-018, 2015 WL 4719130 (July 30,

16    2015). Crown appealed the PCHB’s decision to Ferry County Superior Court,

17    which affirmed the PCHB and upheld the Permit as well. Crown Resources Corp.

18    v. Ecology, Ferry Superior Court, No. 15-2-00075-0 (March 13, 2017). Crown

19    appealed that decision to Division III of the Washington Court of Appeals, which

20    affirmed as well. Crown Res., Corp. v. Ecology, 10 Wn. App.2d 1040, 2019 WL

21    4942459 (Oct. 8, 2019) (unpublished). After the Court of Appeals denied

22

       FIRST AMENDED                         10              ATTORNEY GENERAL OF WASHINGTON
                                                                      Ecology Division
       COMPLAINT                                                       PO Box 40117
                                                                   Olympia, WA 98504-0117
                                                                        360-586-6770
 Case 2:20-cv-00147-RMP     ECF No. 58      filed 03/04/21   PageID.919 Page 11 of 99




1     Crown’s reconsideration motion, Crown did not seek discretionary review of the

2     Court of Appeals decision at the Supreme Court. Throughout its appeal of the

3     2014 Permit, Crown did not seek—or receive—a stay of the Permit pending

4     appeal.

5           6.19 Crown’s Permit, as modified in 2015, requires that Crown capture

6     and treat mine-impacted water at the Buckhorn Mine site, including stormwater,

7     wastewater, and contaminated groundwater in order to protect waters in and

8     around the Buckhorn Mine.

9     D.    Defendants’ Past and Ongoing Violations of Permit Conditions

10          6.20 Defendants have continuously violated the conditions and

11    requirements of the Permit since its issuance in 2014, continuing Defendants’

12    history of permit violations throughout their operation of this mine. These

13    violations also constitute violations of Sections 301(a) and 402 of the CWA,

14    33 U.S.C. §§ 1311(a), 1342. These violations are set out in detail in Section II.a

15    of the Notice Letter and listed in Attachment A thereto, and are incorporated

16    herein by reference. See Exhibit 1.

17          Effluent Limit Violations

18          6.21 Permit condition S1.A7 requires Crown to meet average monthly

19    numeric effluent limits in surface waters, groundwater, and seeps/springs for

20    chloride, nitrate and Nitrite, oil and grease, sulfate, total dissolved solids, total

21    suspended solids, specific conductance, ammonia, arsenic, copper, iron,

22

       FIRST AMENDED                            11              ATTORNEY GENERAL OF WASHINGTON
                                                                         Ecology Division
       COMPLAINT                                                          PO Box 40117
                                                                      Olympia, WA 98504-0117
                                                                           360-586-6770
 Case 2:20-cv-00147-RMP    ECF No. 58    filed 03/04/21   PageID.920 Page 12 of 99




1     manganese, zinc and pH. See Tables 6, 7, 13 of Exhibit 1. Permit Condition S2

2     requires effluent limits be met at specified monitoring points of compliance. See

3     Table 13 of Exhibit 1. The Permit contained interim limits for both surface and

4     groundwater points of compliance that were applicable from March 1, 2014 to

5     December 31, 2014. The final limits, applicable to the violations included in this

6     First Amended Complaint, became effective on January 1, 2015.

7           6.22 Crown violated Section 301(a) every day since March 5, 2015, by

8     discharging various pollutants from the Buckhorn Mine in excess of the limits set

9     out in the Permit. The specific dates on which Crown monitored compliance

10    points to calculate the monthly average values are listed in Attachment A to the

11    Notice Letter. See Exhibit 1. These violations are ongoing.

12          Failure to Maintain Capture Zone

13          6.23 Permit Condition S1.A.2.1 requires Crown to ensure that all water

14    impacted by the mining operation is captured, routed to a treatment plant, and

15    treated to meet effluent limits before discharge. The Permit defines this concept

16    as a “Capture Zone,” a three-dimensional area representing “the farthest extent

17    from the mine that mine-related contaminants in groundwater and surface water

18    are allowed.”

19          6.24 The monitoring results from the surrounding surface waters and

20    ground waters show that contaminants from the Buckhorn Mine have

21    consistently escaped the Capture Zone in violation of the Permit. Crown has

22

       FIRST AMENDED                         12              ATTORNEY GENERAL OF WASHINGTON
                                                                      Ecology Division
       COMPLAINT                                                       PO Box 40117
                                                                   Olympia, WA 98504-0117
                                                                        360-586-6770
 Case 2:20-cv-00147-RMP    ECF No. 58    filed 03/04/21   PageID.921 Page 13 of 99




1     failed to maintain the Capture Zone every day since March 5, 2015, in violation

2     of the Permit and of the Clean Water Act. These violations are ongoing.

3           Trigger Exceedance Violations

4           6.25 Permit Condition S2 requires Crown to monitor specified points of

5     compliance for trigger level concentrations of manganese, sulfate and total

6     suspended solids. Crown must then report levels above the trigger level to

7     Ecology and submit a written plan if the results exceed a specified level.

8           6.26 For manganese, Condition S2, Table 14, establishes a trigger level

9     at MW-4 of 220 μg/L. Once this level is exceeded, Crown must: (1) report the

10    result to Ecology within 72 hours of receipt of the data; and (2) if the result

11    exceeds 220 μg/L in the following month, submit a written plan for evaluation to

12    Ecology within one week of the receipt of the data. Crown’s monthly discharge

13    monitoring reports (DMRs) show it exceeded the manganese trigger each month

14    from June 2015 to November 2015, February and March 2016, April 2017, and

15    August 2017. Crown violated the Permit by failing to notify Ecology of these

16    exceedances within 72 hours. Crown also violated the Permit by failing to submit

17    a written plan for evaluation to Ecology within one week of receipt of the data

18    for July, August, September, October, and November 2015, and March 2016.

19          6.27 For sulfate, Condition S2, Table 13, establishes a trigger level at

20    SW-4 of 72 mg/L. Once this level is exceeded, Crown must: (1) report the result

21    to Ecology within 72 hours of receipt of the data; and (2) if the result exceeds

22

       FIRST AMENDED                         13              ATTORNEY GENERAL OF WASHINGTON
                                                                      Ecology Division
       COMPLAINT                                                       PO Box 40117
                                                                   Olympia, WA 98504-0117
                                                                        360-586-6770
 Case 2:20-cv-00147-RMP    ECF No. 58    filed 03/04/21   PageID.922 Page 14 of 99




1     72 mg/L in the following month, submit a written plan for evaluation to Ecology

2     within one week of the receipt of the data. Crown’s DMRs show it exceeded the

3     sulfate trigger in May 2016. Crown violated the Permit by failing to notify

4     Ecology of these exceedances within 72 hours.

5           6.28 For total suspended solids, Condition S2, Table 13, establishes a

6     trigger level at SW-4 and SW-5 of 20 mg/L. Once this level is exceeded, Crown

7     must: (1) report the result to Ecology within 72 hours of receipt of the data; and

8     (2) if the result exceeds 20 mg/L in the following month, submit a written plan

9     for evaluation to Ecology within one week of the receipt of the data. Crown’s

10    DMRs show it exceeded the total suspended solids trigger at SW-4 and SW-5 in

11    May 2017. Crown violated the Permit by failing to notify Ecology of these

12    exceedances within 72 hours.

13          6.29 Permit Condition S3.D requires Crown to take immediate action to

14    stop noncompliance with the Permit which leads to violations and to correct the

15    underlying problem. Crown failed to take this action for each of the violations

16    contained in this First Amended Complaint, in the Notice Letter and in

17    Attachment A thereto.

18          Reporting Violations

19          6.30 Permit Condition S3.D.a requires Crown to report to Ecology within

20    24 hours of discovery any failure of the groundwater Capture Zone.

21
22

       FIRST AMENDED                         14              ATTORNEY GENERAL OF WASHINGTON
                                                                      Ecology Division
       COMPLAINT                                                       PO Box 40117
                                                                   Olympia, WA 98504-0117
                                                                        360-586-6770
 Case 2:20-cv-00147-RMP     ECF No. 58     filed 03/04/21   PageID.923 Page 15 of 99




1           6.31 The Discharge Monitoring Report data reported by Crown shows a

2     continuing failure of the Capture Zone for every day of the statute of limitations.

3     However, Crown did not report this failure to Ecology as required under the

4     Permit. This is a violation of the Permit for every day of the statute of limitations.

5           6.32 Permit      Condition S3.D.b        requires   Crown      to    report any

6     noncompliance with the Permit that may endanger health or the environment to

7     Ecology within 24 hours of discovery.

8           6.33 Each of the violations described in this First Amended Complaint

9     and in the Notice Letter, endangers health and/or the environment. Crown

10    violated the reporting requirement for each violation listed in this First Amended

11    Complaint and in the Notice Letter.

12          6.34 Permit Condition S3.D.c requires Crown to submit a written report

13    to Ecology within five days of discovery of certain reportable events listed in

14    Conditions S3.D.a or S3.D.b in the Permit.

15          6.35 For each of the permit violations listed in this First Amended

16    Complaint and in the Notice Letter, Crown failed to provide the required written

17    report to Ecology within five days. Each of these failures is a further violation of

18    the Permit.

19          Notification and Planning Violations

20          6.36 Condition S6 of the Permit requires Crown to implement actions in

21    the Adaptive Management Plan for Water Quality and to update the Adaptive

22

       FIRST AMENDED                           15               ATTORNEY GENERAL OF WASHINGTON
                                                                         Ecology Division
       COMPLAINT                                                          PO Box 40117
                                                                      Olympia, WA 98504-0117
                                                                           360-586-6770
 Case 2:20-cv-00147-RMP     ECF No. 58     filed 03/04/21   PageID.924 Page 16 of 99




1     Management Plan. The deadline for Crown to submit an approvable Adaptive

2     Management Plan was July 1, 2014.

3           6.37 Crown submitted an Adaptive Management Plan to Ecology that

4     was not approvable. To this day, Crown has not submitted an approvable

5     Adaptive Management Plan to Ecology. Crown has thus violated the Permit on

6     every day since July 1, 2014.

7           6.38 Permit Condition S16 requires Crown to submit a plan for operating

8     the MWTP during rehabilitation of the Buckhorn Mine and the post closure phase

9     to Ecology 90 days prior to mine closure.

10          6.39 Upon information and belief, mine closure occurred in

11    approximately May 2017.

12          6.40 Crown did not submit a plan for operation of the MWTP during

13    rehabilitation until November 10, 2017. Crown thus violated Condition S16

14    every day from 90 days prior to mine closure until November 10, 2017.

15          6.41 Permit Condition G4 requires Crown to notify Ecology of planned

16    physical alterations to the facility that will result in a significant change in or an

17    increase of pollutants discharged.

18          6.42 Upon information and belief, Crown dismantled the MWTP in 2017

19    and then did not install a new plant for six months. Crown failed to notify Ecology

20    of an increase in pollutants that would be discharged when Crown dismantled the

21    MWTP. Crown has thus been in violation of Condition G4 during this period.

22

       FIRST AMENDED                           16              ATTORNEY GENERAL OF WASHINGTON
                                                                        Ecology Division
       COMPLAINT                                                         PO Box 40117
                                                                     Olympia, WA 98504-0117
                                                                          360-586-6770
 Case 2:20-cv-00147-RMP     ECF No. 58    filed 03/04/21   PageID.925 Page 17 of 99




1           6.43 Permit Condition G5 requires Crown to provide an engineering

2     report and plans to Ecology prior to modifying any wastewater control facilities.

3           6.44 Crown dismantled and replaced the MWTP without submitting the

4     required materials to Ecology. Crown thus violated the Permit

5                               VII. CAUSES OF ACTION
6                                 First Cause of Action
                        Violations of the Federal Clean Water Act
7                                (33 U.S.C. § 1251–1388)
8           7.1    Plaintiff re-alleges the facts set out in the Paragraphs 1 through 6.44

9     and in the Notice Letter attached hereto as Exhibit 1, as though fully set out

10    herein.

11          7.2    Section 301 of the Clean Water Act prohibits the discharge of

12    pollutants from a point source to waters of the United States except as authorized

13    pursuant to a valid permit under Clean Water Act Section 402. 33 U.S.C.

14    § 1311(a). Section 301 also prohibits violations of effluent limitations established

15    pursuant to the Clean Water Act, including those promulgated by states.

16    33 U.S.C. § 1311(b)(1)(C). Violations of an NPDES permit constitute violations

17    of the Clean Water Act.

18          7.3    Section 505 of the Clean Water Act permits citizen suits against any

19    person who is alleged to be in violation of an “effluent standard or limitation,”

20    including those promulgated pursuant to Section 301 of the Act and including the

21    terms and conditions of an NPDES permit. 33 U.S.C § 1365(a), (f).

22

       FIRST AMENDED                          17              ATTORNEY GENERAL OF WASHINGTON
                                                                       Ecology Division
       COMPLAINT                                                        PO Box 40117
                                                                    Olympia, WA 98504-0117
                                                                         360-586-6770
 Case 2:20-cv-00147-RMP      ECF No. 58   filed 03/04/21   PageID.926 Page 18 of 99




1           7.4      Defendants’ actions as set out above and in the Notice Letter

2     constitute a discharge of pollutants in violation of applicable effluent standards

3     or limitations.

4           7.5      Defendants’ violations are continuing, ongoing, and reasonably

5     likely to reoccur. Any and all additional violations of the CWA which occur after

6     those described in Plaintiff’s Notice Letter but before a final decision in this

7     action should be considered continuing violations subject to this First Amended

8     Complaint.

9                               VIII. RELIEF REQUESTED
10          WHEREFORE, the State respectfully requests that this Court:

11          A.       Adjudge and decree that Defendants’ conduct complained of herein

12    violates and continues to violate, the Clean Water Act, 33 U.S.C. §§ 1251–1388;

13          B.       Order Defendants to take all such actions necessary to comply with

14    the Clean Water Act and the terms of their NPDES Permit;

15          C.       Order Defendants to pay civil penalties pursuant to Sections 309(d)

16    and 505(a) of the Clean Water Act, 33 U.S.C. §§ 1319(d) and 1365(a), and 40

17    C.F.R. § 19;

18          D.       Issuing temporary and/or permanent injunctive relief against

19    Defendants, including ordering Defendants to cease all activities that violate the

20    Clean Water Act and/or the terms and conditions of their NPDES permit.

21
22

       FIRST AMENDED                          18              ATTORNEY GENERAL OF WASHINGTON
                                                                       Ecology Division
       COMPLAINT                                                        PO Box 40117
                                                                    Olympia, WA 98504-0117
                                                                         360-586-6770
 Case 2:20-cv-00147-RMP    ECF No. 58       filed 03/04/21   PageID.927 Page 19 of 99




1           E.     Award Plaintiff the costs of litigation, including reasonable

2     attorneys’ and expert witness fees;

3           F.     Such other relief as the Court may deem just and proper.

4           DATED this 4th day of March, 2021.

5
                                        ROBERT W. FERGUSON
6                                       ATTORNEY GENERAL
7
                                        /s/ Kelly T. Wood
8                                       Kelly T. Wood, WSBA No. 40067
                                        Assistant Attorney General
9                                       Washington Office of the Attorney General
                                        Ecology Division
10                                      2425 Bristol Court SW, Second Floor
                                        Olympia, WA 98502
11                                      Kelly.Wood@atg.wa.gov
                                        (360) 586-5109
12
13

14

15
16

17

18
19

20

21
22

       FIRST AMENDED                            19              ATTORNEY GENERAL OF WASHINGTON
                                                                         Ecology Division
       COMPLAINT                                                          PO Box 40117
                                                                      Olympia, WA 98504-0117
                                                                           360-586-6770
 Case 2:20-cv-00147-RMP     ECF No. 58     filed 03/04/21   PageID.928 Page 20 of 99




1                              CERTIFICATE OF SERVICE

2           I certify that on the 4th day of March 2021, I electronically filed FIRST

3     AMENDED COMPLAINT, and this CERTIFICATE OF SERVICE with the

4     Clerk of the Court using the CM/ECF system, which will send notification of

5     such filing to all counsel of record in this case.

6           Dated the 4th day of March, 2021.

7
                                               /s/Kelly T. Woods
8                                              KELLY T. WOOD, WSBA No. 40067
9
10

11

12
13

14

15
16

17

18
19

20

21
22

       FIRST AMENDED                           20              ATTORNEY GENERAL OF WASHINGTON
                                                                        Ecology Division
       COMPLAINT                                                         PO Box 40117
                                                                     Olympia, WA 98504-0117
                                                                          360-586-6770
Case 2:20-cv-00147-RMP   ECF No. 58   filed 03/04/21   PageID.929 Page 21 of 99




        EXHIBIT 1
Case 2:20-cv-00147-RMP           ECF No. 58     filed 03/04/21    PageID.930 Page 22 of 99




                                        Bob Ferguson
           ATTORNEY GENERAL OF WASHINGTON
                               Counsel for Environmental Protection
                                  800 Fifth Avenue, Suite 2000
                                        Seattle, WA 98104


March 5, 2010

VIA CERTIFIED U.S. MAIL

Mark Ioli                                         Greg Etter
Managing Agent                                    President
Crown Resources Corp.                             Kinross Gold U.S.A., Inc.
363 Fish Hatchery Road                            5075 S. Syracuse Street, 8th Floor
Republic, WA 99166-8711                           Denver, CO 80237

United Agent Group, Inc.                          United Agent Group, Inc.
Registered Agent                                  Registered Agent
Crown Resources Corp.                             Kinross Gold, U.S.A., Inc.
West 505 Riverside Ave #500                       West 505 Riverside Ave #500
Spokane, WA 99201                                 Spokane, WA 99201


RE: NOTICE OF INTENT TO SUE UNDER THE CLEAN WATER ACT
Dear Messrs. Ioli and Etter:
Crown Resources Corporation and Kinross Gold U.S.A., Inc. are—and have been for years—in
flagrant violation of the federal Clean Water Act at the Buckhorn Mine in Okanogan County,
Washington. In fact, rather than put the effort necessary to stop pollution from the Mine,
Crown/Kinross chose instead to pursue years of litigation over its permit responsibilities.
Washington will not stand for Crown/Kinross’ blatant disregard of its obligations, not to mention
its responsibility to the people and the waters of Okanogan County. As a result, and on behalf of
the Attorney General of the State of Washington, this letter constitutes Washington’s 60-day
notice of its intent to file a citizen suit against Crown/Kinross pursuant to Section 505 of the
Clean Water Act (CWA), 33 U.S.C. § 1365(a)(2). As set out below, Crown/Kinross has
consistently disregarded the obligations of its National Pollutant Discharge Elimination System
(NPDES) permit for the Mine, to the detriment of the surrounding waters and in violation of
Section 301(a) of the CWA, 33 U.S.C. § 1311(a). Washington intends to hold Crown/Kinross
accountable for these harms to the full extent permitted by law.
    Case 2:20-cv-00147-RMP            ECF No. 58        filed 03/04/21       PageID.931 Page 23 of 99

                             ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 2


                                           I.    Background
The CWA prohibits the discharge of pollutants by any person to waters of the United States,
unless the discharge complies with the provisions of the CWA. 1 Thus, any discharge of
pollutants from a point source is unlawful unless the discharger first obtains an NPDES permit in
accordance with Section 402 of the CWA and the discharges fully comply with the terms set out
in the permit. 2 It is well established that “violation of any condition in an NPDES permit is
considered a violation of the CWA.” 3
The CWA grants the U.S. Environmental Protection Agency (EPA) authority over the NPDES
permitting process but EPA can delegate that authority to states. 4 EPA has delegated NPDES
permitting authority to Washington for most permits, including the permit(s) granted to
Crown/Kinross (WA0052434). Furthermore, the CWA’s citizen suit provision authorizes “any
citizen” to “commence a civil action on his own behalf … against any person” who violates an
effluent standard or limitation under the CWA, which includes the discharge of pollutants not
authorized by, or in violation of, an NPDES permit. 5 A “citizen” means “a person or persons
having an interest which is or may be adversely affected.” 6 The CWA defines “person” to
include states. 7 Accordingly, and in addition to its delegated CWA regulatory authority,
Washington is a “citizen” entitled to file suit under the CWA’s citizen suit provision. 8
As described in detail below, Crown/Kinross’ unlawful discharge of pollutants from the
Buckhorn Mine adversely affects Washington and its residents by contaminating numerous
waters in and around the Mine site. This letter serves as Crown/Kinross’ 60-day notice of
Washington’s intent to file a CWA citizen suit based on these violations. Washington also
intends to include a claim that Crown/Kinross’ activities violate the Washington Water Pollution
Control Act, Chapter 90.48 RCW, and seek appropriate relief thereunder. In addition to the
violations set out herein, we believe that additional violations will be uncovered during the
course of litigation.




1
  33 U.S.C. § 1311(a).
2
  Id. § 1342.
3
  Gill v. LDI, 19 F.Supp.2d 1188, 1195 (W.D. Wash. 1998).
4
  33 U.S.C §§ 1251(d), 1342(b).
5
  33 U.S.C. § 1365(a),(f).
6
  Id. § 1365(g).
7
  Id. § 1362(5).
8
  U.S. Dep’t of Energy v. Ohio, 503 U.S. 607, 614, 616 & nn.5, 9 (1992) (“A State is a ‘citizen’ under the CWA”);
Cal. ex. rel. Reg’l Water Quality Control Bd., San Diego Region v. Int'l Boundary & Water Comm’n, United States
Section, No. 18CV2050 JM (LL), 2018 WL 6445929, at *3 (S.D. Cal. Dec. 10, 2018) (concluding that political
subdivision of State of California “is a ‘citizen’ entitled to file suit or intervene under the CWA”).
Case 2:20-cv-00147-RMP           ECF No. 58      filed 03/04/21     PageID.932 Page 24 of 99

                         ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 3




a. Buckhorn Mine
The Buckhorn Mine is an underground gold mine located in the Myers Creek mining district,
approximately 3.5 miles east of the town of Chesaw in Okanogan County, Washington. The
roughly 50-acre mine is operated by Crown Resources Corporation, which in turn is a wholly
owned subsidiary of Kinross Gold Corporation. From 2008 to 2017, Crown/Kinross constructed
an expansive set of underground workings at the Mine, extracting approximately $1.3 billion in
gold from various grades of ore.
In order to safeguard water quality impacts from the Buckhorn Mine, the Washington
Department of Ecology (Ecology) issued Crown/Kinross an individual NPDES permit
authorizing the discharge of treated mine water and storm water. Ecology issued the first version
of Crown/Kinross’ NPDES permit in 2007. Ecology re-issued a revised NPDES permit to
Crown/Kinross in March 2014, with minor revisions occurring on April 29, 2014, and
April 1, 2015. The permit expired on February 28, 2019, but has been administratively extended.
b. The receiving waters
Water from Buckhorn Mine drains to a number of surface waters on and around Buckhorn
Mountain. To the east, mine-impacted water from the Mine discharges to Gold Bowl, Nicholson,
and Marias Creeks. To the west, the Mine discharges to Ethel, Bolster, and Gold Creeks.
Ultimately, these surface waters flow into the Kettle River via Myers Creek to the west and
Toroda Creek to the east.
As part of the environmental review for the Buckhorn Mine, the waters in and around Buckhorn
Mountain were comprehensively studied, and both background water quality and existing (i.e.,
pre-mine) impacts were evaluated. In short, the environmental review showed Buckhorn
Mountain to be a near-pristine environment, with little evidence of impacts from the limited
prior mining activity in the area.
                                  II.    CWA Violations
Crown/Kinross has been in constant violation of its NPDES permit obligations for the entirety of
the five-year statute of limitations applicable to CWA citizen suits. Indeed, rather than seriously
invest in compliance with its permit obligations, Crown/Kinross chose instead to embark on a
five-year legal challenge to the permit that failed at all levels and recently concluded with a loss
in Division III of the Washington Court of Appeals. Crown/Kinross did not appeal the Court of
Appeals’ upholding of its permit, and did not obtain a stay of the permit’s effectiveness at any
time during its appeal. Given the sheer scale of its non-compliance, we estimate that
Crown/Kinross’ maximum potential CWA penalty is calculated in the billions of dollars. In
addition to the violations outlined below, we anticipate that additional violations will be
uncovered during the course of litigation.
    Case 2:20-cv-00147-RMP           ECF No. 58         filed 03/04/21       PageID.933 Page 25 of 99

                             ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 4


a. Monthly Effluent Limit Violations
Pursuant to Condition S1.A.7 of Crown/Kinross’ NPDES permit, Crown/Kinross must meet
average monthly numeric effluent limits 9 for the parameters/contaminants set out in Table 6 of
the permit. Those contaminants include: chloride, nitrate + nitrite, oil and grease, sulfate, total
dissolved solids, total suspended solids, specific conductance, ammonia, arsenic, copper, iron,
manganese, zinc, and pH.
       Table 6. Final Surface Water Limits Outside the Capture Zone: January 1, 2015 to
                                       February 28, 2019

                      Parameter                                    Average Monthly Limit1
                       Chloride                                            2 mg/L
               Nitrate + Nitrite (as N)2                                 0.32 mg/L
                     Oil & Grease                                         5 mg/L
                        Sulfate5                                          72 mg/L
               Total Dissolved Solids6                                   290 mg/L
              Total Suspended Solids4                                     20 mg/L
            Specific Conductance (Field)                                 579 µS/cm

                Ammonia, (Total) as N                                        100 µg/L
                    Arsenic (Total) 3                                         10 µg/L
                     Copper (Total)                                     10 µg/L
                       Iron (Total)                                          140 µg/L
                  Manganese, (Total)                                          20 µg/L
                       Zinc (Total)                                           30 µg/L
                        Parameter                            Minimum                  Maximum
                     pH - (SU) Field                             7.0                      8.9
       1      Average monthly limit means the highest allowable average of daily sample analyses over a
              calendar month. To calculate the average value to compare to the limit, you add the value
              of each sample parameter analysis measured during a calendar month and divide this sum
              by the total number of daily samples taken.
       2      Nitrate limit for SW-9a is 2.0 mg/L. Crown conducted an analysis for reduction and
              recommended 2.0 mg/L limit for Nitrate + Nitrite (as N) in the Mine Water Treatment Plant
              effluent and submitted a report, dated December 30, 2014.
       3      Arsenic (As), Total -The limit will be 11 ug/L at SW-5 instead of 10 ug/L.
       4     At SW4, and SW5 Total Suspended Solids (TSS) will be for monitoring, not for
             compliance. Please see Table 13 for detailed description.
       5     At SW4 Sulfate will be for monitoring, not for compliance. Please see Table 13 for detailed
             description.
       6     At SW5 Total Dissolved Solids (TDS) will be for monitoring, not for compliance. Please
             see Table 13 for detailed description.


Under Condition S2, the effluent limits in Table 6 must be met at the surface water monitoring
points set out in Table 13:


9
  The permit contained interim limits for both surface water and groundwater points of compliance and that were
applicable from March 1, 2014, to December 31, 2014. The final limits became effective on January 1, 2015, and are
the limits applicable to the violations outlined herein.
Case 2:20-cv-00147-RMP                ECF No. 58         filed 03/04/21       PageID.934 Page 26 of 99

                             ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 5



  Table 13. Surface Water Monitoring Schedule and Compliance Locations1
                                                                                           Sampling Frequency
   Water Monitoring Stations                             Station1                         (Default sampling frequency is
                                                                                            monthly unless footnoted)
  Surface water Stations       SW-12,SW-2, SW-410, SW-51, 10, SW-7,
                               SW-8, SW-9a3,4, SW-109, SW-11, SW-12,                                Monthly
                               SW-13, SW-145, GW-2 (Roosevelt Adit),
        Surface Water Monitoring Parameters, Units and Sample Type
                         1

             Parameter                   Units & Speciation                                     Sample Type
  Flow                                           gpm                                            Measurement
  pH7 (Field)                            standard units (SU)                                    Measurement
  Dissolved Oxygen (Field)                       mg/L                                               Grab8
  Alkalinity (a CaCO3)                           mg/L                                                 “
  Chloride                                       mg/L                                                 “
  Specific Conductance (Field)                  µS/cm                                                 “
  Nitrate + Nitrite (as N)                    mg/L as N                                               “
  Oil and Grease                                 mg/L                                                 “
  Sulfate                                        mg/L                                                 “
  Total Dissolved Solids                         mg/L                                                 “
  Total Suspended Solids                         mg/L                                                 “
             Parameter                   Units & Speciation                                     Sample Type
  Total Suspended Solids                         mg/L                                                 “
  Turbidity (Field)                              NTU                                                  “
  Temperature (Field)                             ⁰C                                         Field Measurement

  Ammonia (Total as N)                                      µg/L                                       Grab
  Arsenic (Total)                                           µg/L                                          “
  Copper (Total)                                            µg/L                                          “
  Iron (Total)                                              µg/L                                          “
  Lead (Total)                                              µg/L                                          “
  Manganese (Total)                                         µg/L                                          “
  Zinc (Total)                                              µg/L                                          “
            Compliance and monitoring sample stations in Gold Bowl Creek, Surface water, Groundwater
      1
            Sampling and Compliance location maps and coordinate locations in Appendix C.
      2     Only flow data collected.
            Sampling required every other week limited to two samples per month for duration of the spring
      3     freshet. Following the first 0.5 inch of snow pack water release after March 15th the Permittee must
            collect the first available sample checking daily for the potential for water release data at Smote #1159.
            In-stream continuous turbidity meter deployed at SW-9a - Turbidity data minimum 15 minute readings,
      4
            averaged hourly, attached as an Excel document to DMR.


In addition to surface water points of compliance, Condition S1.A.7 of the permit requires
Crown/Kinross to meet average monthly numeric effluent limits for these same
parameters/contaminants at specified groundwater and seeps/springs monitoring points.
Case 2:20-cv-00147-RMP               ECF No. 58         filed 03/04/21       PageID.935 Page 27 of 99

                            ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 6


       Table 7. Final Groundwater, Seep and Spring Limits Outside the Capture Zone:
                                January 1, 2015 to February 28, 2019
                      Parameter                               Average Monthly Limit1
                       Chloride  5                                    2.0 mg/L
                Nitrate + Nitrite (as N)                             1.33 mg/L
                     Oil & Grease                                      5 mg/L
                        Sulfate                                      69.5 mg/L
                Total Dissolved Solids                               290 mg/L
              Total Suspended Solids                                  38 mg/L
           Specific Conductance (Field)                              486 µS/cm

                Ammonia, (Total) as N                                       100 µg/L
                   Arsenic (Total)2                                          10 µg/L
                   Copper (Total)4                                           10 µg/L
                      Iron (Total)4                                         220 µg/L
                 Manganese (Total)3                                          90 µg/L
                       Zinc (Total)                                          30 µg/L
                       Parameter                              Minimum                 Maximum
  pH - (SU) Field                                                6.4                     9.0
   1     Average monthly limit means the highest allowable average of daily sample analyses over a
         calendar month. To calculate the average value to compare to the limit, you add the value of
         each sample parameter analysis measured during a calendar month and divide this sum by the
         total number of daily samples taken.
   2     MW-4 : Arsenic (As), Total – This parameter is for monitoring, not for compliance. Please see
         Table14 for detailed description.
   3     MW-4 : Manganese (Mn), Total – This parameter is for monitoring, not for compliance. Please
         see Table14 for detailed description
   4     MW- 7 : Iron (Fe), Total; and Copper (Cu), Total; Manganese, Total; Zinc, Total; Arsenic,
         Total - These parameters is for monitoring, not for compliance. Please see Table 14 for detailed
         description.
   5     MW-13 : Chloride (Cl) – This parameter is for monitoring, not for compliance. Please see
         Table14 for detailed description.


Per Condition S2, these effluent limits are to be met at the monitoring points identified in Table
14 of the permit:

  Table 14. Seeps and Springs and Groundwater Monitoring Parameters, Units and Sample Type
    Groundwater Monitoring                                             Sampling Frequency
             Stations                         Station                 (Default sampling frequency is
                                                                                         monthly unless footnoted)
     Bedrock Monitoring Wells           MW-2R1, MW-141, MW-151, MW-161,2,
                                                                                                Monthly
                                                  MW-6R1,2, MW-181
          Monitoring Wells              MW-1, MW-3, MW-48,9, MW-710, MW-
                                                                                                Monthly
                                              9, MW-11, MW-12, MW-1311
         Seeps and Springs              JJ-14, JJ-15, JJ-16, JJ-18, JJ-20, JJ-
                                        212,, JJ-26, GB-111, GB-121,and                         Monthly
                                        GBES-1 (Grey Pipe),
       2011 landslide toe12,13                                                                  Monthly
           Piezometers2,3                         All existing and new                          Monthly
         Dewatering Wells2               D-1, D-2, D-3, D-4, D-5, D-6, D-8, D-9
                                                                                                Monthly
                                                  IW-12 (SDW-12)1,2,
Case 2:20-cv-00147-RMP                ECF No. 58         filed 03/04/21        PageID.936 Page 28 of 99

                             ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 7


               Parameter                           Units & Speciation                          Sample Type
  Measured depth to groundwater3                   Feet (nearest 0.01 ft)                      Measurement
  Flow7                                                    gpm                                 Measurement
  Total monthly volume pumped4                            gallons                                 Metered
  pH5 (Field)                                         standard units                           Measurement
  Dissolved Oxygen (Field)                                 mg/L                                   Grab 6
  Alkalinity (a CaCO3)                                     mg/L                                      “
  Chloride                                                 mg/L                                      “
  Specific Conductance (Field)                            µS/cm                                      “
  Nitrate (N+N)                                         mg/L as N                                    “
  Oil and Grease                                           mg/L                                      “
  Sulfate                                                  mg/L                                      “
  Total Suspended Solids                                   mg/L                                      “
  Turbidity (Field)                                        NTU                                       “
  Temperature (Field)                                       ⁰C                              Field Measurement

  Ammonia (Total as N)                                       µg/L                                   Grab
  Arsenic (Total)                                            µg/L                                      “
  Copper (Total)                                             µg/L                                      “
  Iron (Total)                                               µg/L                                      “
  Lead (Total)                                               µg/L                                      “
  Manganese, Total                                           µg/L                                      “
  Zinc (Total)                                               µg/L                                      “
             Sampling required 1st full week and 3rd week for the duration of the spring freshet plus 30 days after
      1      all snow has melted as reported at Snotel#1159 Gold Axe Camp. All new dewatering and monitoring
             wells will be monitored according to the provisions established in this permit.
      2      Monitoring, not compliance locations
      3      The Permittee is required to measure the depth to ground water for monitoring wells, piezometers &
             dewatering wells. Piezometers only report depth to groundwater on DMR.
      4      Permittee is to report total volume pumped for each dewatering well in the DMR.
      5      The Permittee must report the field pH measurement.
      6      Grab means an individual sample collected over a fifteen (15) minute, or less, period.
      7      The Permittee is required to measure the flow for springs only.
      8    MW-4 : Arsenic (As), Total – This parameter is for monitoring, not for compliance. The trigger level
           for arsenic at MW-4 is set at 15 ug/L, which is 1.5 times the final groundwater compliance limit. If
           arsenic concentration reaches 15 ug/L at MW-4, the following actions will be taken: 1. Report result to
           Ecology within 72 hrs of receipt of data; 2. If result exceeds 15 ug/L in the following month, submit
           written plan for evaluation to Ecology within one week of receipt of the data.
      9    MW-4 : Manganese (Mn), Total – This parameter is for monitoring, not for compliance. The trigger
           level for manganese at MW-4 is set at 220 ug/L. If manganese concentration reaches 220 ug/L at MW-
           4, the following actions will be taken: 1. Report result to Ecology within 72 hrs of receipt of data; 2. If
           result exceeds 220 ug/L in the following month, submit written plan for evaluation to Ecology within
           one week of receipt of the data.
     10      MW- 7 : Iron (Fe), Total; and Copper (Cu), Total; Arsenic, Total; Manganese, Total; and Zinc, Total, -
             These parameters are for monitoring, not for compliance. Crown submitted a Technical Memo and
             informed that integrity of this monitoring well is compromised. Crown is investigating the problem.
             As recommended in the memo, until the investigation is completed, Ecology would not consider
             exceedances of Copper, Iron, Arsenic, Manganese, and Zinc at this location as a violation.
 Case 2:20-cv-00147-RMP                  ECF No. 58         filed 03/04/21        PageID.937 Page 29 of 99

                                ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 8


        11     MW-13 : Chloride (Cl) – This parameter is for monitoring, not for compliance. The trigger level for
               chloride at MW-13 is set at 20 mg/L. If chloride concentration reaches 20 mg/L at MW-13, the
               following actions will be taken: 1. Report result to Ecology within 72 hrs of receipt of data; 2. If result
               exceeds 20 mg/L in the following month, submit written plan for evaluation to Ecology within one week
               of receipt of the data.
        12     Flow, dissolved oxygen, turbidity, oil and grease excluded from parameters required for these
               monitoring locations.
        13     Sample to be collected when discharge is occurring.
     Permittee may request a reduction in monitoring after one (1) full year of monitoring results have been collected.


As established by its Discharge Monitoring Reports, Crown/Kinross has been in near-continuous
violation of the above-listed monthly averages—at multiple points of compliance—for multiple
contaminants/parameters, including arsenic, chloride, nitrate + nitrite, dissolved solids, and
sulfate Attachment A to this letter, incorporated by reference herein, identifies the specific
monitoring period, point of compliance, parameter, reported discharge value, and average
monthly limit for each exceedance of monthly averages Washington alleges during the statutory
period. Each of these separate violations render Crown/Kinross liable for CWA penalties for
each day of the month in which monthly averages were exceeded, and for each parameter and
point of compliance. 10 These violations are ongoing and, unless Crown/Kinross takes immediate
and substantial action at the Mine, are expected to continue (and worsen) well into the future.

b. Section 301(a) violations

Section 301(a) of the CWA makes it illegal to discharge any pollutant from a point source to the
waters of the United States unless such discharges are made in compliance with a NPDES permit
pursuant to Section 402 of the Act. 11 Crown violated Section 301(a) each and every day of the
full CWA statute of limitations by discharging pollutants from the Mine in excess of the
limitations set out in its NPDES permit. Because these violations are continuous,
Crown/Kinross’ violations are ongoing in violation of the CWA.

c. Capture zone failure

Crown/Kinross’ permit requires Crown/Kinross to ensure that all water impacted by the mining
operation is captured and routed to the treatment plant to meet effluent limits before discharge.
As defined in the permit, the capture zone is a physical, three-dimensional footprint that includes
the underground mine workings, the surge pond, and all surface stockpiles of either ore or
development rock. Crown/Kinross is responsible for ensuring that all water impacted by the
mining operation is collected and treated prior to discharge, rather than being discharged
untreated at the compliance points located outside the capture zone. Specifically, Condition
S1.A.2.1 of the permit states:

10
   See, e.g., Chesapeake Bay Foundation, Inc. v. Gwaltney of Smithfield, Ltd., 791 F.2d 304, 314 (4th Cir. 1986),
vacated on other grounds by Gwaltney v. Chesapeake Bay Foundation, Inc., 484 U.S. 49 (1987).
11
   33 U.S.C. §§ 1311(a); 1362(6)-(7), (12), (14).
Case 2:20-cv-00147-RMP           ECF No. 58      filed 03/04/21    PageID.938 Page 30 of 99

                         ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 9



   1. Capture Zone – The Permittee must maintain the groundwater Capture Zone as identified
      in Appendix B of this permit. The Capture Zone is to include all underground mine
      workings, the surge pond, and all surface stockpiles of ore and development rock. The
      Capture Zone represents the farthest extent from the mine that mine-related contaminants
      in groundwater and surface water are allowed. This extends from the land surface to
      depth at which groundwater is not affected by mining activities.

Furthermore, the Final Supplemental Environmental Impact Statement (FSEIS) for the Mine
contains a lengthy discussion of the potential water quality impacts that could occur from mining
at the site and expressly notes that “residual seepage may remain uncaptured within the vadose
zone” and that “[m]onitoring will be used to determine if groundwater quality is being
significantly impacted away from the mine site, in which case the water capture and treatment
system could be enhanced.” FSEIS, p. 2.7-72.

Monitoring results establish that Crown/Kinross has failed to maintain the capture zone as
required by the permit and as contemplated by the FSEIS. These violations have occurred each
and every day over the full course of the five-year CWA statute of limitations and are expected
to continue into the future.

d. Trigger violations

Under Condition S2, Tables 13 and 14, Crown/Kinross is required to monitor specified points of
compliance for trigger level concentrations of both manganese, sulfate, and total suspended
solids and undertake certain actions once trigger concentrations are met.

For manganese, Condition S2, Table 14, establishes a trigger level at MW-4 of 220 µg/L. Once
this level is hit, Crown/Kinross must: (1) report the result to Ecology within 72 hours of receipt
of the data; and (2) if the result exceeds 220 µg/L in the following month, submit a written plan
for evaluation to Ecology within one week of the receipt of the data. Crown/Kinross’ DMRs
show that it exceeded the manganese trigger each month from June 2015 to November 2015,
February and March 2016, April 2017, and August 2017. Crown/Kinross violated its permit by
failing to notify Ecology of these exceedances within 72 hours. Crown/Kinross also violated its
permit by failing to submit a written plan for evaluation to Ecology within one week of receipt of
the data for July, August, September, October, and November 2015, and March 2016.

For sulfate, Condition S2, Table 13, establishes a trigger level at SW-4 of 72 mg/L. Once this
level is hit, Crown/Kinross must: (1) report the result to Ecology within 72 hours of receipt of the
data; and (2) if the result exceeds 72 mg/L in the following month, submit a written plan for
evaluation to Ecology within one week of the receipt of the data. Crown/Kinross’ DMRs show
that it exceeded the sulfate trigger in May 2016. Crown/Kinross violated its permit by failing to
notify Ecology of these exceedances within 72 hours.
Case 2:20-cv-00147-RMP           ECF No. 58      filed 03/04/21    PageID.939 Page 31 of 99

                         ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 10


For total suspended solids, Condition S2, Table 13, establishes a trigger level at SW-4 and SW-5
of 20 mg/L. Once this level is hit, Crown/Kinross must: (1) report the result to Ecology within 72
hours of receipt of the data; and (2) if the result exceeds 20 mg/L in the following month, submit
a written plan for evaluation to Ecology within one week of the receipt of the data.
Crown/Kinross’ DMRs show that it exceeded the total suspended solids trigger at SW-4 and
SW-5 in May 2017. Crown/Kinross violated its permit by failing to notify Ecology of these
exceedances within 72 hours.

e. Reporting violations

Under Condition S3.D, Crown/Kinross must undertake a defined set of actions whenever it
violates or is unable to comply with any condition of its permit. Specifically, Crown/Kinross
must “immediately” take action to “stop the noncompliance and correct the problem.”
Crown/Kinross failed to comply with this requirement for each of the violations identified in this
notice letter.

Under Condition S3.D.a, Crown/Kinross is required to report within 24 hours any failure of the
groundwater Capture Zone. As set out above, Crown/Kinross’ DMR data clearly indicates a
failure of the Capture Zone for the entirety of the CWA statute of limitations. Because Crown/
Kinross did not report this failure, it has been in violation of Condition S3.D.a for each and every
day of the applicable CWA statute of limitations.

Under Condition S3.D.b, Crown/Kinross must report “any noncompliance that may endanger
health or the environment” to Ecology within 24 hours. Crown/Kinross failed to comply with
this requirement for each of the permit violations identified in this notice letter.

Under Condition S3.D.c, Crown/Kinross must submit a written report to Ecology within five
days of the time it becomes aware of any reportable event listed in Condition S3.D.a or S3.D.b.
At a minimum, the report must include:

   •    A description of the noncompliance and its cause.
   •    Maps, drawings, GPS locations, aerial photographs, results of sample analyses if taken,
        or pictures to show the location and cause(s) of the noncompliance.
   •    The period of noncompliance, including exact dates and times.
   •    Permittee contact person and contact information.
   •    The estimated time the Permittee expects the noncompliance to continue if not yet
        corrected.
   •    Steps taken or planned to reduce, eliminate, and prevent recurrence of the
        noncompliance.
   •    If the noncompliance involves an overflow prior to the treatment works and outside the
        Capture Zone, an estimate of the quantity (in gallons) of untreated overflow and
        receiving water body impacted.
Case 2:20-cv-00147-RMP            ECF No. 58       filed 03/04/21     PageID.940 Page 32 of 99

                           ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 11


Crown/Kinross failed to comply with this requirement for each of the permit violations identified
in this notice letter.

f. Adaptive Management Plan violations

Under Condition S6, Crown/Kinross must implement the actions of the approved Adaptive
Management Plans for Water Quality and update the Adaptive Management Plan based on the
effectiveness of current monitoring procedures and the last 5 years of water quality data. The
deadline for Crown/Kinross to submit its Adaptive Management plan was July 1, 2014.
Crown/Kinross failed to comply with this requirement for each and every day of the applicable
CWA statute of limitations.

g. Hydrologic Monitoring Plan violations

Under Condition S16, Crown/Kinross must submit a plan for operating the Mine Water
Treatment Plant during the rehabilitation and post closure phase to Ecology 90 days prior to
closure. Crown/Kinross failed to submit the required plan and has been in violation of this
condition each and every day starting 90 days prior to its closure of the Mine.

h. Planned changes reporting violation

Under Condition G4, Crown/Kinross must notify Ecology of planned physical alterations or
additions to the facility that will, inter alia, result in a significant change in the nature of or an
increase in quantity of pollutants discharged. This notice must occur as soon as possible, but in
any event no later than 180 days prior to the proposed changes. Crown/Kinross violated this
condition by failing to notify Ecology of its plan to dismantle the Mine Water Treatment Plant.

i. Required plan review violation

Under Condition G5, Crown/Kinross must provide an engineering report and detailed plans and
specifications to Ecology for approval in accordance with Chapter 173-240 WAC prior to
constructing or modifying any wastewater control facilities. Crown/Kinross violated this
condition by dismantling and then replacing the Mine Water Treatment Plant without submitting
the required materials to Ecology for review and approval.

                                III.    Person Giving Notice
Robert W. Ferguson
Attorney General of the State of Washington
800 5th Ave. Suite 2000
Seattle, WA 98104-3188
(206) 326-5493
 Case 2:20-cv-00147-RMP          ECF No. 58     filed 03/04/21    PageID.941 Page 33 of 99

                             ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 12


Identification of counsel:
Kelly T. Wood
Elizabeth Harris
Assistant Attorneys General
Counsel for Environmental Protection
Washington State Attorney General's Office
800 5th Ave Suite 2000
Seattle, WA 98104-3188
Phone: (206) 326-5493
Email: kelly.wood@atg.wa.gov
        elizabeth.harris@atg.wa.gov

Chris Reitz
Assistant Attorney General
Ecology Division
Washington State Attorney General's Office
2425 Bristol Court SW
PO Box 40117
Olympia, WA 98504-0117
Phone: (360) 586-4614
Email: chris.reitz@atg.wa.gov

Attorneys for the State of Washington

                                   IV. Conclusion
For the foregoing reasons, we ask that Crown/Kinross remedy its ongoing violations of the CWA
and Washington law. If Crown/Kinross fails to remedy its ongoing violations, Washington
intends to file suit, seeking CWA penalties, declaratory and injunctive relief, and such other
relief as permitted by law, including under Chapter 90.48 RCW. If you have any questions
regarding this letter or believe anything in this letter is inaccurate, please do not hesitate to
contact us.
Sincerely,

 p4K~—
KELLY T. WOOD
ELIZABETH HARRIS
Assistant Attorneys General
Counsel for Environmental Protection
Washington State Attorney General's Office
800 5th Ave Suite 2000
Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.942 Page 34 of 99

                         ATTORNEY GENERAL OF WASHINGTON

March 5, 2010
Page 13


Seattle, WA 98104-3188
Phone: (206) 326-5493
Email: kelly.wood@atg.wa.gov

CHRIS REITZ
Assistant Attorney General
Ecology Division
Washington State Attorney General’s Office
2425 Bristol Court SW
PO Box 40117
Olympia, WA 98504-0117
Phone: (360) 586-4614
Email: chris.reitz@atg.wa.gov

Attorneys for the State of Washington


KTW/trk
cc: by registered mail

Andrew Wheeler
Acting Administrator, Environmental Protection Agency
Office of the Administrator, M/C 1101A
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20460

Chris Hladick
Region 10 Administrator, Environmental Protection Agency
U.S. EPA, Region 10
1200 Sixth Avenue, Suite 155
Seattle, WA 98101

Michelle Pirzadeh
Deputy Region 10 Administrator, Environmental Protection Agency
U.S. EPA, Region 10
1200 Sixth Avenue, Suite 155
Seattle, WA 98101

Laura Watson, Director
Washington State Department of Ecology
PO Box 47600
Olympia, WA 98504-7600
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.943 Page 35 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
November 2019    pH (Hydrogen Ion)                      Standard Units        MW1                9.05      9
November 2019    Sulfate                                Milligrams/L (mg/L)   GW2                79.6      72
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.5       0.32
November 2019    Chloride                               Milligrams/L (mg/L)   GW2                12.1      2
November 2019    Chloride                               Milligrams/L (mg/L)   JJ15               16.5      2
November 2019    Chloride                               Milligrams/L (mg/L)   JJ18               2.17      2
November 2019    Chloride                               Milligrams/L (mg/L)   JJ20               5.16      2
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.59      1.33
November 2019    Chloride                               Milligrams/L (mg/L)   JJ26               12.2      2
November 2019    Solids (Residue)                       Milligrams/L (mg/L)   JJ26               346       290
November 2019    Arsenic                                Micrograms/L (ug/L)   MW13               20.7      10
November 2019    Manganese                              Micrograms/L (ug/L)   MW13               154       90
November 2019    Ammonia                                Micrograms/L (ug/L)   MW13               159       100
November 2019    Conductivity (Specific Conductance)    Micromhos/cm          MW14               694.2     486
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.48      1.33
November 2019    Chloride                               Milligrams/L (mg/L)   MW14               14.8      2
November 2019    Sulfate                                Milligrams/L (mg/L)   MW14               213       69.5
November 2019    Solids (Residue)                       Milligrams/L (mg/L)   MW14               478       290
November 2019    Sulfate                                Milligrams/L (mg/L)   MW15               222       69.5
November 2019    Solids (Residue)                       Milligrams/L (mg/L)   MW15               552       290
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.65      1.33
November 2019    Chloride                               Milligrams/L (mg/L)   MW15               17.8      2
November 2019    Conductivity (Specific Conductance)    Micromhos/cm          MW15               765.4     486
November 2019    Conductivity (Specific Conductance)    Micromhos/cm          MW18               660.1     486
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               12.7      1.33
November 2019    Solids (Residue)                       Milligrams/L (mg/L)   MW18               396       290
November 2019    Chloride                               Milligrams/L (mg/L)   MW18               5.17      2
November 2019    Arsenic                                Micrograms/L (ug/L)   MW18               10.4      10
November 2019    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               819       486
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.59      1.33
November 2019    Chloride                               Milligrams/L (mg/L)   MW2R               11.7      2
November 2019    Sulfate                                Milligrams/L (mg/L)   MW2R               310       69.5
November 2019    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               574       290
November 2019    Iron                                   Micrograms/L (ug/L)   MW2R               299       220
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.79      1.33
November 2019    Chloride                               Milligrams/L (mg/L)   MW7                10.4      2
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                1.54      1.33
November 2019    Chloride                               Milligrams/L (mg/L)   MW9                11.1      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.944 Page 36 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.57      0.32
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.32      0.32
November 2019    Chloride                               Milligrams/L (mg/L)   SW2                8.72      2
November 2019    Chloride                               Milligrams/L (mg/L)   SW7                6.12      2
November 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.4       0.32
November 2019    Chloride                               Milligrams/L (mg/L)   SW8                9.09      2
November 2019    Iron                                   Micrograms/L (ug/L)   SW9a               232       140
October 2019     Sulfate                                Milligrams/L (mg/L)   GW2                80.6      72
October 2019     Solids (Residue)                       Milligrams/L (mg/L)   GW2                321       290
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.39      0.32
October 2019     Chloride                               Milligrams/L (mg/L)   GW2                12        2
October 2019     Chloride                               Milligrams/L (mg/L)   JJ14               13.3      2
October 2019     Chloride                               Milligrams/L (mg/L)   JJ15               17.1      2
October 2019     Chloride                               Milligrams/L (mg/L)   JJ18               2.41      2
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               4.01      1.33
October 2019     Chloride                               Milligrams/L (mg/L)   JJ20               12.8      2
October 2019     Sulfate                                Milligrams/L (mg/L)   JJ20               80.8      69.5
October 2019     Solids (Residue)                       Milligrams/L (mg/L)   JJ26               294       290
October 2019     Chloride                               Milligrams/L (mg/L)   JJ26               12.4      2
October 2019     Sulfate                                Milligrams/L (mg/L)   JJ26               71.5      69.5
October 2019     Ammonia                                Micrograms/L (ug/L)   MW13               144       100
October 2019     Arsenic                                Micrograms/L (ug/L)   MW13               18.1      10
October 2019     Manganese                              Micrograms/L (ug/L)   MW13               139       90
October 2019     Chloride                               Milligrams/L (mg/L)   MW14               16.3      2
October 2019     Sulfate                                Milligrams/L (mg/L)   MW14               247       69.5
October 2019     Solids (Residue)                       Milligrams/L (mg/L)   MW14               453       290
October 2019     Conductivity (Specific Conductance)    Micromhos/cm          MW14               705.8     486
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.58      1.33
October 2019     Conductivity (Specific Conductance)    Micromhos/cm          MW15               795       486
October 2019     Sulfate                                Milligrams/L (mg/L)   MW15               233       69.5
October 2019     Solids (Residue)                       Milligrams/L (mg/L)   MW15               527       290
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.83      1.33
October 2019     Chloride                               Milligrams/L (mg/L)   MW15               20.9      2
October 2019     Conductivity (Specific Conductance)    Micromhos/cm          MW18               669.2     486
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               12.2      1.33
October 2019     Solids (Residue)                       Milligrams/L (mg/L)   MW18               435       290
October 2019     Chloride                               Milligrams/L (mg/L)   MW18               5.11      2
October 2019     Arsenic                                Micrograms/L (ug/L)   MW18               10.7      10
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.945 Page 37 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
October 2019     Sulfate                                Milligrams/L (mg/L)   MW2R               329       69.5
October 2019     Iron                                   Micrograms/L (ug/L)   MW2R               345       220
October 2019     Conductivity (Specific Conductance)    Micromhos/cm          MW2R               812       486
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.8       1.33
October 2019     Chloride                               Milligrams/L (mg/L)   MW2R               13.4      2
October 2019     Solids (Residue)                       Milligrams/L (mg/L)   MW2R               573       290
October 2019     Sulfate                                Milligrams/L (mg/L)   MW7                70        69.5
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.15      1.33
October 2019     Chloride                               Milligrams/L (mg/L)   MW7                10.4      2
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                1.73      1.33
October 2019     Chloride                               Milligrams/L (mg/L)   MW9                10.7      2
October 2019     Iron                                   Micrograms/L (ug/L)   MW9                230       220
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.4       0.32
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.325     0.32
October 2019     Chloride                               Milligrams/L (mg/L)   SW2                9.06      2
October 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.48      0.32
October 2019     Chloride                               Milligrams/L (mg/L)   SW7                7.63      2
October 2019     Chloride                               Milligrams/L (mg/L)   SW8                9.31      2
October 2019     Sulfate                                Milligrams/L (mg/L)   SW9a               126       72
October 2019     Chloride                               Milligrams/L (mg/L)   SW9a               5.28      2
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.5       0.32
September 2019   Chloride                               Milligrams/L (mg/L)   GW2                11.9      2
September 2019   Sulfate                                Milligrams/L (mg/L)   GW2                84.3      72
September 2019   Solids (Residue)                       Milligrams/L (mg/L)   GW2                307       290
September 2019   Chloride                               Milligrams/L (mg/L)   JJ15               17.9      2
September 2019   Chloride                               Milligrams/L (mg/L)   JJ18               2.36      2
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.68      1.33
September 2019   Chloride                               Milligrams/L (mg/L)   JJ20               7.85      2
September 2019   Iron                                   Micrograms/L (ug/L)   JJ20               280       220
September 2019   Ammonia                                Micrograms/L (ug/L)   MW13               158       100
September 2019   Manganese                              Micrograms/L (ug/L)   MW13               146       90
September 2019   Arsenic                                Micrograms/L (ug/L)   MW13               20.2      10
September 2019   Conductivity (Specific Conductance)    Micromhos/cm          MW14               686.1     486
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.49      1.33
September 2019   Chloride                               Milligrams/L (mg/L)   MW14               14.3      2
September 2019   Sulfate                                Milligrams/L (mg/L)   MW14               211       69.5
September 2019   Solids (Residue)                       Milligrams/L (mg/L)   MW14               483       290
September 2019   Conductivity (Specific Conductance)    Micromhos/cm          MW15               767       486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.946 Page 38 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.8       1.33
September 2019   Solids (Residue)                       Milligrams/L (mg/L)   MW15               544       290
September 2019   Sulfate                                Milligrams/L (mg/L)   MW15               220       69.5
September 2019   Chloride                               Milligrams/L (mg/L)   MW15               21.7      2
September 2019   Solids (Residue)                       Milligrams/L (mg/L)   MW18               396       290
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               13.5      1.33
September 2019   Chloride                               Milligrams/L (mg/L)   MW18               4.94      2
September 2019   Conductivity (Specific Conductance)    Micromhos/cm          MW18               653.2     486
September 2019   Arsenic                                Micrograms/L (ug/L)   MW18               11.6      10
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.73      1.33
September 2019   Chloride                               Milligrams/L (mg/L)   MW2R               14.4      2
September 2019   Sulfate                                Milligrams/L (mg/L)   MW2R               277       69.5
September 2019   Iron                                   Micrograms/L (ug/L)   MW2R               240       220
September 2019   Conductivity (Specific Conductance)    Micromhos/cm          MW2R               776       486
September 2019   Solids (Residue)                       Milligrams/L (mg/L)   MW2R               535       290
September 2019   Sulfate                                Milligrams/L (mg/L)   MW7                72.1      69.5
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.7       1.33
September 2019   Chloride                               Milligrams/L (mg/L)   MW7                10.6      2
September 2019   Chloride                               Milligrams/L (mg/L)   MW9                8.22      2
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.17      0.32
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.195     0.32
September 2019   Chloride                               Milligrams/L (mg/L)   SW2                8.87      2
September 2019   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.934     0.32
September 2019   Chloride                               Milligrams/L (mg/L)   SW7                5.96      2
September 2019   Chloride                               Milligrams/L (mg/L)   SW8                9.1       2
September 2019   Iron                                   Micrograms/L (ug/L)   SW9a               291       140
September 2019   Chloride                               Milligrams/L (mg/L)   SW9a               4.58      2
September 2019   Sulfate                                Milligrams/L (mg/L)   SW9a               106       72
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                7.12      0.32
August 2019      Chloride                               Milligrams/L (mg/L)   GW2                13        2
August 2019      Sulfate                                Milligrams/L (mg/L)   GW2                85.1      72
August 2019      Solids (Residue)                       Milligrams/L (mg/L)   GW2                337       290
August 2019      Chloride                               Milligrams/L (mg/L)   JJ15               17.6      2
August 2019      Chloride                               Milligrams/L (mg/L)   JJ18               2.32      2
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.3       1.33
August 2019      Chloride                               Milligrams/L (mg/L)   JJ20               11.5      2
August 2019      Sulfate                                Milligrams/L (mg/L)   JJ20               70.8      69.5
August 2019      Solids (Residue)                       Milligrams/L (mg/L)   JJ20               291       290
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.947 Page 39 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
August 2019      Chloride                               Milligrams/L (mg/L)   JJ26               10.7      2
August 2019      Arsenic                                Micrograms/L (ug/L)   MW13               20        10
August 2019      Manganese                              Micrograms/L (ug/L)   MW13               128       90
August 2019      Ammonia                                Micrograms/L (ug/L)   MW13               165       100
August 2019      Conductivity (Specific Conductance)    Micromhos/cm          MW14               712.3     486
August 2019      Sulfate                                Milligrams/L (mg/L)   MW14               226       69.5
August 2019      Solids (Residue)                       Milligrams/L (mg/L)   MW14               464       290
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.52      1.33
August 2019      Chloride                               Milligrams/L (mg/L)   MW14               15.6      2
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.75      1.33
August 2019      Chloride                               Milligrams/L (mg/L)   MW15               21.2      2
August 2019      Sulfate                                Milligrams/L (mg/L)   MW15               237       69.5
August 2019      Solids (Residue)                       Milligrams/L (mg/L)   MW15               566       290
August 2019      Conductivity (Specific Conductance)    Micromhos/cm          MW15               788       486
August 2019      Arsenic                                Micrograms/L (ug/L)   MW18               11.4      10
August 2019      Conductivity (Specific Conductance)    Micromhos/cm          MW18               688.2     486
August 2019      Solids (Residue)                       Milligrams/L (mg/L)   MW18               406       290
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               13.7      1.33
August 2019      Chloride                               Milligrams/L (mg/L)   MW18               4.78      2
August 2019      Conductivity (Specific Conductance)    Micromhos/cm          MW2R               807       486
August 2019      Chloride                               Milligrams/L (mg/L)   MW2R               15.3      2
August 2019      Sulfate                                Milligrams/L (mg/L)   MW2R               287       69.5
August 2019      Iron                                   Micrograms/L (ug/L)   MW2R               385       220
August 2019      Solids (Residue)                       Milligrams/L (mg/L)   MW2R               513       290
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.9       1.33
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                3.96      1.33
August 2019      Chloride                               Milligrams/L (mg/L)   MW7                11        2
August 2019      Iron                                   Micrograms/L (ug/L)   MW9                357       220
August 2019      Manganese                              Micrograms/L (ug/L)   MW9                375       90
August 2019      Chloride                               Milligrams/L (mg/L)   MW9                5.87      2
August 2019      Turbidity (Nephelometric)              NTU                   MWTP               2.91      2.8
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.13      0.32
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.11      0.32
August 2019      Chloride                               Milligrams/L (mg/L)   SW2                9.33      2
August 2019      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.791     0.32
August 2019      Chloride                               Milligrams/L (mg/L)   SW7                6.42      2
August 2019      Chloride                               Milligrams/L (mg/L)   SW8                9.54      2
August 2019      Chloride                               Milligrams/L (mg/L)   SW9a               4.8       2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.948 Page 40 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
August 2019      Sulfate                                Milligrams/L (mg/L)   SW9a               129       72
August 2019      Solids (Residue)                       Milligrams/L (mg/L)   SW9a               292       290
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.15      0.32
July 2019        Chloride                               Milligrams/L (mg/L)   GW2                13.3      2
July 2019        Sulfate                                Milligrams/L (mg/L)   GW2                82.9      72
July 2019        Solids (Residue)                       Milligrams/L (mg/L)   GW2                328       290
July 2019        Chloride                               Milligrams/L (mg/L)   JJ15               17.3      2
July 2019        Chloride                               Milligrams/L (mg/L)   JJ18               2.12      2
July 2019        Sulfate                                Milligrams/L (mg/L)   JJ20               70.9      69.5
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.13      1.33
July 2019        Chloride                               Milligrams/L (mg/L)   JJ20               11.3      2
July 2019        Arsenic                                Micrograms/L (ug/L)   MW13               19.2      10
July 2019        Manganese                              Micrograms/L (ug/L)   MW13               120       90
July 2019        Ammonia                                Micrograms/L (ug/L)   MW13               142       100
July 2019        Chloride                               Milligrams/L (mg/L)   MW14               16.4      2
July 2019        Sulfate                                Milligrams/L (mg/L)   MW14               234       69.5
July 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW14               452       290
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.65      1.33
July 2019        Conductivity (Specific Conductance)    Micromhos/cm          MW14               710.4     486
July 2019        Conductivity (Specific Conductance)    Micromhos/cm          MW15               768       486
July 2019        Sulfate                                Milligrams/L (mg/L)   MW15               242       69.5
July 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW15               483       290
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.55      1.33
July 2019        Chloride                               Milligrams/L (mg/L)   MW15               20.3      2
July 2019        Conductivity (Specific Conductance)    Micromhos/cm          MW18               666.9     486
July 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW18               426       290
July 2019        Arsenic                                Micrograms/L (ug/L)   MW18               11.7      10
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               13.3      1.33
July 2019        Chloride                               Milligrams/L (mg/L)   MW18               4.68      2
July 2019        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               781       486
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.41      1.33
July 2019        Chloride                               Milligrams/L (mg/L)   MW2R               14.8      2
July 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               535       290
July 2019        Sulfate                                Milligrams/L (mg/L)   MW2R               288       69.5
July 2019        Iron                                   Micrograms/L (ug/L)   MW2R               391       220
July 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW7                307       290
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.09      1.33
July 2019        Chloride                               Milligrams/L (mg/L)   MW7                12.7      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.949 Page 41 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
July 2019        Sulfate                                Milligrams/L (mg/L)   MW7                76.4      69.5
July 2019        Chloride                               Milligrams/L (mg/L)   MW9                9.41      2
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.16      0.32
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               0.923     0.32
July 2019        Chloride                               Milligrams/L (mg/L)   SW2                9.58      2
July 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.637     0.32
July 2019        Chloride                               Milligrams/L (mg/L)   SW7                5.68      2
July 2019        Chloride                               Milligrams/L (mg/L)   SW8                10.4      2
July 2019        Chloride                               Milligrams/L (mg/L)   SW9a               5.24      2
July 2019        Sulfate                                Milligrams/L (mg/L)   SW9a               126       72
June 2019        Sulfate                                Milligrams/L (mg/L)   GW2                88.1      72
June 2019        Solids (Residue)                       Milligrams/L (mg/L)   GW2                311       290
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.3       0.32
June 2019        Chloride                               Milligrams/L (mg/L)   GW2                14.5      2
June 2019        Chloride                               Milligrams/L (mg/L)   JJ15               16.8      2
June 2019        Chloride                               Milligrams/L (mg/L)   JJ18               2.15      2
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.01      1.33
June 2019        Chloride                               Milligrams/L (mg/L)   JJ20               10.7      2
June 2019        Arsenic                                Micrograms/L (ug/L)   MW13               15.4      10
June 2019        Chloride                               Milligrams/L (mg/L)   MW14               18.7      2
June 2019        Sulfate                                Milligrams/L (mg/L)   MW14               265       69.5
June 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW14               519       290
June 2019        Conductivity (Specific Conductance)    Micromhos/cm          MW14               766       486
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.88      1.33
June 2019        Conductivity (Specific Conductance)    Micromhos/cm          MW15               736.2     486
June 2019        Sulfate                                Milligrams/L (mg/L)   MW15               214       69.5
June 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW15               495       290
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.72      1.33
June 2019        Chloride                               Milligrams/L (mg/L)   MW15               15        2
June 2019        Conductivity (Specific Conductance)    Micromhos/cm          MW18               669.9     486
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               14.3      1.33
June 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW18               397       290
June 2019        Chloride                               Milligrams/L (mg/L)   MW18               4.43      2
June 2019        Arsenic                                Micrograms/L (ug/L)   MW18               11.2      10
June 2019        Sulfate                                Milligrams/L (mg/L)   MW2R               291       69.5
June 2019        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               768       486
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.41      1.33
June 2019        Chloride                               Milligrams/L (mg/L)   MW2R               13.4      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.950 Page 42 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
June 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               524       290
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.69      1.33
June 2019        Chloride                               Milligrams/L (mg/L)   MW7                12.6      2
June 2019        Sulfate                                Milligrams/L (mg/L)   MW7                74.8      69.5
June 2019        Solids (Residue)                       Milligrams/L (mg/L)   MW7                341       290
June 2019        Chloride                               Milligrams/L (mg/L)   MW9                9.38      2
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.25      0.32
June 2019        Solids (Residue)                       Milligrams/L (mg/L)   SW12               292       290
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               0.648     0.32
June 2019        Chloride                               Milligrams/L (mg/L)   SW2                10.6      2
June 2019        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.32      0.32
June 2019        Chloride                               Milligrams/L (mg/L)   SW7                6.99      2
June 2019        Chloride                               Milligrams/L (mg/L)   SW8                11.8      2
June 2019        Chloride                               Milligrams/L (mg/L)   SW9a               5.94      2
June 2019        Sulfate                                Milligrams/L (mg/L)   SW9a               168       72
May 2019         Conductivity (Specific Conductance)    Micromhos/cm          GB12               769.4     486
May 2019         Chloride                               Milligrams/L (mg/L)   GB12               3.5       2
May 2019         Sulfate                                Milligrams/L (mg/L)   GB12               286       69.5
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   GB12               529       290
May 2019         Chloride                               Milligrams/L (mg/L)   GW2                14.7      2
May 2019         Sulfate                                Milligrams/L (mg/L)   GW2                84.2      72
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   GW2                314       290
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.11      0.32
May 2019         Conductivity (Specific Conductance)    Micromhos/cm          JJ14               491       486
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   JJ14               323       290
May 2019         Chloride                               Milligrams/L (mg/L)   JJ14               19        2
May 2019         Sulfate                                Milligrams/L (mg/L)   JJ14               71.1      69.5
May 2019         Chloride                               Milligrams/L (mg/L)   JJ15               16.2      2
May 2019         Conductivity (Specific Conductance)    Micromhos/cm          JJ16               788       486
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   JJ16               565       290
May 2019         Chloride                               Milligrams/L (mg/L)   JJ16               5.55      2
May 2019         Sulfate                                Milligrams/L (mg/L)   JJ16               300       69.5
May 2019         Chloride                               Milligrams/L (mg/L)   JJ18               2.15      2
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.2       1.33
May 2019         Chloride                               Milligrams/L (mg/L)   JJ20               10.6      2
May 2019         Chloride                               Milligrams/L (mg/L)   JJ26               13.7      2
May 2019         Arsenic                                Micrograms/L (ug/L)   MW13               20        10
May 2019         Ammonia                                Micrograms/L (ug/L)   MW13               146       100
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.951 Page 43 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.09      1.33
May 2019         Chloride                               Milligrams/L (mg/L)   MW14               19.1      2
May 2019         Sulfate                                Milligrams/L (mg/L)   MW14               287.5     69.5
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   MW14               586.5     290
May 2019         Conductivity (Specific Conductance)    Micromhos/cm          MW14               823       486
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   MW15               449.5     290
May 2019         Chloride                               Milligrams/L (mg/L)   MW15               13.05     2
May 2019         Sulfate                                Milligrams/L (mg/L)   MW15               195.5     69.5
May 2019         Conductivity (Specific Conductance)    Micromhos/cm          MW15               679.45    486
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.635     1.33
May 2019         Conductivity (Specific Conductance)    Micromhos/cm          MW18               663.65    486
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               15.85     1.33
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   MW18               401.5     290
May 2019         Chloride                               Milligrams/L (mg/L)   MW18               3.945     2
May 2019         Arsenic                                Micrograms/L (ug/L)   MW18               11        10
May 2019         Conductivity (Specific Conductance)    Micromhos/cm          MW2R               754.6     486
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.545     1.33
May 2019         Chloride                               Milligrams/L (mg/L)   MW2R               11.9      2
May 2019         Sulfate                                Milligrams/L (mg/L)   MW2R               274       69.5
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   MW2R               529.5     290
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                1.46      1.33
May 2019         Chloride                               Milligrams/L (mg/L)   MW7                10.3      2
May 2019         Chloride                               Milligrams/L (mg/L)   MW9                8.57      2
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.5       0.32
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.342     0.32
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.21      0.32
May 2019         Chloride                               Milligrams/L (mg/L)   SW2                10.9      2
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   SW2                307       290
May 2019         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.55      0.32
May 2019         Chloride                               Milligrams/L (mg/L)   SW7                7.14      2
May 2019         Chloride                               Milligrams/L (mg/L)   SW8                11.9      2
May 2019         Solids (Residue)                       Milligrams/L (mg/L)   SW9a               343.5     290
May 2019         Chloride                               Milligrams/L (mg/L)   SW9a               5.91      2
May 2019         Sulfate                                Milligrams/L (mg/L)   SW9a               191.5     72
April 2019       pH (Hydrogen Ion)                      Standard Units        MW1                9.04      9
April 2019       Chloride                               Milligrams/L (mg/L)   GW2                14        2
April 2019       Sulfate                                Milligrams/L (mg/L)   GW2                75.1      72
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.38      0.32
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.952 Page 44 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
April 2019       Chloride                               Milligrams/L (mg/L)   JJ14               18.5      2
April 2019       Sulfate                                Milligrams/L (mg/L)   JJ14               76.1      69.5
April 2019       Chloride                               Milligrams/L (mg/L)   JJ15               15.9      2
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ16               2.36      1.33
April 2019       Chloride                               Milligrams/L (mg/L)   JJ16               14        2
April 2019       Sulfate                                Milligrams/L (mg/L)   JJ16               458       69.5
April 2019       Solids (Residue)                       Milligrams/L (mg/L)   JJ16               778       290
April 2019       Conductivity (Specific Conductance)    Micromhos/cm          JJ16               1037      486
April 2019       Chloride                               Milligrams/L (mg/L)   JJ18               4.71      2
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.33      1.33
April 2019       Chloride                               Milligrams/L (mg/L)   JJ20               11.7      2
April 2019       Chloride                               Milligrams/L (mg/L)   JJ26               11.5      2
April 2019       Arsenic                                Micrograms/L (ug/L)   MW13               21.5      10
April 2019       Ammonia                                Micrograms/L (ug/L)   MW13               148       100
April 2019       Sulfate                                Milligrams/L (mg/L)   MW14               261.5     69.5
April 2019       Solids (Residue)                       Milligrams/L (mg/L)   MW14               547.5     290
April 2019       Chloride                               Milligrams/L (mg/L)   MW14               19.7      2
April 2019       Conductivity (Specific Conductance)    Micromhos/cm          MW14               786.6     486
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.74      1.33
April 2019       Solids (Residue)                       Milligrams/L (mg/L)   MW15               407.5     290
April 2019       Chloride                               Milligrams/L (mg/L)   MW15               15        2
April 2019       Conductivity (Specific Conductance)    Micromhos/cm          MW15               646.5     486
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.41      1.33
April 2019       Sulfate                                Milligrams/L (mg/L)   MW15               178.5     69.5
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               14.45     1.33
April 2019       Chloride                               Milligrams/L (mg/L)   MW18               3.81      2
April 2019       Arsenic                                Micrograms/L (ug/L)   MW18               11.05     10
April 2019       Solids (Residue)                       Milligrams/L (mg/L)   MW18               378.5     290
April 2019       Conductivity (Specific Conductance)    Micromhos/cm          MW18               655.4     486
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.77      1.33
April 2019       Chloride                               Milligrams/L (mg/L)   MW2R               12        2
April 2019       Sulfate                                Milligrams/L (mg/L)   MW2R               281.5     69.5
April 2019       Iron                                   Micrograms/L (ug/L)   MW2R               254.5     220
April 2019       Conductivity (Specific Conductance)    Micromhos/cm          MW2R               773.5     486
April 2019       Solids (Residue)                       Milligrams/L (mg/L)   MW2R               553       290
April 2019       Chloride                               Milligrams/L (mg/L)   MW7                9.17      2
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                3.72      1.33
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                1.88      1.33
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.953 Page 45 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
April 2019       Chloride                               Milligrams/L (mg/L)   MW9                9.15      2
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               2.46      0.32
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.34      0.32
April 2019       Chloride                               Milligrams/L (mg/L)   SW2                8.9       2
April 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.99      0.32
April 2019       Chloride                               Milligrams/L (mg/L)   SW7                7.46      2
April 2019       Iron                                   Micrograms/L (ug/L)   SW7                182       140
April 2019       Chloride                               Milligrams/L (mg/L)   SW8                9.44      2
April 2019       Chloride                               Milligrams/L (mg/L)   SW9a               4.12      2
April 2019       Sulfate                                Milligrams/L (mg/L)   SW9a               109.35    72
March 2019       pH (Hydrogen Ion)                      Standard Units        MW1                9.11      9
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                7.1       0.32
March 2019       Chloride                               Milligrams/L (mg/L)   GW2                12.3      2
March 2019       Sulfate                                Milligrams/L (mg/L)   GW2                78.7      72
March 2019       Chloride                               Milligrams/L (mg/L)   JJ15               14.7      2
March 2019       Chloride                               Milligrams/L (mg/L)   JJ18               2.05      2
March 2019       Chloride                               Milligrams/L (mg/L)   JJ20               8.45      2
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.58      1.33
March 2019       Arsenic                                Micrograms/L (ug/L)   MW13               23.3      10
March 2019       Ammonia                                Micrograms/L (ug/L)   MW13               148       100
March 2019       Chloride                               Milligrams/L (mg/L)   MW14               14.8      2
March 2019       Sulfate                                Milligrams/L (mg/L)   MW14               144       69.5
March 2019       Conductivity (Specific Conductance)    Micromhos/cm          MW14               569.9     486
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.16      1.33
March 2019       Solids (Residue)                       Milligrams/L (mg/L)   MW14               342       290
March 2019       Conductivity (Specific Conductance)    Micromhos/cm          MW15               774       486
March 2019       Chloride                               Milligrams/L (mg/L)   MW15               21.8      2
March 2019       Sulfate                                Milligrams/L (mg/L)   MW15               219       69.5
March 2019       Solids (Residue)                       Milligrams/L (mg/L)   MW15               487       290
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.61      1.33
March 2019       Conductivity (Specific Conductance)    Micromhos/cm          MW18               658.2     486
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               15.5      1.33
March 2019       Chloride                               Milligrams/L (mg/L)   MW18               3.69      2
March 2019       Arsenic                                Micrograms/L (ug/L)   MW18               10.5      10
March 2019       Solids (Residue)                       Milligrams/L (mg/L)   MW18               366       290
March 2019       Sulfate                                Milligrams/L (mg/L)   MW2R               256       69.5
March 2019       Iron                                   Micrograms/L (ug/L)   MW2R               322       220
March 2019       Conductivity (Specific Conductance)    Micromhos/cm          MW2R               740.4     486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.954 Page 46 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.49      1.33
March 2019       Chloride                               Milligrams/L (mg/L)   MW2R               15.1      2
March 2019       Solids (Residue)                       Milligrams/L (mg/L)   MW2R               498       290
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.61      1.33
March 2019       Chloride                               Milligrams/L (mg/L)   MW7                6.39      2
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                1.99      1.33
March 2019       Chloride                               Milligrams/L (mg/L)   MW9                9.32      2
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               2.69      0.32
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.321     0.32
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.27      0.32
March 2019       Chloride                               Milligrams/L (mg/L)   SW2                8.75      2
March 2019       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.87      0.32
March 2019       Chloride                               Milligrams/L (mg/L)   SW7                4.01      2
March 2019       Chloride                               Milligrams/L (mg/L)   SW8                8.58      2
February 2019    pH (Hydrogen Ion)                      Standard Units        MW1                9.14      9
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                7.21      0.32
February 2019    Chloride                               Milligrams/L (mg/L)   GW2                11.4      2
February 2019    Solids (Residue)                       Milligrams/L (mg/L)   GW2                305       290
February 2019    Chloride                               Milligrams/L (mg/L)   JJ15               14.9      2
February 2019    Chloride                               Milligrams/L (mg/L)   JJ20               3.8       2
February 2019    Iron                                   Micrograms/L (ug/L)   JJ20               249       220
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.91      1.33
February 2019    Ammonia                                Micrograms/L (ug/L)   MW13               137       100
February 2019    Arsenic                                Micrograms/L (ug/L)   MW13               24.3      10
February 2019    Conductivity (Specific Conductance)    Micromhos/cm          MW14               593.1     486
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.19      1.33
February 2019    Solids (Residue)                       Milligrams/L (mg/L)   MW14               386       290
February 2019    Chloride                               Milligrams/L (mg/L)   MW14               14.7      2
February 2019    Sulfate                                Milligrams/L (mg/L)   MW14               151       69.5
February 2019    Conductivity (Specific Conductance)    Micromhos/cm          MW15               770       486
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.58      1.33
February 2019    Chloride                               Milligrams/L (mg/L)   MW15               22        2
February 2019    Sulfate                                Milligrams/L (mg/L)   MW15               221       69.5
February 2019    Solids (Residue)                       Milligrams/L (mg/L)   MW15               531       290
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               15.2      1.33
February 2019    Chloride                               Milligrams/L (mg/L)   MW18               3.37      2
February 2019    Solids (Residue)                       Milligrams/L (mg/L)   MW18               429       290
February 2019    Conductivity (Specific Conductance)    Micromhos/cm          MW18               658.8     486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.955 Page 47 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
February 2019    Arsenic                                Micrograms/L (ug/L)   MW18               10.8      10
February 2019    Sulfate                                Milligrams/L (mg/L)   MW2R               261       69.5
February 2019    Iron                                   Micrograms/L (ug/L)   MW2R               403       220
February 2019    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               766.9     486
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.24      1.33
February 2019    Chloride                               Milligrams/L (mg/L)   MW2R               14.4      2
February 2019    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               528       290
February 2019    Chloride                               Milligrams/L (mg/L)   MW7                6.74      2
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.88      1.33
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                1.72      1.33
February 2019    Chloride                               Milligrams/L (mg/L)   MW9                10.2      2
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.26      0.32
February 2019    Chloride                               Milligrams/L (mg/L)   SW2                8.62      2
February 2019    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.618     0.32
February 2019    Chloride                               Milligrams/L (mg/L)   SW7                3.51      2
February 2019    Iron                                   Micrograms/L (ug/L)   SW7                186       140
February 2019    Chloride                               Milligrams/L (mg/L)   SW8                8.36      2
January 2019     pH (Hydrogen Ion)                      Standard Units        MW1                9.14      9
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                7.05      0.32
January 2019     Chloride                               Milligrams/L (mg/L)   GW2                11.8      2
January 2019     Sulfate                                Milligrams/L (mg/L)   GW2                75.2      72
January 2019     Solids (Residue)                       Milligrams/L (mg/L)   GW2                317       290
January 2019     Sulfate                                Milligrams/L (mg/L)   JJ14               69.9      69.5
January 2019     Conductivity (Specific Conductance)    Micromhos/cm          JJ14               486.4     486
January 2019     Chloride                               Milligrams/L (mg/L)   JJ14               14.4      2
January 2019     Chloride                               Milligrams/L (mg/L)   JJ15               15.3      2
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.14      1.33
January 2019     Chloride                               Milligrams/L (mg/L)   JJ20               6.17      2
January 2019     Ammonia                                Micrograms/L (ug/L)   MW13               106       100
January 2019     Arsenic                                Micrograms/L (ug/L)   MW13               24.4      10
January 2019     Conductivity (Specific Conductance)    Micromhos/cm          MW14               600.6     486
January 2019     Sulfate                                Milligrams/L (mg/L)   MW14               171       69.5
January 2019     Solids (Residue)                       Milligrams/L (mg/L)   MW14               394       290
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.32      1.33
January 2019     Chloride                               Milligrams/L (mg/L)   MW14               15.1      2
January 2019     Sulfate                                Milligrams/L (mg/L)   MW15               243       69.5
January 2019     Solids (Residue)                       Milligrams/L (mg/L)   MW15               531       290
January 2019     Conductivity (Specific Conductance)    Micromhos/cm          MW15               791       486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.956 Page 48 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.65      1.33
January 2019     Chloride                               Milligrams/L (mg/L)   MW15               24.7      2
January 2019     Conductivity (Specific Conductance)    Micromhos/cm          MW18               663       486
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               15.1      1.33
January 2019     Chloride                               Milligrams/L (mg/L)   MW18               3.64      2
January 2019     Arsenic                                Micrograms/L (ug/L)   MW18               11.5      10
January 2019     Solids (Residue)                       Milligrams/L (mg/L)   MW18               400       290
January 2019     Sulfate                                Milligrams/L (mg/L)   MW2R               287       69.5
January 2019     Iron                                   Micrograms/L (ug/L)   MW2R               535       220
January 2019     Solids (Residue)                       Milligrams/L (mg/L)   MW2R               540       290
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.31      1.33
January 2019     Chloride                               Milligrams/L (mg/L)   MW2R               17        2
January 2019     Conductivity (Specific Conductance)    Micromhos/cm          MW2R               755       486
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                1.52      1.33
January 2019     Chloride                               Milligrams/L (mg/L)   MW7                5.87      2
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                2.06      1.33
January 2019     Chloride                               Milligrams/L (mg/L)   MW9                9.46      2
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               2.16      0.32
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.17      0.32
January 2019     Chloride                               Milligrams/L (mg/L)   SW2                8.9       2
January 2019     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.16      0.32
January 2019     Chloride                               Milligrams/L (mg/L)   SW7                4.04      2
January 2019     Chloride                               Milligrams/L (mg/L)   SW8                8.65      2
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.74      0.32
December 2018    Solids (Residue)                       Milligrams/L (mg/L)   GW2                303       290
December 2018    Chloride                               Milligrams/L (mg/L)   GW2                12.1      2
December 2018    Sulfate                                Milligrams/L (mg/L)   GW2                77.7      72
December 2018    Chloride                               Milligrams/L (mg/L)   JJ15               15.4      2
December 2018    Chloride                               Milligrams/L (mg/L)   JJ18               2.05      2
December 2018    Chloride                               Milligrams/L (mg/L)   JJ20               3.15      2
December 2018    Arsenic                                Micrograms/L (ug/L)   MW13               23.4      10
December 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW14               642.5     486
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.38      1.33
December 2018    Chloride                               Milligrams/L (mg/L)   MW14               15.7      2
December 2018    Sulfate                                Milligrams/L (mg/L)   MW14               182       69.5
December 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW14               420       290
December 2018    Sulfate                                Milligrams/L (mg/L)   MW15               243       69.5
December 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW15               539       290
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.957 Page 49 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
December 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW15               808       486
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.69      1.33
December 2018    Chloride                               Milligrams/L (mg/L)   MW15               26.3      2
December 2018    Chloride                               Milligrams/L (mg/L)   MW18               3.78      2
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               14.3      1.33
December 2018    Arsenic                                Micrograms/L (ug/L)   MW18               11.4      10
December 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW18               402       290
December 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW18               677.2     486
December 2018    Chloride                               Milligrams/L (mg/L)   MW2R               14.3      2
December 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               806       486
December 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               550       290
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.34      1.33
December 2018    Sulfate                                Milligrams/L (mg/L)   MW2R               299       69.5
December 2018    Iron                                   Micrograms/L (ug/L)   MW2R               644       220
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                3.11      1.33
December 2018    Chloride                               Milligrams/L (mg/L)   MW7                8.3       2
December 2018    Chloride                               Milligrams/L (mg/L)   MW9                10.3      2
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.99      0.32
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.21      0.32
December 2018    Chloride                               Milligrams/L (mg/L)   SW2                8.32      2
December 2018    Iron                                   Micrograms/L (ug/L)   SW4                144       140
December 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.784     0.32
December 2018    Chloride                               Milligrams/L (mg/L)   SW7                3.78      2
December 2018    Chloride                               Milligrams/L (mg/L)   SW8                8.44      2
December 2018    Iron                                   Micrograms/L (ug/L)   SW9a               185       140
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.88      0.32
November 2018    Chloride                               Milligrams/L (mg/L)   GW2                12.3      2
November 2018    Sulfate                                Milligrams/L (mg/L)   GW2                79.6      72
November 2018    Solids (Residue)                       Milligrams/L (mg/L)   GW2                315       290
November 2018    Chloride                               Milligrams/L (mg/L)   JJ15               15.4      2
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.45      1.33
November 2018    Chloride                               Milligrams/L (mg/L)   JJ20               6.78      2
November 2018    Sulfate                                Milligrams/L (mg/L)   JJ26               74.5      69.5
November 2018    Solids (Residue)                       Milligrams/L (mg/L)   JJ26               295       290
November 2018    Chloride                               Milligrams/L (mg/L)   JJ26               13.4      2
November 2018    Chloride                               Milligrams/L (mg/L)   MW14               18.3      2
November 2018    Sulfate                                Milligrams/L (mg/L)   MW14               210       69.5
November 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW14               444       290
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.958 Page 50 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
November 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW14               714.9     486
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.59      1.33
November 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW15               818       486
November 2018    Sulfate                                Milligrams/L (mg/L)   MW15               236       69.5
November 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW15               554       290
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.94      1.33
November 2018    Chloride                               Milligrams/L (mg/L)   MW15               27.9      2
November 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW18               676.8     486
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               14.8      1.33
November 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW18               397       290
November 2018    Chloride                               Milligrams/L (mg/L)   MW18               3.82      2
November 2018    Arsenic                                Micrograms/L (ug/L)   MW18               11.8      10
November 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               868       486
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.49      1.33
November 2018    Chloride                               Milligrams/L (mg/L)   MW2R               20.5      2
November 2018    Sulfate                                Milligrams/L (mg/L)   MW2R               320       69.5
November 2018    Iron                                   Micrograms/L (ug/L)   MW2R               625       220
November 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               575       290
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.67      1.33
November 2018    Chloride                               Milligrams/L (mg/L)   MW7                11.4      2
November 2018    Sulfate                                Milligrams/L (mg/L)   MW7                71.5      69.5
November 2018    Chloride                               Milligrams/L (mg/L)   MW9                9.87      2
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.52      0.32
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.21      0.32
November 2018    Chloride                               Milligrams/L (mg/L)   SW2                8.11      2
November 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.76      0.32
November 2018    Chloride                               Milligrams/L (mg/L)   SW7                6.41      2
November 2018    Chloride                               Milligrams/L (mg/L)   SW8                8.36      2
November 2018    Iron                                   Micrograms/L (ug/L)   SW9a               173       140
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.51      0.32
October 2018     Chloride                               Milligrams/L (mg/L)   GW2                12.3      2
October 2018     Sulfate                                Milligrams/L (mg/L)   GW2                79.1      72
October 2018     Solids (Residue)                       Milligrams/L (mg/L)   GW2                322       290
October 2018     Chloride                               Milligrams/L (mg/L)   JJ15               14.7      2
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               4.47      1.33
October 2018     Chloride                               Milligrams/L (mg/L)   JJ20               11        2
October 2018     Sulfate                                Milligrams/L (mg/L)   JJ20               69.7      69.5
October 2018     Chloride                               Milligrams/L (mg/L)   JJ26               13.8      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.959 Page 51 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
October 2018     Sulfate                                Milligrams/L (mg/L)   JJ26               74.3      69.5
October 2018     Solids (Residue)                       Milligrams/L (mg/L)   JJ26               294       290
October 2018     Arsenic                                Micrograms/L (ug/L)   MW13               11.3      10
October 2018     Conductivity (Specific Conductance)    Micromhos/cm          MW14               726.3     486
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.72      1.33
October 2018     Chloride                               Milligrams/L (mg/L)   MW14               19.5      2
October 2018     Sulfate                                Milligrams/L (mg/L)   MW14               228       69.5
October 2018     Solids (Residue)                       Milligrams/L (mg/L)   MW14               496       290
October 2018     Solids (Residue)                       Milligrams/L (mg/L)   MW15               576       290
October 2018     Conductivity (Specific Conductance)    Micromhos/cm          MW15               813       486
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.94      1.33
October 2018     Chloride                               Milligrams/L (mg/L)   MW15               27.1      2
October 2018     Sulfate                                Milligrams/L (mg/L)   MW15               237       69.5
October 2018     Conductivity (Specific Conductance)    Micromhos/cm          MW18               668.6     486
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               14.9      1.33
October 2018     Chloride                               Milligrams/L (mg/L)   MW18               3.79      2
October 2018     Arsenic                                Micrograms/L (ug/L)   MW18               11.6      10
October 2018     Solids (Residue)                       Milligrams/L (mg/L)   MW18               399       290
October 2018     Chloride                               Milligrams/L (mg/L)   MW2R               20.9      2
October 2018     Sulfate                                Milligrams/L (mg/L)   MW2R               315       69.5
October 2018     Iron                                   Micrograms/L (ug/L)   MW2R               804       220
October 2018     Solids (Residue)                       Milligrams/L (mg/L)   MW2R               630       290
October 2018     Conductivity (Specific Conductance)    Micromhos/cm          MW2R               878       486
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.6       1.33
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.59      1.33
October 2018     Chloride                               Milligrams/L (mg/L)   MW7                9.99      2
October 2018     Chloride                               Milligrams/L (mg/L)   MW9                9.57      2
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.37      0.32
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.15      0.32
October 2018     Chloride                               Milligrams/L (mg/L)   SW2                7.56      2
October 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.54      0.32
October 2018     Chloride                               Milligrams/L (mg/L)   SW7                6.47      2
October 2018     Chloride                               Milligrams/L (mg/L)   SW8                8.44      2
October 2018     Chloride                               Milligrams/L (mg/L)   SW9a               4.94      2
October 2018     Sulfate                                Milligrams/L (mg/L)   SW9a               84        72
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                7.08      0.32
September 2018   Chloride                               Milligrams/L (mg/L)   GW2                12.2      2
September 2018   Sulfate                                Milligrams/L (mg/L)   GW2                76.4      72
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.960 Page 52 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
September 2018   Solids (Residue)                       Milligrams/L (mg/L)   GW2                305       290
September 2018   Chloride                               Milligrams/L (mg/L)   JJ15               15.1      2
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.93      1.33
September 2018   Chloride                               Milligrams/L (mg/L)   JJ20               10.1      2
September 2018   Arsenic                                Micrograms/L (ug/L)   MW13               14.5      10
September 2018   Chloride                               Milligrams/L (mg/L)   MW14               21.7      2
September 2018   Sulfate                                Milligrams/L (mg/L)   MW14               276       69.5
September 2018   Solids (Residue)                       Milligrams/L (mg/L)   MW14               570       290
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.71      1.33
September 2018   Conductivity (Specific Conductance)    Micromhos/cm          MW14               838       486
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.085     1.33
September 2018   Chloride                               Milligrams/L (mg/L)   MW15               28.35     2
September 2018   Sulfate                                Milligrams/L (mg/L)   MW15               239.5     69.5
September 2018   Conductivity (Specific Conductance)    Micromhos/cm          MW15               817       486
September 2018   Solids (Residue)                       Milligrams/L (mg/L)   MW15               539.5     290
September 2018   Conductivity (Specific Conductance)    Micromhos/cm          MW18               691       486
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               16        1.33
September 2018   Chloride                               Milligrams/L (mg/L)   MW18               4.09      2
September 2018   Arsenic                                Micrograms/L (ug/L)   MW18               11.7      10
September 2018   Solids (Residue)                       Milligrams/L (mg/L)   MW18               422       290
September 2018   Iron                                   Micrograms/L (ug/L)   MW2R               517       220
September 2018   Solids (Residue)                       Milligrams/L (mg/L)   MW2R               604       290
September 2018   Conductivity (Specific Conductance)    Micromhos/cm          MW2R               889       486
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.62      1.33
September 2018   Chloride                               Milligrams/L (mg/L)   MW2R               21.4      2
September 2018   Sulfate                                Milligrams/L (mg/L)   MW2R               331       69.5
September 2018   Chloride                               Milligrams/L (mg/L)   MW7                9.18      2
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                3.35      1.33
September 2018   Chloride                               Milligrams/L (mg/L)   MW9                9.37      2
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.3       0.32
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.085     0.32
September 2018   Chloride                               Milligrams/L (mg/L)   SW2                7.58      2
September 2018   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.609     0.32
September 2018   Chloride                               Milligrams/L (mg/L)   SW7                3.88      2
September 2018   Chloride                               Milligrams/L (mg/L)   SW8                9.19      2
September 2018   Chloride                               Milligrams/L (mg/L)   SW9a               6.46      2
September 2018   Sulfate                                Milligrams/L (mg/L)   SW9a               91        72
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.36      0.32
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.961 Page 53 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
July 2018        Chloride                               Milligrams/L (mg/L)   GW2                15        2
July 2018        Sulfate                                Milligrams/L (mg/L)   GW2                85        72
July 2018        Solids (Residue)                       Milligrams/L (mg/L)   GW2                330       290
July 2018        Sulfate                                Milligrams/L (mg/L)   JJ14               71.3      69.5
July 2018        Solids (Residue)                       Milligrams/L (mg/L)   JJ14               325       290
July 2018        Conductivity (Specific Conductance)    Micromhos/cm          JJ14               505.8     486
July 2018        Chloride                               Milligrams/L (mg/L)   JJ14               22.3      2
July 2018        Chloride                               Milligrams/L (mg/L)   JJ15               15.1      2
July 2018        Chloride                               Milligrams/L (mg/L)   JJ16               4.67      2
July 2018        Sulfate                                Milligrams/L (mg/L)   JJ16               282       69.5
July 2018        Conductivity (Specific Conductance)    Micromhos/cm          JJ16               773       486
July 2018        Solids (Residue)                       Milligrams/L (mg/L)   JJ16               556       290
July 2018        Chloride                               Milligrams/L (mg/L)   JJ20               5.69      2
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.1       1.33
July 2018        Conductivity (Specific Conductance)    Micromhos/cm          JJ26               502.6     486
July 2018        Chloride                               Milligrams/L (mg/L)   JJ26               18.9      2
July 2018        Sulfate                                Milligrams/L (mg/L)   JJ26               79.2      69.5
July 2018        Solids (Residue)                       Milligrams/L (mg/L)   JJ26               327       290
July 2018        Arsenic                                Micrograms/L (ug/L)   MW13               14.95     10
July 2018        Conductivity (Specific Conductance)    Micromhos/cm          MW14               1048      486
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.52      1.33
July 2018        Chloride                               Milligrams/L (mg/L)   MW14               40.4      2
July 2018        Sulfate                                Milligrams/L (mg/L)   MW14               435       69.5
July 2018        Solids (Residue)                       Milligrams/L (mg/L)   MW14               802       290
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.49      1.33
July 2018        Chloride                               Milligrams/L (mg/L)   MW15               29        2
July 2018        Sulfate                                Milligrams/L (mg/L)   MW15               229       69.5
July 2018        Conductivity (Specific Conductance)    Micromhos/cm          MW15               776       486
July 2018        Solids (Residue)                       Milligrams/L (mg/L)   MW15               521       290
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               17.8      1.33
July 2018        Chloride                               Milligrams/L (mg/L)   MW18               4.57      2
July 2018        Arsenic                                Micrograms/L (ug/L)   MW18               11.9      10
July 2018        Solids (Residue)                       Milligrams/L (mg/L)   MW18               437       290
July 2018        Conductivity (Specific Conductance)    Micromhos/cm          MW18               678.1     486
July 2018        Chloride                               Milligrams/L (mg/L)   MW2R               14.8      2
July 2018        Sulfate                                Milligrams/L (mg/L)   MW2R               316       69.5
July 2018        Iron                                   Micrograms/L (ug/L)   MW2R               740       220
July 2018        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               573       290
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.962 Page 54 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
July 2018        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               794       486
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.17      1.33
July 2018        Chloride                               Milligrams/L (mg/L)   MW7                5.35      2
July 2018        Chloride                               Milligrams/L (mg/L)   MW9                8.78      2
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.857     0.32
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.341     0.32
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.44      0.32
July 2018        Chloride                               Milligrams/L (mg/L)   SW2                7.99      2
July 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.31      0.32
July 2018        Chloride                               Milligrams/L (mg/L)   SW7                4.52      2
July 2018        Chloride                               Milligrams/L (mg/L)   SW8                14.2      2
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                4.84      0.32
June 2018        Chloride                               Milligrams/L (mg/L)   GW2                15.9      2
June 2018        Sulfate                                Milligrams/L (mg/L)   GW2                81.5      72
June 2018        Solids (Residue)                       Milligrams/L (mg/L)   GW2                306       290
June 2018        Chloride                               Milligrams/L (mg/L)   JJ14               17.3      2
June 2018        Solids (Residue)                       Milligrams/L (mg/L)   JJ14               299       290
June 2018        Chloride                               Milligrams/L (mg/L)   JJ15               11.5      2
June 2018        Sulfate                                Milligrams/L (mg/L)   JJ16               268       69.5
June 2018        Solids (Residue)                       Milligrams/L (mg/L)   JJ16               529       290
June 2018        Conductivity (Specific Conductance)    Micromhos/cm          JJ16               731.8     486
June 2018        Chloride                               Milligrams/L (mg/L)   JJ16               4.92      2
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.13      1.33
June 2018        Chloride                               Milligrams/L (mg/L)   JJ20               8.84      2
June 2018        Sulfate                                Milligrams/L (mg/L)   JJ26               73.4      69.5
June 2018        Chloride                               Milligrams/L (mg/L)   JJ26               16        2
June 2018        Arsenic                                Micrograms/L (ug/L)   MW13               17.1      10
June 2018        Conductivity (Specific Conductance)    Micromhos/cm          MW14               1130      486
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.91      1.33
June 2018        Chloride                               Milligrams/L (mg/L)   MW14               44.3      2
June 2018        Sulfate                                Milligrams/L (mg/L)   MW14               455       69.5
June 2018        Iron                                   Micrograms/L (ug/L)   MW14               656       220
June 2018        Solids (Residue)                       Milligrams/L (mg/L)   MW14               895       290
June 2018        Chloride                               Milligrams/L (mg/L)   MW15               18.7      2
June 2018        Sulfate                                Milligrams/L (mg/L)   MW15               188       69.5
June 2018        Solids (Residue)                       Milligrams/L (mg/L)   MW15               450       290
June 2018        Conductivity (Specific Conductance)    Micromhos/cm          MW15               650.8     486
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.77      1.33
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.963 Page 55 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
June 2018        Conductivity (Specific Conductance)    Micromhos/cm          MW18               688.4     486
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               18.1      1.33
June 2018        Solids (Residue)                       Milligrams/L (mg/L)   MW18               445       290
June 2018        Chloride                               Milligrams/L (mg/L)   MW18               4.23      2
June 2018        Arsenic                                Micrograms/L (ug/L)   MW18               12.1      10
June 2018        Sulfate                                Milligrams/L (mg/L)   MW2R               293       69.5
June 2018        Iron                                   Micrograms/L (ug/L)   MW2R               482       220
June 2018        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               761       486
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.85      1.33
June 2018        Chloride                               Milligrams/L (mg/L)   MW2R               13.9      2
June 2018        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               556       290
June 2018        Chloride                               Milligrams/L (mg/L)   MW7                3.97      2
June 2018        Chloride                               Milligrams/L (mg/L)   MW9                8.21      2
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.57      0.32
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.412     0.32
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.18      0.32
June 2018        Chloride                               Milligrams/L (mg/L)   SW2                7.4       2
June 2018        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.08      0.32
June 2018        Chloride                               Milligrams/L (mg/L)   SW7                4.86      2
June 2018        Chloride                               Milligrams/L (mg/L)   SW8                11.7      2
June 2018        Iron                                   Micrograms/L (ug/L)   SW9a               169       140
May 2018         Conductivity (Specific Conductance)    Micromhos/cm          GB11               720.1     486
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   GB11               1.6       1.33
May 2018         Chloride                               Milligrams/L (mg/L)   GB11               3.29      2
May 2018         Sulfate                                Milligrams/L (mg/L)   GB11               304       69.5
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   GB11               518       290
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   GB12               503.5     290
May 2018         Conductivity (Specific Conductance)    Micromhos/cm          GB12               719.7     486
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   GB12               1.725     1.33
May 2018         Chloride                               Milligrams/L (mg/L)   GB12               4.375     2
May 2018         Sulfate                                Milligrams/L (mg/L)   GB12               276.5     69.5
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   GW2                334       290
May 2018         Chloride                               Milligrams/L (mg/L)   GW2                24.4      2
May 2018         Sulfate                                Milligrams/L (mg/L)   GW2                96.3      72
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                4         0.32
May 2018         Chloride                               Milligrams/L (mg/L)   JJ14               15.3      2
May 2018         Chloride                               Milligrams/L (mg/L)   JJ15               12.8      2
May 2018         Conductivity (Specific Conductance)    Micromhos/cm          JJ16               663.5     486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.964 Page 56 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ16               1.49      1.33
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   JJ16               502       290
May 2018         Chloride                               Milligrams/L (mg/L)   JJ16               5.4       2
May 2018         Sulfate                                Milligrams/L (mg/L)   JJ16               306       69.5
May 2018         Chloride                               Milligrams/L (mg/L)   JJ20               7.69      2
May 2018         Sulfate                                Milligrams/L (mg/L)   JJ26               70.7      69.5
May 2018         Chloride                               Milligrams/L (mg/L)   JJ26               11.7      2
May 2018         Arsenic                                Micrograms/L (ug/L)   MW13               18.65     10
May 2018         Chloride                               Milligrams/L (mg/L)   MW14               30.3      2
May 2018         Sulfate                                Milligrams/L (mg/L)   MW14               453.5     69.5
May 2018         Iron                                   Micrograms/L (ug/L)   MW14               465.5     220
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   MW14               806       290
May 2018         Conductivity (Specific Conductance)    Micromhos/cm          MW14               1085.5    486
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.23      1.33
May 2018         Chloride                               Milligrams/L (mg/L)   MW15               16.6      2
May 2018         Sulfate                                Milligrams/L (mg/L)   MW15               182.5     69.5
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   MW15               426       290
May 2018         Conductivity (Specific Conductance)    Micromhos/cm          MW15               647.3     486
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.71      1.33
May 2018         Conductivity (Specific Conductance)    Micromhos/cm          MW18               722.4     486
May 2018         Arsenic                                Micrograms/L (ug/L)   MW18               12.05     10
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   MW18               450       290
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               18.5      1.33
May 2018         Chloride                               Milligrams/L (mg/L)   MW18               5.675     2
May 2018         Conductivity (Specific Conductance)    Micromhos/cm          MW2R               761       486
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4         1.33
May 2018         Iron                                   Micrograms/L (ug/L)   MW2R               634       220
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   MW2R               518.5     290
May 2018         Chloride                               Milligrams/L (mg/L)   MW2R               12.3      2
May 2018         Sulfate                                Milligrams/L (mg/L)   MW2R               285.5     69.5
May 2018         Chloride                               Milligrams/L (mg/L)   MW7                5.32      2
May 2018         Chloride                               Milligrams/L (mg/L)   MW9                7.69      2
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.535     0.32
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   SW12               21        20
May 2018         Iron                                   Micrograms/L (ug/L)   SW12               422       140
May 2018         Iron                                   Micrograms/L (ug/L)   SW13               305       140
May 2018         Solids (Residue)                       Milligrams/L (mg/L)   SW13               44        20
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               0.89      0.32
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.965 Page 57 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
May 2018         Iron                                   Micrograms/L (ug/L)   SW14               323       140
May 2018         Chloride                               Milligrams/L (mg/L)   SW2                6.54      2
May 2018         Iron                                   Micrograms/L (ug/L)   SW4                406       140
May 2018         Arsenic                                Micrograms/L (ug/L)   SW5                12.4      11
May 2018         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.396     0.32
May 2018         Chloride                               Milligrams/L (mg/L)   SW7                4.45      2
May 2018         Iron                                   Micrograms/L (ug/L)   SW7                213       140
May 2018         Chloride                               Milligrams/L (mg/L)   SW8                10.2      2
April 2018       Sulfate                                Milligrams/L (mg/L)   GW2                74        72
April 2018       Solids (Residue)                       Milligrams/L (mg/L)   GW2                300       290
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.11      0.32
April 2018       Chloride                               Milligrams/L (mg/L)   GW2                14.7      2
April 2018       Conductivity (Specific Conductance)    Micromhos/cm          JJ14               502.1     486
April 2018       Chloride                               Milligrams/L (mg/L)   JJ14               16.7      2
April 2018       Sulfate                                Milligrams/L (mg/L)   JJ14               75.9      69.5
April 2018       Solids (Residue)                       Milligrams/L (mg/L)   JJ14               302       290
April 2018       Chloride                               Milligrams/L (mg/L)   JJ15               13.5      2
April 2018       Chloride                               Milligrams/L (mg/L)   JJ18               2.63      2
April 2018       Chloride                               Milligrams/L (mg/L)   JJ20               5.23      2
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.81      1.33
April 2018       Arsenic                                Micrograms/L (ug/L)   MW13               17.3      10
April 2018       Chloride                               Milligrams/L (mg/L)   MW14               15        2
April 2018       Sulfate                                Milligrams/L (mg/L)   MW14               193       69.5
April 2018       Solids (Residue)                       Milligrams/L (mg/L)   MW14               415       290
April 2018       Conductivity (Specific Conductance)    Micromhos/cm          MW14               622       486
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.52      1.33
April 2018       Conductivity (Specific Conductance)    Micromhos/cm          MW15               719.1     486
April 2018       Sulfate                                Milligrams/L (mg/L)   MW15               201       69.5
April 2018       Solids (Residue)                       Milligrams/L (mg/L)   MW15               482       290
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.01      1.33
April 2018       Chloride                               Milligrams/L (mg/L)   MW15               18.8      2
April 2018       Conductivity (Specific Conductance)    Micromhos/cm          MW18               715.8     486
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               22.4      1.33
April 2018       Chloride                               Milligrams/L (mg/L)   MW18               5         2
April 2018       Arsenic                                Micrograms/L (ug/L)   MW18               10.8      10
April 2018       Solids (Residue)                       Milligrams/L (mg/L)   MW18               467       290
April 2018       Sulfate                                Milligrams/L (mg/L)   MW2R               326       69.5
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.35      1.33
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.966 Page 58 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
April 2018       Chloride                               Milligrams/L (mg/L)   MW2R               15.5      2
April 2018       Iron                                   Micrograms/L (ug/L)   MW2R               694       220
April 2018       Solids (Residue)                       Milligrams/L (mg/L)   MW2R               596       290
April 2018       Conductivity (Specific Conductance)    Micromhos/cm          MW2R               840       486
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                1.88      1.33
April 2018       Chloride                               Milligrams/L (mg/L)   MW7                7.42      2
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                3.11      1.33
April 2018       Chloride                               Milligrams/L (mg/L)   MW9                12        2
April 2018       Sulfate                                Milligrams/L (mg/L)   MW9                69.6      69.5
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.412     0.32
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.97      0.32
April 2018       Solids (Residue)                       Milligrams/L (mg/L)   SW14               293       290
April 2018       Chloride                               Milligrams/L (mg/L)   SW2                7.94      2
April 2018       Chloride                               Milligrams/L (mg/L)   SW4                3.38      2
April 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.45      0.32
April 2018       Chloride                               Milligrams/L (mg/L)   SW7                4.51      2
April 2018       Chloride                               Milligrams/L (mg/L)   SW8                8.09      2
April 2018       Iron                                   Micrograms/L (ug/L)   SW9a               494       140
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.5       0.32
March 2018       Chloride                               Milligrams/L (mg/L)   GW2                12.8      2
March 2018       Sulfate                                Milligrams/L (mg/L)   GW2                76.9      72
March 2018       Chloride                               Milligrams/L (mg/L)   JJ15               15.3      2
March 2018       Chloride                               Milligrams/L (mg/L)   JJ18               2.96      2
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.01      1.33
March 2018       Chloride                               Milligrams/L (mg/L)   JJ20               4.72      2
March 2018       Arsenic                                Micrograms/L (ug/L)   MW13               19.4      10
March 2018       Conductivity (Specific Conductance)    Micromhos/cm          MW14               623.3     486
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.43      1.33
March 2018       Solids (Residue)                       Milligrams/L (mg/L)   MW14               422       290
March 2018       Chloride                               Milligrams/L (mg/L)   MW14               15.5      2
March 2018       Sulfate                                Milligrams/L (mg/L)   MW14               181       69.5
March 2018       Conductivity (Specific Conductance)    Micromhos/cm          MW15               703.8     486
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.49      1.33
March 2018       Solids (Residue)                       Milligrams/L (mg/L)   MW15               453       290
March 2018       Chloride                               Milligrams/L (mg/L)   MW15               20.7      2
March 2018       Sulfate                                Milligrams/L (mg/L)   MW15               195       69.5
March 2018       Conductivity (Specific Conductance)    Micromhos/cm          MW18               752.4     486
March 2018       Solids (Residue)                       Milligrams/L (mg/L)   MW18               453       290
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.967 Page 59 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
March 2018       Chloride                               Milligrams/L (mg/L)   MW18               5.51      2
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               22        1.33
March 2018       Arsenic                                Micrograms/L (ug/L)   MW18               10.5      10
March 2018       Conductivity (Specific Conductance)    Micromhos/cm          MW2R               856       486
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.15      1.33
March 2018       Chloride                               Milligrams/L (mg/L)   MW2R               17.8      2
March 2018       Sulfate                                Milligrams/L (mg/L)   MW2R               315       69.5
March 2018       Iron                                   Micrograms/L (ug/L)   MW2R               429       220
March 2018       Solids (Residue)                       Milligrams/L (mg/L)   MW2R               584       290
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                3.72      1.33
March 2018       Chloride                               Milligrams/L (mg/L)   MW7                9.63      2
March 2018       Sulfate                                Milligrams/L (mg/L)   MW9                71.5      69.5
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                2.49      1.33
March 2018       Chloride                               Milligrams/L (mg/L)   MW9                13.5      2
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.556     0.32
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               2.02      0.32
March 2018       Chloride                               Milligrams/L (mg/L)   SW2                8.42      2
March 2018       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                2.48      0.32
March 2018       Chloride                               Milligrams/L (mg/L)   SW7                7.33      2
March 2018       Chloride                               Milligrams/L (mg/L)   SW8                8.49      2
March 2018       Iron                                   Micrograms/L (ug/L)   SW9a               232       140
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                7.49      0.32
February 2018    Chloride                               Milligrams/L (mg/L)   GW2                11.8      2
February 2018    Chloride                               Milligrams/L (mg/L)   JJ15               14.1      2
February 2018    Chloride                               Milligrams/L (mg/L)   JJ18               3.01      2
February 2018    Sulfate                                Milligrams/L (mg/L)   JJ20               74.5      69.5
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               5.01      1.33
February 2018    Chloride                               Milligrams/L (mg/L)   JJ20               12.8      2
February 2018    Arsenic                                Micrograms/L (ug/L)   MW13               22.2      10
February 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW14               680.3     486
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.13      1.33
February 2018    Chloride                               Milligrams/L (mg/L)   MW14               15        2
February 2018    Sulfate                                Milligrams/L (mg/L)   MW14               200       69.5
February 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW14               449       290
February 2018    Chloride                               Milligrams/L (mg/L)   MW15               17.1      2
February 2018    Sulfate                                Milligrams/L (mg/L)   MW15               163       69.5
February 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW15               370       290
February 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW15               618.6     486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.968 Page 60 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               6.28      1.33
February 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW18               488       290
February 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW18               763       486
February 2018    Arsenic                                Micrograms/L (ug/L)   MW18               10.4      10
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               25.2      1.33
February 2018    Chloride                               Milligrams/L (mg/L)   MW18               5.21      2
February 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               577       290
February 2018    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               898       486
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               5.14      1.33
February 2018    Chloride                               Milligrams/L (mg/L)   MW2R               21.5      2
February 2018    Sulfate                                Milligrams/L (mg/L)   MW2R               367       69.5
February 2018    Iron                                   Micrograms/L (ug/L)   MW2R               736       220
February 2018    Solids (Residue)                       Milligrams/L (mg/L)   MW7                38.7      38
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                5.37      1.33
February 2018    Chloride                               Milligrams/L (mg/L)   MW7                10.8      2
February 2018    Chloride                               Milligrams/L (mg/L)   MW9                11.3      2
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                2.57      1.33
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.528     0.32
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               2.09      0.32
February 2018    Chloride                               Milligrams/L (mg/L)   SW2                7.02      2
February 2018    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                2.44      0.32
February 2018    Chloride                               Milligrams/L (mg/L)   SW7                8.79      2
February 2018    Chloride                               Milligrams/L (mg/L)   SW8                7.65      2
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.72      0.32
January 2018     Chloride                               Milligrams/L (mg/L)   GW2                14.4      2
January 2018     Sulfate                                Milligrams/L (mg/L)   GW2                80.4      72
January 2018     Solids (Residue)                       Milligrams/L (mg/L)   GW2                303       290
January 2018     Sulfate                                Milligrams/L (mg/L)   JJ14               72.9      69.5
January 2018     Solids (Residue)                       Milligrams/L (mg/L)   JJ14               291       290
January 2018     Chloride                               Milligrams/L (mg/L)   JJ14               14.6      2
January 2018     Chloride                               Milligrams/L (mg/L)   JJ15               14.3      2
January 2018     Chloride                               Milligrams/L (mg/L)   JJ18               2.83      2
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               4.62      1.33
January 2018     Chloride                               Milligrams/L (mg/L)   JJ20               14.8      2
January 2018     Sulfate                                Milligrams/L (mg/L)   JJ20               79.8      69.5
January 2018     Arsenic                                Micrograms/L (ug/L)   MW13               19.5      10
January 2018     Iron                                   Micrograms/L (ug/L)   MW13               674       220
January 2018     Chloride                               Milligrams/L (mg/L)   MW14               17.2      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.969 Page 61 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
January 2018     Sulfate                                Milligrams/L (mg/L)   MW14               213       69.5
January 2018     Solids (Residue)                       Milligrams/L (mg/L)   MW14               440       290
January 2018     Conductivity (Specific Conductance)    Micromhos/cm          MW14               677.9     486
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.69      1.33
January 2018     Sulfate                                Milligrams/L (mg/L)   MW15               164       69.5
January 2018     Solids (Residue)                       Milligrams/L (mg/L)   MW15               394       290
January 2018     Conductivity (Specific Conductance)    Micromhos/cm          MW15               614.3     486
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               5.66      1.33
January 2018     Chloride                               Milligrams/L (mg/L)   MW15               17        2
January 2018     Conductivity (Specific Conductance)    Micromhos/cm          MW18               767.8     486
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               24.3      1.33
January 2018     Arsenic                                Micrograms/L (ug/L)   MW18               11.2      10
January 2018     Chloride                               Milligrams/L (mg/L)   MW18               5.57      2
January 2018     Solids (Residue)                       Milligrams/L (mg/L)   MW18               474       290
January 2018     Conductivity (Specific Conductance)    Micromhos/cm          MW2R               879       486
January 2018     Sulfate                                Milligrams/L (mg/L)   MW2R               347       69.5
January 2018     Iron                                   Micrograms/L (ug/L)   MW2R               656       220
January 2018     Solids (Residue)                       Milligrams/L (mg/L)   MW2R               603       290
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.04      1.33
January 2018     Chloride                               Milligrams/L (mg/L)   MW2R               19.8      2
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.7       1.33
January 2018     Chloride                               Milligrams/L (mg/L)   MW7                11.8      2
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                1.87      1.33
January 2018     Chloride                               Milligrams/L (mg/L)   MW9                11.4      2
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.83      0.32
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.536     0.32
January 2018     Solids (Residue)                       Milligrams/L (mg/L)   SW14               294       290
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.86      0.32
January 2018     Chloride                               Milligrams/L (mg/L)   SW2                7.23      2
January 2018     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.97      0.32
January 2018     Chloride                               Milligrams/L (mg/L)   SW7                8.54      2
January 2018     Chloride                               Milligrams/L (mg/L)   SW8                7.77      2
December 2017    Chloride                               Milligrams/L (mg/L)   GW2                13.3      2
December 2017    Sulfate                                Milligrams/L (mg/L)   GW2                77.7      72
December 2017    Solids (Residue)                       Milligrams/L (mg/L)   GW2                303       290
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.78      0.32
December 2017    Chloride                               Milligrams/L (mg/L)   JJ14               13.5      2
December 2017    Sulfate                                Milligrams/L (mg/L)   JJ14               75.2      69.5
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.970 Page 62 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
December 2017    Chloride                               Milligrams/L (mg/L)   JJ15               14.9      2
December 2017    Chloride                               Milligrams/L (mg/L)   JJ18               2.48      2
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               4.65      1.33
December 2017    Chloride                               Milligrams/L (mg/L)   JJ20               12.4      2
December 2017    Sulfate                                Milligrams/L (mg/L)   JJ20               73.3      69.5
December 2017    Arsenic                                Micrograms/L (ug/L)   MW13               18.9      10
December 2017    Iron                                   Micrograms/L (ug/L)   MW13               241       220
December 2017    Conductivity (Specific Conductance)    Micromhos/cm          MW14               649       486
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.65      1.33
December 2017    Chloride                               Milligrams/L (mg/L)   MW14               14.3      2
December 2017    Sulfate                                Milligrams/L (mg/L)   MW14               183       69.5
December 2017    Solids (Residue)                       Milligrams/L (mg/L)   MW14               423       290
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.29      1.33
December 2017    Chloride                               Milligrams/L (mg/L)   MW15               20.7      2
December 2017    Sulfate                                Milligrams/L (mg/L)   MW15               194       69.5
December 2017    Solids (Residue)                       Milligrams/L (mg/L)   MW15               444       290
December 2017    Conductivity (Specific Conductance)    Micromhos/cm          MW15               695.5     486
December 2017    Chloride                               Milligrams/L (mg/L)   MW2R               17.9      2
December 2017    Sulfate                                Milligrams/L (mg/L)   MW2R               334       69.5
December 2017    Iron                                   Micrograms/L (ug/L)   MW2R               648       220
December 2017    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               612       290
December 2017    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               940       486
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.35      1.33
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.89      1.33
December 2017    Chloride                               Milligrams/L (mg/L)   MW7                11.9      2
December 2017    Chloride                               Milligrams/L (mg/L)   MW9                9.66      2
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.66      0.32
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.459     0.32
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.88      0.32
December 2017    Chloride                               Milligrams/L (mg/L)   SW2                7         2
December 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.8       0.32
December 2017    Chloride                               Milligrams/L (mg/L)   SW7                7.62      2
December 2017    Chloride                               Milligrams/L (mg/L)   SW8                6.94      2
November 2017    Solids (Residue)                       Milligrams/L (mg/L)   GW2                304       290
November 2017    Chloride                               Milligrams/L (mg/L)   GW2                13        2
November 2017    Sulfate                                Milligrams/L (mg/L)   GW2                76        72
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.17      0.32
November 2017    Chloride                               Milligrams/L (mg/L)   JJ15               15.3      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.971 Page 63 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
November 2017    Chloride                               Milligrams/L (mg/L)   JJ18               2.46      2
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.92      1.33
November 2017    Chloride                               Milligrams/L (mg/L)   JJ20               12.5      2
November 2017    Sulfate                                Milligrams/L (mg/L)   JJ20               71        69.5
November 2017    Arsenic                                Micrograms/L (ug/L)   MW13               16.9      10
November 2017    Iron                                   Micrograms/L (ug/L)   MW13               349       220
November 2017    Conductivity (Specific Conductance)    Micromhos/cm          MW14               651       486
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.46      1.33
November 2017    Solids (Residue)                       Milligrams/L (mg/L)   MW14               456       290
November 2017    Chloride                               Milligrams/L (mg/L)   MW14               15.5      2
November 2017    Sulfate                                Milligrams/L (mg/L)   MW14               200       69.5
November 2017    Conductivity (Specific Conductance)    Micromhos/cm          MW15               775       486
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.5       1.33
November 2017    Chloride                               Milligrams/L (mg/L)   MW15               21.3      2
November 2017    Sulfate                                Milligrams/L (mg/L)   MW15               217       69.5
November 2017    Solids (Residue)                       Milligrams/L (mg/L)   MW15               502       290
November 2017    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               887       486
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.08      1.33
November 2017    Chloride                               Milligrams/L (mg/L)   MW2R               21.8      2
November 2017    Sulfate                                Milligrams/L (mg/L)   MW2R               339       69.5
November 2017    Iron                                   Micrograms/L (ug/L)   MW2R               253       220
November 2017    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               636       290
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.43      1.33
November 2017    Chloride                               Milligrams/L (mg/L)   MW7                11.1      2
November 2017    Chloride                               Milligrams/L (mg/L)   MW9                8.78      2
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.12      0.32
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.58      0.32
November 2017    Chloride                               Milligrams/L (mg/L)   SW2                6.17      2
November 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.16      0.32
November 2017    Chloride                               Milligrams/L (mg/L)   SW7                6.86      2
November 2017    Chloride                               Milligrams/L (mg/L)   SW8                6.85      2
November 2017    Sulfate                                Milligrams/L (mg/L)   SW9a               85.9      72
November 2017    Chloride                               Milligrams/L (mg/L)   SW9a               5.99      2
October 2017     Sulfate                                Milligrams/L (mg/L)   GW2                79.1      72
October 2017     Solids (Residue)                       Milligrams/L (mg/L)   GW2                309       290
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.13      0.32
October 2017     Chloride                               Milligrams/L (mg/L)   GW2                13.2      2
October 2017     Chloride                               Milligrams/L (mg/L)   JJ15               14.4      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.972 Page 64 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
October 2017     Chloride                               Milligrams/L (mg/L)   JJ18               2.32      2
October 2017     Sulfate                                Milligrams/L (mg/L)   JJ20               72.5      69.5
October 2017     Solids (Residue)                       Milligrams/L (mg/L)   JJ20               306       290
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               4.3       1.33
October 2017     Chloride                               Milligrams/L (mg/L)   JJ20               12.3      2
October 2017     Arsenic                                Micrograms/L (ug/L)   MW13               15.4      10
October 2017     Conductivity (Specific Conductance)    Micromhos/cm          MW14               709.3     486
October 2017     Sulfate                                Milligrams/L (mg/L)   MW14               214       69.5
October 2017     Solids (Residue)                       Milligrams/L (mg/L)   MW14               458       290
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.7       1.33
October 2017     Chloride                               Milligrams/L (mg/L)   MW14               16        2
October 2017     Conductivity (Specific Conductance)    Micromhos/cm          MW15               690.8     486
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.22      1.33
October 2017     Solids (Residue)                       Milligrams/L (mg/L)   MW15               439       290
October 2017     Chloride                               Milligrams/L (mg/L)   MW15               17.2      2
October 2017     Sulfate                                Milligrams/L (mg/L)   MW15               210       69.5
October 2017     Conductivity (Specific Conductance)    Micromhos/cm          MW2R               908       486
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.13      1.33
October 2017     Chloride                               Milligrams/L (mg/L)   MW2R               21        2
October 2017     Solids (Residue)                       Milligrams/L (mg/L)   MW2R               630       290
October 2017     Sulfate                                Milligrams/L (mg/L)   MW2R               341       69.5
October 2017     Iron                                   Micrograms/L (ug/L)   MW2R               642       220
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                4.14      1.33
October 2017     Chloride                               Milligrams/L (mg/L)   MW7                11.6      2
October 2017     Sulfate                                Milligrams/L (mg/L)   MW7                71.3      69.5
October 2017     Chloride                               Milligrams/L (mg/L)   MW9                8.26      2
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.01      0.32
October 2017     Iron                                   Micrograms/L (ug/L)   SW12               179       140
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.327     0.32
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.58      0.32
October 2017     Chloride                               Milligrams/L (mg/L)   SW2                6.88      2
October 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.02      0.32
October 2017     Chloride                               Milligrams/L (mg/L)   SW7                5.77      2
October 2017     Chloride                               Milligrams/L (mg/L)   SW8                7.3       2
October 2017     Chloride                               Milligrams/L (mg/L)   SW9a               5.66      2
October 2017     Sulfate                                Milligrams/L (mg/L)   SW9a               88        72
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.67      0.32
September 2017   Solids (Residue)                       Milligrams/L (mg/L)   GW2                298       290
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.973 Page 65 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
September 2017   Chloride                               Milligrams/L (mg/L)   GW2                15.3      2
September 2017   Sulfate                                Milligrams/L (mg/L)   GW2                80.1      72
September 2017   Chloride                               Milligrams/L (mg/L)   JJ15               14.8      2
September 2017   Chloride                               Milligrams/L (mg/L)   JJ18               2.35      2
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.76      1.33
September 2017   Chloride                               Milligrams/L (mg/L)   JJ20               11.9      2
September 2017   Arsenic                                Micrograms/L (ug/L)   MW13               13.9      10
September 2017   Conductivity (Specific Conductance)    Micromhos/cm          MW14               766       486
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.8       1.33
September 2017   Chloride                               Milligrams/L (mg/L)   MW14               18.8      2
September 2017   Sulfate                                Milligrams/L (mg/L)   MW14               273       69.5
September 2017   Solids (Residue)                       Milligrams/L (mg/L)   MW14               539       290
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.03      1.33
September 2017   Chloride                               Milligrams/L (mg/L)   MW15               16.7      2
September 2017   Sulfate                                Milligrams/L (mg/L)   MW15               217       69.5
September 2017   Solids (Residue)                       Milligrams/L (mg/L)   MW15               442       290
September 2017   Conductivity (Specific Conductance)    Micromhos/cm          MW15               670       486
September 2017   Chloride                               Milligrams/L (mg/L)   MW2R               20.6      2
September 2017   Sulfate                                Milligrams/L (mg/L)   MW2R               359       69.5
September 2017   Iron                                   Micrograms/L (ug/L)   MW2R               636       220
September 2017   Solids (Residue)                       Milligrams/L (mg/L)   MW2R               635       290
September 2017   Conductivity (Specific Conductance)    Micromhos/cm          MW2R               882       486
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.08      1.33
September 2017   Zinc                                   Micrograms/L (ug/L)   MW4                202       30
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.88      1.33
September 2017   Chloride                               Milligrams/L (mg/L)   MW7                11.9      2
September 2017   Chloride                               Milligrams/L (mg/L)   MW9                7.95      2
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.88      0.32
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.675     0.32
September 2017   Chloride                               Milligrams/L (mg/L)   SW2                6.4       2
September 2017   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.67      0.32
September 2017   Chloride                               Milligrams/L (mg/L)   SW7                4.57      2
September 2017   Chloride                               Milligrams/L (mg/L)   SW8                8.58      2
September 2017   Chloride                               Milligrams/L (mg/L)   SW9a               5.08      2
September 2017   Sulfate                                Milligrams/L (mg/L)   SW9a               77.8      72
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.53      0.32
August 2017      Chloride                               Milligrams/L (mg/L)   GW2                13.5      2
August 2017      Sulfate                                Milligrams/L (mg/L)   GW2                75.3      72
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21    PageID.974 Page 66 of 99
Monitoring Period Parameter                             Units                  Monitoring Point   DMR Value Monthly Max
August 2017      Solids (Residue)                       Milligrams/L (mg/L)    GW2                311       290
August 2017      Chloride                               Milligrams/L (mg/L)    JJ15               15.5      2
August 2017      Chloride                               Milligrams/L (mg/L)    JJ18               2.01      2
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)    JJ20               2.06      1.33
August 2017      Chloride                               Milligrams/L (mg/L)    JJ20               7.74      2
August 2017      Arsenic                                Micrograms/L (ug/L)    MW13               13.8      10
August 2017      Conductivity (Specific Conductance)    Micromhos/cm           MW14               851       486
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)    MW14               2.93      1.33
August 2017      Chloride                               Milligrams/L (mg/L)    MW14               20.5      2
August 2017      Sulfate                                Milligrams/L (mg/L)    MW14               314       69.5
August 2017      Solids (Residue)                       Milligrams/L (mg/L)    MW14               605       290
August 2017      Chloride                               Milligrams/L (mg/L)    MW15               15.6      2
August 2017      Sulfate                                Milligrams/L (mg/L)    MW15               231       69.5
August 2017      Solids (Residue)                       Milligrams/L (mg/L)    MW15               438       290
August 2017      Conductivity (Specific Conductance)    Micromhos/cm           MW15               703.4     486
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)    MW15               2.98      1.33
August 2017      Conductivity (Specific Conductance)    Micromhos/cm           MW2R               859       486
August 2017      Sulfate                                Milligrams/L (mg/L)    MW2R               331       69.5
August 2017      Iron                                   Micrograms/L (ug/L)    MW2R               482       220
August 2017      Solids (Residue)                       Milligrams/L (mg/L)    MW2R               599       290
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)    MW2R               4.12      1.33
August 2017      Chloride                               Milligrams/L (mg/L)    MW2R               18        2
August 2017      Zinc                                   Micrograms/L (ug/L)    MW4                62.4      30
August 2017      Manganese                              Micrograms/L (ug/L)    MW4                342       220
August 2017      Chloride                               Milligrams/L (mg/L)    MW7                11.4      2
August 2017      Chloride                               Milligrams/L (mg/L)    MW9                7.66      2
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)    SW11               0.785     0.32
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)    SW13               0.41      0.32
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)    SW14               2.81      0.32
August 2017      Chloride                               Milligrams/L (mg/L)    SW2                6.9       2
August 2017      Nitrate + Nitrite                      Milligrams/L (mg/L)    SW7                0.843     0.32
August 2017      Chloride                               Milligrams/L (mg/L)    SW7                4.83      2
August 2017      Chloride                               Milligrams/L (mg/L)    SW8                9.7       2
July 2017        Flow                                   Gallons/minute (gpm)   006                61        60
July 2017        Flow                                   Gallons/minute (gpm)   006                61        60
July 2017        Flow                                   Gallons/minute (gpm)   006                61        60
July 2017        Chloride                               Milligrams/L (mg/L)    GW2                15.2      2
July 2017        Sulfate                                Milligrams/L (mg/L)    GW2                81.2      72
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.975 Page 67 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
July 2017        Solids (Residue)                       Milligrams/L (mg/L)   GW2                302       290
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.11      0.32
July 2017        Conductivity (Specific Conductance)    Micromhos/cm          JJ14               500       486
July 2017        Solids (Residue)                       Milligrams/L (mg/L)   JJ14               322       290
July 2017        Chloride                               Milligrams/L (mg/L)   JJ14               13.4      2
July 2017        Iron                                   Micrograms/L (ug/L)   JJ14               226       220
July 2017        Chloride                               Milligrams/L (mg/L)   JJ15               13.9      2
July 2017        Chloride                               Milligrams/L (mg/L)   JJ20               8.04      2
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.72      1.33
July 2017        Arsenic                                Micrograms/L (ug/L)   MW13               13.7      10
July 2017        Solids (Residue)                       Milligrams/L (mg/L)   MW14               705       290
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.23      1.33
July 2017        Chloride                               Milligrams/L (mg/L)   MW14               25.7      2
July 2017        Sulfate                                Milligrams/L (mg/L)   MW14               390       69.5
July 2017        Iron                                   Micrograms/L (ug/L)   MW14               377       220
July 2017        Conductivity (Specific Conductance)    Micromhos/cm          MW14               991       486
July 2017        Conductivity (Specific Conductance)    Micromhos/cm          MW15               761       486
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.23      1.33
July 2017        Chloride                               Milligrams/L (mg/L)   MW15               15.5      2
July 2017        Sulfate                                Milligrams/L (mg/L)   MW15               261       69.5
July 2017        Solids (Residue)                       Milligrams/L (mg/L)   MW15               510       290
July 2017        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               843       486
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.51      1.33
July 2017        Iron                                   Micrograms/L (ug/L)   MW2R               330       220
July 2017        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               579       290
July 2017        Chloride                               Milligrams/L (mg/L)   MW2R               16.4      2
July 2017        Sulfate                                Milligrams/L (mg/L)   MW2R               328       69.5
July 2017        Chloride                               Milligrams/L (mg/L)   MW7                4.33      2
July 2017        Chloride                               Milligrams/L (mg/L)   MW9                6.31      2
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.59      0.32
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.365     0.32
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.21      0.32
July 2017        Chloride                               Milligrams/L (mg/L)   SW2                6.53      2
July 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.895     0.32
July 2017        Chloride                               Milligrams/L (mg/L)   SW7                5.82      2
July 2017        Chloride                               Milligrams/L (mg/L)   SW8                12.6      2
June 2017        pH (Hydrogen Ion) Daily Min            Standard Units        pH‐L               5.87
June 2017        Sulfate                                Milligrams/L (mg/L)   GB12               268       69.5
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.976 Page 68 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
June 2017        Solids (Residue)                       Milligrams/L (mg/L)   GB12               502       290
June 2017        Conductivity (Specific Conductance)    Micromhos/cm          GB12               730       486
June 2017        Chloride                               Milligrams/L (mg/L)   GB12               3.54      2
June 2017        Sulfate                                Milligrams/L (mg/L)   GW2                85.2      72
June 2017        Solids (Residue)                       Milligrams/L (mg/L)   GW2                298       290
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                4.86      0.32
June 2017        Chloride                               Milligrams/L (mg/L)   GW2                16.7      2
June 2017        Chloride                               Milligrams/L (mg/L)   JJ14               9.86      2
June 2017        Chloride                               Milligrams/L (mg/L)   JJ15               12.7      2
June 2017        Sulfate                                Milligrams/L (mg/L)   JJ16               265       69.5
June 2017        Solids (Residue)                       Milligrams/L (mg/L)   JJ16               489       290
June 2017        Conductivity (Specific Conductance)    Micromhos/cm          JJ16               724.6     486
June 2017        Chloride                               Milligrams/L (mg/L)   JJ16               3.79      2
June 2017        Chloride                               Milligrams/L (mg/L)   JJ20               9.95      2
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.98      1.33
June 2017        Chloride                               Milligrams/L (mg/L)   JJ26               12        2
June 2017        Arsenic                                Micrograms/L (ug/L)   MW13               14.1      10
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.36      1.33
June 2017        Chloride                               Milligrams/L (mg/L)   MW14               28.9      2
June 2017        Sulfate                                Milligrams/L (mg/L)   MW14               420       69.5
June 2017        Iron                                   Micrograms/L (ug/L)   MW14               4120      220
June 2017        Conductivity (Specific Conductance)    Micromhos/cm          MW14               1041      486
June 2017        Solids (Residue)                       Milligrams/L (mg/L)   MW14               100       38
June 2017        Copper                                 Micrograms/L (ug/L)   MW14               12.8      10
June 2017        Solids (Residue)                       Milligrams/L (mg/L)   MW14               760       290
June 2017        Conductivity (Specific Conductance)    Micromhos/cm          MW15               723.4     486
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.95      1.33
June 2017        Chloride                               Milligrams/L (mg/L)   MW15               21.8      2
June 2017        Sulfate                                Milligrams/L (mg/L)   MW15               206       69.5
June 2017        Solids (Residue)                       Milligrams/L (mg/L)   MW15               476       290
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.16      1.33
June 2017        Chloride                               Milligrams/L (mg/L)   MW2R               13        2
June 2017        Sulfate                                Milligrams/L (mg/L)   MW2R               323       69.5
June 2017        Iron                                   Micrograms/L (ug/L)   MW2R               254       220
June 2017        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               799       486
June 2017        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               549       290
June 2017        Chloride                               Milligrams/L (mg/L)   MW7                2.92      2
June 2017        Chloride                               Milligrams/L (mg/L)   MW9                5.71      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.977 Page 69 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.359     0.32
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.446     0.32
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               0.995     0.32
June 2017        Chloride                               Milligrams/L (mg/L)   SW2                6.09      2
June 2017        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.01      0.32
June 2017        Chloride                               Milligrams/L (mg/L)   SW7                7.02      2
June 2017        Chloride                               Milligrams/L (mg/L)   SW8                10.2      2
June 2017        Chloride                               Milligrams/L (mg/L)   SW9a               6.66      2
June 2017        Sulfate                                Milligrams/L (mg/L)   SW9a               153       72
May 2017         Conductivity (Specific Conductance)    Micromhos/cm          GB11               621       486
May 2017         Chloride                               Milligrams/L (mg/L)   GB11               2.55      2
May 2017         Sulfate                                Milligrams/L (mg/L)   GB11               237       69.5
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   GB11               441       290
May 2017         Chloride                               Milligrams/L (mg/L)   GB12               3.26      2
May 2017         Sulfate                                Milligrams/L (mg/L)   GB12               245.5     69.5
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   GB12               481       290
May 2017         Conductivity (Specific Conductance)    Micromhos/cm          GB12               673.15    486
May 2017         Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                3.76      0.32
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   GW2                313       290
May 2017         Chloride                               Milligrams/L (mg/L)   GW2                19.5      2
May 2017         Sulfate                                Milligrams/L (mg/L)   GW2                88.1      72
May 2017         Chloride                               Milligrams/L (mg/L)   JJ14               9.87      2
May 2017         Chloride                               Milligrams/L (mg/L)   JJ15               11.8      2
May 2017         Conductivity (Specific Conductance)    Micromhos/cm          JJ16               659.6     486
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   JJ16               484       290
May 2017         Chloride                               Milligrams/L (mg/L)   JJ16               5.12      2
May 2017         Sulfate                                Milligrams/L (mg/L)   JJ16               262       69.5
May 2017         Chloride                               Milligrams/L (mg/L)   JJ20               6.7       2
May 2017         Chloride                               Milligrams/L (mg/L)   JJ26               10.9      2
May 2017         Arsenic                                Micrograms/L (ug/L)   MW13               12.6      10
May 2017         Conductivity (Specific Conductance)    Micromhos/cm          MW14               1030.5    486
May 2017         Sulfate                                Milligrams/L (mg/L)   MW14               418.5     69.5
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   MW14               740.5     290
May 2017         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.2       1.33
May 2017         Chloride                               Milligrams/L (mg/L)   MW14               19.55     2
May 2017         Conductivity (Specific Conductance)    Micromhos/cm          MW15               615.45    486
May 2017         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               2.875     1.33
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   MW15               422       290
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.978 Page 70 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
May 2017         Chloride                               Milligrams/L (mg/L)   MW15               11.7      2
May 2017         Sulfate                                Milligrams/L (mg/L)   MW15               189.5     69.5
May 2017         Conductivity (Specific Conductance)    Micromhos/cm          MW2R               758.5     486
May 2017         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.295     1.33
May 2017         Chloride                               Milligrams/L (mg/L)   MW2R               13.3      2
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   MW2R               526       290
May 2017         Sulfate                                Milligrams/L (mg/L)   MW2R               288.5     69.5
May 2017         Iron                                   Micrograms/L (ug/L)   MW2R               476.5     220
May 2017         Chloride                               Milligrams/L (mg/L)   MW7                4.16      2
May 2017         Chloride                               Milligrams/L (mg/L)   MW9                5.59      2
May 2017         Iron                                   Micrograms/L (ug/L)   SW12               198       140
May 2017         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.417     0.32
May 2017         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               0.614     0.32
May 2017         Chloride                               Milligrams/L (mg/L)   SW2                4.66      2
May 2017         Manganese                              Micrograms/L (ug/L)   SW4                42.1      20
May 2017         Iron                                   Micrograms/L (ug/L)   SW4                1380      140
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   SW4                68        20
May 2017         Iron                                   Micrograms/L (ug/L)   SW5                237       140
May 2017         Solids (Residue)                       Milligrams/L (mg/L)   SW5                26        20
May 2017         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.385     0.32
May 2017         Chloride                               Milligrams/L (mg/L)   SW7                4.52      2
May 2017         Chloride                               Milligrams/L (mg/L)   SW8                7.95      2
May 2017         Chloride                               Milligrams/L (mg/L)   SW9a               2.94      2
May 2017         Sulfate                                Milligrams/L (mg/L)   SW9a               80.55     72
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                4.35      0.32
April 2017       Solids (Residue)                       Milligrams/L (mg/L)   GW2                312       290
April 2017       Chloride                               Milligrams/L (mg/L)   GW2                24.13     2
April 2017       Sulfate                                Milligrams/L (mg/L)   GW2                82.43     72
April 2017       Chloride                               Milligrams/L (mg/L)   JJ14               9.82      2
April 2017       Chloride                               Milligrams/L (mg/L)   JJ15               12.3      2
April 2017       Chloride                               Milligrams/L (mg/L)   JJ18               2.79      2
April 2017       Chloride                               Milligrams/L (mg/L)   JJ20               6.63      2
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.51      1.33
April 2017       Chloride                               Milligrams/L (mg/L)   JJ26               10.6      2
April 2017       Arsenic                                Micrograms/L (ug/L)   MW13               12.2      10
April 2017       Conductivity (Specific Conductance)    Micromhos/cm          MW14               538.7     486
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.61      1.33
April 2017       Chloride                               Milligrams/L (mg/L)   MW14               11.3      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.979 Page 71 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
April 2017       Sulfate                                Milligrams/L (mg/L)   MW14               105       69.5
April 2017       Solids (Residue)                       Milligrams/L (mg/L)   MW14               342       290
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.8       1.33
April 2017       Chloride                               Milligrams/L (mg/L)   MW15               16.2      2
April 2017       Sulfate                                Milligrams/L (mg/L)   MW15               206       69.5
April 2017       Solids (Residue)                       Milligrams/L (mg/L)   MW15               479       290
April 2017       Conductivity (Specific Conductance)    Micromhos/cm          MW15               720.8     486
April 2017       Manganese                              Micrograms/L (ug/L)   MW4                330       220
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.55      1.33
April 2017       Chloride                               Milligrams/L (mg/L)   MW7                8.61      2
April 2017       Chloride                               Milligrams/L (mg/L)   MW9                8.73      2
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.613     0.32
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.645     0.32
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.59      0.32
April 2017       Chloride                               Milligrams/L (mg/L)   SW2                4.48      2
April 2017       Chloride                               Milligrams/L (mg/L)   SW4                2.71      2
April 2017       Iron                                   Micrograms/L (ug/L)   SW4                142       140
April 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.21      0.32
April 2017       Chloride                               Milligrams/L (mg/L)   SW7                5.75      2
April 2017       Iron                                   Micrograms/L (ug/L)   SW7                271       140
April 2017       Chloride                               Milligrams/L (mg/L)   SW8                5.73      2
April 2017       Iron                                   Micrograms/L (ug/L)   SW9a               519       140
April 2017       Manganese                              Micrograms/L (ug/L)   SW9a               21.4      20
March 2017       Chloride                               Milligrams/L (mg/L)   GW2                14.1      2
March 2017       Sulfate                                Milligrams/L (mg/L)   GW2                73.9      72
March 2017       Solids (Residue)                       Milligrams/L (mg/L)   GW2                303       290
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.37      0.32
March 2017       Chloride                               Milligrams/L (mg/L)   JJ15               13.7      2
March 2017       Chloride                               Milligrams/L (mg/L)   JJ18               3.17      2
March 2017       Chloride                               Milligrams/L (mg/L)   JJ20               8.87      2
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.24      1.33
March 2017       Arsenic                                Micrograms/L (ug/L)   MW13               12.5      10
March 2017       Conductivity (Specific Conductance)    Micromhos/cm          MW14               509.7     486
March 2017       Sulfate                                Milligrams/L (mg/L)   MW14               118       69.5
March 2017       Solids (Residue)                       Milligrams/L (mg/L)   MW14               310       290
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.62      1.33
March 2017       Chloride                               Milligrams/L (mg/L)   MW14               14.1      2
March 2017       Conductivity (Specific Conductance)    Micromhos/cm          MW15               768       486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.980 Page 72 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.47      1.33
March 2017       Chloride                               Milligrams/L (mg/L)   MW15               15.9      2
March 2017       Sulfate                                Milligrams/L (mg/L)   MW15               250       69.5
March 2017       Solids (Residue)                       Milligrams/L (mg/L)   MW15               523       290
March 2017       Chloride                               Milligrams/L (mg/L)   MW7                7.25      2
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.66      1.33
March 2017       Chloride                               Milligrams/L (mg/L)   MW9                9.31      2
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.47      0.32
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               1.03      0.32
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.04      0.32
March 2017       Solids (Residue)                       Milligrams/L (mg/L)   SW14               303       290
March 2017       Chloride                               Milligrams/L (mg/L)   SW2                4.67      2
March 2017       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.668     0.32
March 2017       Chloride                               Milligrams/L (mg/L)   SW7                4.42      2
March 2017       Chloride                               Milligrams/L (mg/L)   SW8                6.7       2
March 2017       Oil & Grease                           Milligrams/L (mg/L)   SW4                18.8      5
March 2017       Oil & Grease                           Milligrams/L (mg/L)   MW7                7.2       5
February 2017    Chloride                               Milligrams/L (mg/L)   GW2                14.9      2
February 2017    Sulfate                                Milligrams/L (mg/L)   GW2                79.1      72
February 2017    Solids (Residue)                       Milligrams/L (mg/L)   GW2                325       290
February 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.32      0.32
February 2017    Chloride                               Milligrams/L (mg/L)   JJ15               15.6      2
February 2017    Chloride                               Milligrams/L (mg/L)   JJ18               3.3       2
February 2017    Chloride                               Milligrams/L (mg/L)   JJ20               5.49      2
February 2017    Iron                                   Micrograms/L (ug/L)   JJ20               319       220
February 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.81      1.33
February 2017    Arsenic                                Micrograms/L (ug/L)   MW13               12.4      10
February 2017    Conductivity (Specific Conductance)    Micromhos/cm          MW14               503.2     486
February 2017    Sulfate                                Milligrams/L (mg/L)   MW14               124       69.5
February 2017    Solids (Residue)                       Milligrams/L (mg/L)   MW14               331       290
February 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.44      1.33
February 2017    Chloride                               Milligrams/L (mg/L)   MW14               13.9      2
February 2017    Conductivity (Specific Conductance)    Micromhos/cm          MW15               748.5     486
February 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.66      1.33
February 2017    Solids (Residue)                       Milligrams/L (mg/L)   MW15               514       290
February 2017    Chloride                               Milligrams/L (mg/L)   MW15               16.9      2
February 2017    Sulfate                                Milligrams/L (mg/L)   MW15               246       69.5
February 2017    Chloride                               Milligrams/L (mg/L)   MW7                4.12      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.981 Page 73 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
February 2017    Chloride                               Milligrams/L (mg/L)   MW9                10.5      2
February 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               1.41      0.32
February 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               1.15      0.32
February 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               2.94      0.32
February 2017    Solids (Residue)                       Milligrams/L (mg/L)   SW14               294       290
February 2017    Chloride                               Milligrams/L (mg/L)   SW2                5.3       2
February 2017    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.784     0.32
February 2017    Chloride                               Milligrams/L (mg/L)   SW7                4.38      2
February 2017    Chloride                               Milligrams/L (mg/L)   SW8                6.51      2
January 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.02      0.32
January 2017     Chloride                               Milligrams/L (mg/L)   GW2                15        2
January 2017     Sulfate                                Milligrams/L (mg/L)   GW2                77.5      72
January 2017     Solids (Residue)                       Milligrams/L (mg/L)   GW2                295       290
January 2017     Chloride                               Milligrams/L (mg/L)   JJ15               16.2      2
January 2017     Chloride                               Milligrams/L (mg/L)   JJ18               3.19      2
January 2017     Chloride                               Milligrams/L (mg/L)   JJ20               3.75      2
January 2017     Arsenic                                Micrograms/L (ug/L)   MW13               19.5      10
January 2017     Conductivity (Specific Conductance)    Micromhos/cm          MW14               538.4     486
January 2017     Sulfate                                Milligrams/L (mg/L)   MW14               134       69.5
January 2017     Solids (Residue)                       Milligrams/L (mg/L)   MW14               347       290
January 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.48      1.33
January 2017     Chloride                               Milligrams/L (mg/L)   MW14               15.5      2
January 2017     Conductivity (Specific Conductance)    Micromhos/cm          MW15               733.3     486
January 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.91      1.33
January 2017     Solids (Residue)                       Milligrams/L (mg/L)   MW15               500       290
January 2017     Chloride                               Milligrams/L (mg/L)   MW15               18.2      2
January 2017     Sulfate                                Milligrams/L (mg/L)   MW15               235       69.5
January 2017     Chloride                               Milligrams/L (mg/L)   MW7                4.7       2
January 2017     Chloride                               Milligrams/L (mg/L)   MW9                10.5      2
January 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               1.02      0.32
January 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               2.84      0.32
January 2017     Solids (Residue)                       Milligrams/L (mg/L)   SW14               292       290
January 2017     Chloride                               Milligrams/L (mg/L)   SW2                5.12      2
January 2017     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.888     0.32
January 2017     Chloride                               Milligrams/L (mg/L)   SW7                3.89      2
January 2017     Iron                                   Micrograms/L (ug/L)   SW7                158       140
January 2017     Chloride                               Milligrams/L (mg/L)   SW8                6.27      2
December 2016    Chloride                               Milligrams/L (mg/L)   GW2                14.9      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.982 Page 74 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
December 2016    Sulfate                                Milligrams/L (mg/L)   GW2                80.8      72
December 2016    Solids (Residue)                       Milligrams/L (mg/L)   GW2                292       290
December 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.93      0.32
December 2016    Chloride                               Milligrams/L (mg/L)   JJ15               16.7      2
December 2016    Chloride                               Milligrams/L (mg/L)   JJ18               3.08      2
December 2016    Chloride                               Milligrams/L (mg/L)   JJ20               6.02      2
December 2016    Arsenic                                Micrograms/L (ug/L)   MW13               18.6      10
December 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.97      1.33
December 2016    Chloride                               Milligrams/L (mg/L)   MW14               15.9      2
December 2016    Sulfate                                Milligrams/L (mg/L)   MW14               162       69.5
December 2016    Solids (Residue)                       Milligrams/L (mg/L)   MW14               380       290
December 2016    Conductivity (Specific Conductance)    Micromhos/cm          MW14               593.3     486
December 2016    Chloride                               Milligrams/L (mg/L)   MW15               17.9      2
December 2016    Sulfate                                Milligrams/L (mg/L)   MW15               218       69.5
December 2016    Solids (Residue)                       Milligrams/L (mg/L)   MW15               471       290
December 2016    Conductivity (Specific Conductance)    Micromhos/cm          MW15               736.9     486
December 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.26      1.33
December 2016    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               804       486
December 2016    Sulfate                                Milligrams/L (mg/L)   MW2R               341       69.5
December 2016    Iron                                   Micrograms/L (ug/L)   MW2R               365       220
December 2016    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               578       290
December 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.65      1.33
December 2016    Chloride                               Milligrams/L (mg/L)   MW2R               16        2
December 2016    Chloride                               Milligrams/L (mg/L)   MW7                5.95      2
December 2016    Chloride                               Milligrams/L (mg/L)   MW9                12.9      2
December 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.908     0.32
December 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               1.13      0.32
December 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.13      0.32
December 2016    Solids (Residue)                       Milligrams/L (mg/L)   SW14               309       290
December 2016    Chloride                               Milligrams/L (mg/L)   SW2                3.91      2
December 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.612     0.32
December 2016    Chloride                               Milligrams/L (mg/L)   SW7                4.58      2
December 2016    Chloride                               Milligrams/L (mg/L)   SW8                6.25      2
November 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.62      0.32
November 2016    Chloride                               Milligrams/L (mg/L)   GW2                15        2
November 2016    Sulfate                                Milligrams/L (mg/L)   GW2                85        72
November 2016    Chloride                               Milligrams/L (mg/L)   JJ14               11.7      2
November 2016    Chloride                               Milligrams/L (mg/L)   JJ15               15.7      2
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.983 Page 75 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
November 2016    Chloride                               Milligrams/L (mg/L)   JJ18               3.29      2
November 2016    Chloride                               Milligrams/L (mg/L)   JJ20               4.93      2
November 2016    Chloride                               Milligrams/L (mg/L)   JJ26               11.7      2
November 2016    Arsenic                                Micrograms/L (ug/L)   MW13               13.3      10
November 2016    Conductivity (Specific Conductance)    Micromhos/cm          MW14               600.9     486
November 2016    Sulfate                                Milligrams/L (mg/L)   MW14               169       69.5
November 2016    Solids (Residue)                       Milligrams/L (mg/L)   MW14               375       290
November 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.73      1.33
November 2016    Chloride                               Milligrams/L (mg/L)   MW14               15.7      2
November 2016    Conductivity (Specific Conductance)    Micromhos/cm          MW15               723.1     486
November 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.15      1.33
November 2016    Solids (Residue)                       Milligrams/L (mg/L)   MW15               497       290
November 2016    Chloride                               Milligrams/L (mg/L)   MW15               18.1      2
November 2016    Sulfate                                Milligrams/L (mg/L)   MW15               205       69.5
November 2016    Sulfate                                Milligrams/L (mg/L)   MW2R               321       69.5
November 2016    Iron                                   Micrograms/L (ug/L)   MW2R               709       220
November 2016    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               832       486
November 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.42      1.33
November 2016    Chloride                               Milligrams/L (mg/L)   MW2R               16.5      2
November 2016    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               592       290
November 2016    Chloride                               Milligrams/L (mg/L)   MW7                6.46      2
November 2016    Chloride                               Milligrams/L (mg/L)   MW9                10.8      2
November 2016    Iron                                   Micrograms/L (ug/L)   SW11               211       140
November 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.648     0.32
November 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.816     0.32
November 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.67      0.32
November 2016    Solids (Residue)                       Milligrams/L (mg/L)   SW14               298       290
November 2016    Chloride                               Milligrams/L (mg/L)   SW2                3.88      2
November 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.875     0.32
November 2016    Chloride                               Milligrams/L (mg/L)   SW7                4.66      2
November 2016    Chloride                               Milligrams/L (mg/L)   SW8                5.88      2
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.08      0.32
October 2016     Chloride                               Milligrams/L (mg/L)   GW2                13        2
October 2016     Sulfate                                Milligrams/L (mg/L)   GW2                79.4      72
October 2016     Solids (Residue)                       Milligrams/L (mg/L)   GW2                306       290
October 2016     Chloride                               Milligrams/L (mg/L)   JJ15               16.2      2
October 2016     Chloride                               Milligrams/L (mg/L)   JJ18               3.1       2
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.83      1.33
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.984 Page 76 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
October 2016     Chloride                               Milligrams/L (mg/L)   JJ20               7.66      2
October 2016     Arsenic                                Micrograms/L (ug/L)   MW13               12        10
October 2016     Conductivity (Specific Conductance)    Micromhos/cm          MW14               601       486
October 2016     Sulfate                                Milligrams/L (mg/L)   MW14               164       69.5
October 2016     Solids (Residue)                       Milligrams/L (mg/L)   MW14               400       290
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.81      1.33
October 2016     Chloride                               Milligrams/L (mg/L)   MW14               16.1      2
October 2016     Conductivity (Specific Conductance)    Micromhos/cm          MW15               709.2     486
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.35      1.33
October 2016     Solids (Residue)                       Milligrams/L (mg/L)   MW15               448       290
October 2016     Chloride                               Milligrams/L (mg/L)   MW15               18.8      2
October 2016     Sulfate                                Milligrams/L (mg/L)   MW15               193       69.5
October 2016     Sulfate                                Milligrams/L (mg/L)   MW2R               305       69.5
October 2016     Iron                                   Micrograms/L (ug/L)   MW2R               797       220
October 2016     Conductivity (Specific Conductance)    Micromhos/cm          MW2R               829       486
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.72      1.33
October 2016     Chloride                               Milligrams/L (mg/L)   MW2R               18.3      2
October 2016     Solids (Residue)                       Milligrams/L (mg/L)   MW2R               574       290
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                1.71      1.33
October 2016     Chloride                               Milligrams/L (mg/L)   MW7                7.64      2
October 2016     Chloride                               Milligrams/L (mg/L)   MW9                11.1      2
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.586     0.32
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.675     0.32
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               4.035     0.32
October 2016     Solids (Residue)                       Milligrams/L (mg/L)   SW14               299.5     290
October 2016     Chloride                               Milligrams/L (mg/L)   SW2                4.48      2
October 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.532     0.32
October 2016     Chloride                               Milligrams/L (mg/L)   SW7                4.61      2
October 2016     Chloride                               Milligrams/L (mg/L)   SW8                6.25      2
September 2016   Chloride                               Milligrams/L (mg/L)   GW2                14.7      2
September 2016   Sulfate                                Milligrams/L (mg/L)   GW2                84.2      72
September 2016   Solids (Residue)                       Milligrams/L (mg/L)   GW2                307       290
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.07      0.32
September 2016   Chloride                               Milligrams/L (mg/L)   JJ15               13.7      2
September 2016   Chloride                               Milligrams/L (mg/L)   JJ18               3.57      2
September 2016   Chloride                               Milligrams/L (mg/L)   JJ20               8.09      2
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.6       1.33
September 2016   Arsenic                                Micrograms/L (ug/L)   MW13               11.5      10
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.985 Page 77 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
September 2016   Conductivity (Specific Conductance)    Micromhos/cm          MW14               678       486
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.68      1.33
September 2016   Solids (Residue)                       Milligrams/L (mg/L)   MW14               448       290
September 2016   Chloride                               Milligrams/L (mg/L)   MW14               17.7      2
September 2016   Sulfate                                Milligrams/L (mg/L)   MW14               206       69.5
September 2016   Conductivity (Specific Conductance)    Micromhos/cm          MW15               694.3     486
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.26      1.33
September 2016   Chloride                               Milligrams/L (mg/L)   MW15               16.4      2
September 2016   Sulfate                                Milligrams/L (mg/L)   MW15               191       69.5
September 2016   Solids (Residue)                       Milligrams/L (mg/L)   MW15               444       290
September 2016   Solids (Residue)                       Milligrams/L (mg/L)   MW18               561       290
September 2016   Conductivity (Specific Conductance)    Micromhos/cm          MW18               689       486
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               37.9      1.33
September 2016   Chloride                               Milligrams/L (mg/L)   MW18               7.43      2
September 2016   Iron                                   Micrograms/L (ug/L)   MW18               311       220
September 2016   Solids (Residue)                       Milligrams/L (mg/L)   MW2R               576       290
September 2016   Conductivity (Specific Conductance)    Micromhos/cm          MW2R               832       486
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.5       1.33
September 2016   Chloride                               Milligrams/L (mg/L)   MW2R               18.7      2
September 2016   Sulfate                                Milligrams/L (mg/L)   MW2R               312       69.5
September 2016   Iron                                   Micrograms/L (ug/L)   MW2R               831       220
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                1.72      1.33
September 2016   Chloride                               Milligrams/L (mg/L)   MW7                8.59      2
September 2016   Chloride                               Milligrams/L (mg/L)   MW9                11.2      2
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.461     0.32
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.641     0.32
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.945     0.32
September 2016   Chloride                               Milligrams/L (mg/L)   SW14               2.125     2
September 2016   Solids (Residue)                       Milligrams/L (mg/L)   SW14               309       290
September 2016   Chloride                               Milligrams/L (mg/L)   SW2                4.23      2
September 2016   Chloride                               Milligrams/L (mg/L)   SW5                2.12      2
September 2016   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.03      0.32
September 2016   Chloride                               Milligrams/L (mg/L)   SW7                5.55      2
September 2016   Chloride                               Milligrams/L (mg/L)   SW8                7.08      2
September 2016   Iron                                   Micrograms/L (ug/L)   SW9a               263       140
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.47      0.32
August 2016      Chloride                               Milligrams/L (mg/L)   GW2                15.4      2
August 2016      Sulfate                                Milligrams/L (mg/L)   GW2                85.1      72
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.986 Page 78 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
August 2016      Solids (Residue)                       Milligrams/L (mg/L)   GW2                298       290
August 2016      Iron                                   Micrograms/L (ug/L)   JJ14               685       220
August 2016      Copper                                 Micrograms/L (ug/L)   JJ14               14.7      10
August 2016      Solids (Residue)                       Milligrams/L (mg/L)   JJ14               300       290
August 2016      Conductivity (Specific Conductance)    Micromhos/cm          JJ14               521.5     486
August 2016      Chloride                               Milligrams/L (mg/L)   JJ14               12.6      2
August 2016      Chloride                               Milligrams/L (mg/L)   JJ15               12.7      2
August 2016      Chloride                               Milligrams/L (mg/L)   JJ18               4.03      2
August 2016      Chloride                               Milligrams/L (mg/L)   JJ20               6.71      2
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.5       1.33
August 2016      Ammonia                                Micrograms/L (ug/L)   MW1                114       100
August 2016      Arsenic                                Micrograms/L (ug/L)   MW13               13.1      10
August 2016      Conductivity (Specific Conductance)    Micromhos/cm          MW14               775       486
August 2016      Sulfate                                Milligrams/L (mg/L)   MW14               267       69.5
August 2016      Solids (Residue)                       Milligrams/L (mg/L)   MW14               498       290
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.93      1.33
August 2016      Chloride                               Milligrams/L (mg/L)   MW14               20.2      2
August 2016      Conductivity (Specific Conductance)    Micromhos/cm          MW15               700.1     486
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.12      1.33
August 2016      Solids (Residue)                       Milligrams/L (mg/L)   MW15               454       290
August 2016      Chloride                               Milligrams/L (mg/L)   MW15               17.7      2
August 2016      Sulfate                                Milligrams/L (mg/L)   MW15               224       69.5
August 2016      Conductivity (Specific Conductance)    Micromhos/cm          MW18               664       486
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               39.4      1.33
August 2016      Chloride                               Milligrams/L (mg/L)   MW18               8.16      2
August 2016      Arsenic                                Micrograms/L (ug/L)   MW18               10.6      10
August 2016      Solids (Residue)                       Milligrams/L (mg/L)   MW18               510       290
August 2016      Conductivity (Specific Conductance)    Micromhos/cm          MW2R               818       486
August 2016      Ammonia                                Micrograms/L (ug/L)   MW2R               171       100
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.12      1.33
August 2016      Chloride                               Milligrams/L (mg/L)   MW2R               17.7      2
August 2016      Solids (Residue)                       Milligrams/L (mg/L)   MW2R               531       290
August 2016      Sulfate                                Milligrams/L (mg/L)   MW2R               318       69.5
August 2016      Iron                                   Micrograms/L (ug/L)   MW2R               618       220
August 2016      Chloride                               Milligrams/L (mg/L)   MW7                9.48      2
August 2016      Chloride                               Milligrams/L (mg/L)   MW9                11.4      2
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.419     0.32
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.333     0.32
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.987 Page 79 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
August 2016      Chloride                               Milligrams/L (mg/L)   SW14               2.1       2
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.41      0.32
August 2016      Chloride                               Milligrams/L (mg/L)   SW2                4.03      2
August 2016      Chloride                               Milligrams/L (mg/L)   SW7                5.01      2
August 2016      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.821     0.32
August 2016      Chloride                               Milligrams/L (mg/L)   SW8                7.35      2
July 2016        Chloride                               Milligrams/L (mg/L)   GW2                15.6      2
July 2016        Sulfate                                Milligrams/L (mg/L)   GW2                89.7      72
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.63      0.32
July 2016        Conductivity (Specific Conductance)    Micromhos/cm          JJ14               492.4     486
July 2016        Chloride                               Milligrams/L (mg/L)   JJ14               13        2
July 2016        Chloride                               Milligrams/L (mg/L)   JJ15               12.3      2
July 2016        Chloride                               Milligrams/L (mg/L)   JJ18               3.5       2
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.59      1.33
July 2016        Chloride                               Milligrams/L (mg/L)   JJ20               6.34      2
July 2016        Chloride                               Milligrams/L (mg/L)   JJ26               14.5      2
July 2016        Sulfate                                Milligrams/L (mg/L)   JJ26               78.4      69.5
July 2016        Arsenic                                Micrograms/L (ug/L)   MW13               11.9      10
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.52      1.33
July 2016        Chloride                               Milligrams/L (mg/L)   MW14               22.4      2
July 2016        Sulfate                                Milligrams/L (mg/L)   MW14               314       69.5
July 2016        Solids (Residue)                       Milligrams/L (mg/L)   MW14               548       290
July 2016        Conductivity (Specific Conductance)    Micromhos/cm          MW14               834       486
July 2016        Chloride                               Milligrams/L (mg/L)   MW15               17.9      2
July 2016        Sulfate                                Milligrams/L (mg/L)   MW15               227       69.5
July 2016        Solids (Residue)                       Milligrams/L (mg/L)   MW15               442       290
July 2016        Conductivity (Specific Conductance)    Micromhos/cm          MW15               702.9     486
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.55      1.33
July 2016        Conductivity (Specific Conductance)    Micromhos/cm          MW18               782       486
July 2016        Arsenic                                Micrograms/L (ug/L)   MW18               11        10
July 2016        Solids (Residue)                       Milligrams/L (mg/L)   MW18               607       290
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               42.4      1.33
July 2016        Chloride                               Milligrams/L (mg/L)   MW18               7.58      2
July 2016        Chloride                               Milligrams/L (mg/L)   MW2R               16.7      2
July 2016        Sulfate                                Milligrams/L (mg/L)   MW2R               320       69.5
July 2016        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               809       486
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.28      1.33
July 2016        Iron                                   Micrograms/L (ug/L)   MW2R               422       220
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.988 Page 80 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
July 2016        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               526       290
July 2016        Chloride                               Milligrams/L (mg/L)   MW7                9.78      2
July 2016        Chloride                               Milligrams/L (mg/L)   MW9                10.7      2
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.549     0.32
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.461     0.32
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               2.33      0.32
July 2016        Chloride                               Milligrams/L (mg/L)   SW2                4.14      2
July 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.937     0.32
July 2016        Chloride                               Milligrams/L (mg/L)   SW7                5.14      2
July 2016        Chloride                               Milligrams/L (mg/L)   SW8                8.3       2
June 2016        pH (Hydrogen Ion) Daily Max            Standard Units        pH‐L               8.64
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.13      0.32
June 2016        Chloride                               Milligrams/L (mg/L)   GW2                13.6      2
June 2016        Sulfate                                Milligrams/L (mg/L)   GW2                75.1      72
June 2016        Solids (Residue)                       Milligrams/L (mg/L)   GW2                304       290
June 2016        Chloride                               Milligrams/L (mg/L)   JJ14               10.8      2
June 2016        Conductivity (Specific Conductance)    Micromhos/cm          JJ15               507       486
June 2016        Chloride                               Milligrams/L (mg/L)   JJ15               26        2
June 2016        Chloride                               Milligrams/L (mg/L)   JJ18               3.01      2
June 2016        Chloride                               Milligrams/L (mg/L)   JJ20               7.57      2
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2         1.33
June 2016        Chloride                               Milligrams/L (mg/L)   JJ26               12.4      2
June 2016        Arsenic                                Micrograms/L (ug/L)   MW13               12.6      10
June 2016        Conductivity (Specific Conductance)    Micromhos/cm          MW14               1040      486
June 2016        Sulfate                                Milligrams/L (mg/L)   MW14               372       69.5
June 2016        Solids (Residue)                       Milligrams/L (mg/L)   MW14               709       290
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.84      1.33
June 2016        Chloride                               Milligrams/L (mg/L)   MW14               28.5      2
June 2016        Conductivity (Specific Conductance)    Micromhos/cm          MW15               795       486
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.7       1.33
June 2016        Solids (Residue)                       Milligrams/L (mg/L)   MW15               536       290
June 2016        Chloride                               Milligrams/L (mg/L)   MW15               17.8      2
June 2016        Sulfate                                Milligrams/L (mg/L)   MW15               266       69.5
June 2016        Conductivity (Specific Conductance)    Micromhos/cm          MW18               824       486
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               37.7      1.33
June 2016        Chloride                               Milligrams/L (mg/L)   MW18               6.38      2
June 2016        Solids (Residue)                       Milligrams/L (mg/L)   MW18               624       290
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.23      1.33
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.989 Page 81 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
June 2016        Chloride                               Milligrams/L (mg/L)   MW2R               15.8      2
June 2016        Sulfate                                Milligrams/L (mg/L)   MW2R               286       69.5
June 2016        Iron                                   Micrograms/L (ug/L)   MW2R               514       220
June 2016        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               808       486
June 2016        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               528       290
June 2016        Chloride                               Milligrams/L (mg/L)   MW7                5.87      2
June 2016        Chloride                               Milligrams/L (mg/L)   MW9                7.54      2
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.466     0.32
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.777     0.32
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               2.32      0.32
June 2016        Chloride                               Milligrams/L (mg/L)   SW2                3.65      2
June 2016        Chloride                               Milligrams/L (mg/L)   SW7                5.49      2
June 2016        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.962     0.32
June 2016        Chloride                               Milligrams/L (mg/L)   SW8                6.47      2
June 2016        Iron                                   Micrograms/L (ug/L)   SW9a               411       140
May 2016         pH (Hydrogen Ion) Daily Min            Standard Units        pH‐L               5.36
May 2016         Chloride                               Milligrams/L (mg/L)   GB12               4.92      2
May 2016         Sulfate                                Milligrams/L (mg/L)   GB12               361.5     69.5
May 2016         Solids (Residue)                       Milligrams/L (mg/L)   GB12               669       290
May 2016         Conductivity (Specific Conductance)    Micromhos/cm          GB12               924       486
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   GB12               1.645     1.33
May 2016         Sulfate                                Milligrams/L (mg/L)   GW2                82.4      72
May 2016         Solids (Residue)                       Milligrams/L (mg/L)   GW2                310       290
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                4.27      0.32
May 2016         Chloride                               Milligrams/L (mg/L)   GW2                18.3      2
May 2016         Chloride                               Milligrams/L (mg/L)   JJ14               7.15      2
May 2016         Solids (Residue)                       Milligrams/L (mg/L)   JJ15               382       290
May 2016         Conductivity (Specific Conductance)    Micromhos/cm          JJ15               619       486
May 2016         Chloride                               Milligrams/L (mg/L)   JJ15               72.66     2
May 2016         Conductivity (Specific Conductance)    Micromhos/cm          JJ16               913       486
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ16               1.41      1.33
May 2016         Chloride                               Milligrams/L (mg/L)   JJ16               7.8       2
May 2016         Sulfate                                Milligrams/L (mg/L)   JJ16               361       69.5
May 2016         Solids (Residue)                       Milligrams/L (mg/L)   JJ16               639       290
May 2016         Chloride                               Milligrams/L (mg/L)   JJ18               2.8       2
May 2016         Chloride                               Milligrams/L (mg/L)   JJ20               9.35      2
May 2016         Chloride                               Milligrams/L (mg/L)   JJ26               11.7      2
May 2016         Arsenic                                Micrograms/L (ug/L)   MW13               12.6      10
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.990 Page 82 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
May 2016         Chloride                               Milligrams/L (mg/L)   MW14               29.15     2
May 2016         Sulfate                                Milligrams/L (mg/L)   MW14               408       69.5
May 2016         Conductivity (Specific Conductance)    Micromhos/cm          MW14               1065      486
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.68      1.33
May 2016         Solids (Residue)                       Milligrams/L (mg/L)   MW14               757       290
May 2016         Sulfate                                Milligrams/L (mg/L)   MW15               224.5     69.5
May 2016         Solids (Residue)                       Milligrams/L (mg/L)   MW15               467       290
May 2016         Conductivity (Specific Conductance)    Micromhos/cm          MW15               715       486
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.03      1.33
May 2016         Chloride                               Milligrams/L (mg/L)   MW15               14.7      2
May 2016         Conductivity (Specific Conductance)    Micromhos/cm          MW18               887       486
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW18               38.53     1.33
May 2016         Chloride                               Milligrams/L (mg/L)   MW18               8.63      2
May 2016         Arsenic                                Micrograms/L (ug/L)   MW18               10.95     10
May 2016         Solids (Residue)                       Milligrams/L (mg/L)   MW18               650       290
May 2016         Conductivity (Specific Conductance)    Micromhos/cm          MW2R               783       486
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.98      1.33
May 2016         Chloride                               Milligrams/L (mg/L)   MW2R               15.35     2
May 2016         Sulfate                                Milligrams/L (mg/L)   MW2R               285       69.5
May 2016         Iron                                   Micrograms/L (ug/L)   MW2R               484       220
May 2016         Solids (Residue)                       Milligrams/L (mg/L)   MW2R               518       290
May 2016         Chloride                               Milligrams/L (mg/L)   MW7                5.33      2
May 2016         Chloride                               Milligrams/L (mg/L)   MW9                7.06      2
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.324     0.32
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.792     0.32
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.36      0.32
May 2016         Chloride                               Milligrams/L (mg/L)   SW2                3.3       2
May 2016         Sulfate                                Milligrams/L (mg/L)   SW4                74.1      72
May 2016         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.635     0.32
May 2016         Chloride                               Milligrams/L (mg/L)   SW7                6.57      2
May 2016         Chloride                               Milligrams/L (mg/L)   SW8                5.66      2
May 2016         Iron                                   Micrograms/L (ug/L)   SW9a               144.5     140
April 2016       pH (Hydrogen Ion)                      Standard Units        MW1                9.05      9
April 2016       Conductivity (Specific Conductance)    Micromhos/cm          GB11               889       486
April 2016       Chloride                               Milligrams/L (mg/L)   GB11               2.7       2
April 2016       Sulfate                                Milligrams/L (mg/L)   GB11               381       69.5
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   GB11               651       290
April 2016       Conductivity (Specific Conductance)    Micromhos/cm          GB12               742       486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.991 Page 83 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
April 2016       Chloride                               Milligrams/L (mg/L)   GB12               3.02      2
April 2016       Sulfate                                Milligrams/L (mg/L)   GB12               372       69.5
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   GB12               628       290
April 2016       Conductivity (Specific Conductance)    Micromhos/cm          GBES               736       486
April 2016       Sulfate                                Milligrams/L (mg/L)   GBES               281       69.5
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   GBES               473       290
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   GBES               1.7       1.33
April 2016       Chloride                               Milligrams/L (mg/L)   GBES               3.68      2
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                3.1       0.32
April 2016       Chloride                               Milligrams/L (mg/L)   GW2                26.4      2
April 2016       Sulfate                                Milligrams/L (mg/L)   GW2                90.2      72
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   GW2                340       290
April 2016       Chloride                               Milligrams/L (mg/L)   JJ14               9.99      2
April 2016       Chloride                               Milligrams/L (mg/L)   JJ15               28.7      2
April 2016       Conductivity (Specific Conductance)    Micromhos/cm          JJ16               903       486
April 2016       Chloride                               Milligrams/L (mg/L)   JJ16               3.86      2
April 2016       Sulfate                                Milligrams/L (mg/L)   JJ16               390       69.5
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   JJ16               648       290
April 2016       Chloride                               Milligrams/L (mg/L)   JJ18               5.78      2
April 2016       Chloride                               Milligrams/L (mg/L)   JJ20               12.4      2
April 2016       Chloride                               Milligrams/L (mg/L)   JJ26               9.37      2
April 2016       Iron                                   Micrograms/L (ug/L)   MW13               532       220
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.485     1.33
April 2016       Chloride                               Milligrams/L (mg/L)   MW14               17.95     2
April 2016       Sulfate                                Milligrams/L (mg/L)   MW14               367.5     69.5
April 2016       Iron                                   Micrograms/L (ug/L)   MW14               882.5     220
April 2016       Conductivity (Specific Conductance)    Micromhos/cm          MW14               990       486
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   MW14               694       290
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               2.73      1.33
April 2016       Chloride                               Milligrams/L (mg/L)   MW15               13.85     2
April 2016       Sulfate                                Milligrams/L (mg/L)   MW15               167.5     69.5
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   MW15               399       290
April 2016       Conductivity (Specific Conductance)    Micromhos/cm          MW15               626       486
April 2016       Conductivity (Specific Conductance)    Micromhos/cm          MW2R               766       486
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.185     1.33
April 2016       Chloride                               Milligrams/L (mg/L)   MW2R               15.7      2
April 2016       Sulfate                                Milligrams/L (mg/L)   MW2R               272.5     69.5
April 2016       Iron                                   Micrograms/L (ug/L)   MW2R               503       220
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.992 Page 84 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   MW2R               521       290
April 2016       Chloride                               Milligrams/L (mg/L)   MW7                7.16      2
April 2016       Chloride                               Milligrams/L (mg/L)   MW9                7.96      2
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW12               0.534     0.32
April 2016       Iron                                   Micrograms/L (ug/L)   SW12               171       140
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.525     0.32
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.4       0.32
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   SW14               296       290
April 2016       Solids (Residue)                       Milligrams/L (mg/L)   SW2                66        20
April 2016       Iron                                   Micrograms/L (ug/L)   SW2                630       140
April 2016       Manganese                              Micrograms/L (ug/L)   SW2                31.2      20
April 2016       Chloride                               Milligrams/L (mg/L)   SW2                3.73      2
April 2016       Iron                                   Micrograms/L (ug/L)   SW4                519       140
April 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.2       0.32
April 2016       Chloride                               Milligrams/L (mg/L)   SW7                11.8      2
April 2016       Chloride                               Milligrams/L (mg/L)   SW8                4.53      2
April 2016       Chloride                               Milligrams/L (mg/L)   SW9a               3.01      2
April 2016       Sulfate                                Milligrams/L (mg/L)   SW9a               134.6     72
April 2016       Iron                                   Micrograms/L (ug/L)   SW9a               209.5     140
March 2016       pH (Hydrogen Ion)                      Standard Units        MW1                9.08      9
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                4.62      0.32
March 2016       Chloride                               Milligrams/L (mg/L)   GW2                18.5      2
March 2016       Sulfate                                Milligrams/L (mg/L)   GW2                75.1      72
March 2016       Solids (Residue)                       Milligrams/L (mg/L)   GW2                299       290
March 2016       Chloride                               Milligrams/L (mg/L)   JJ14               8.94      2
March 2016       Chloride                               Milligrams/L (mg/L)   JJ15               10        2
March 2016       Chloride                               Milligrams/L (mg/L)   JJ18               5.15      2
March 2016       Chloride                               Milligrams/L (mg/L)   JJ20               6.24      2
March 2016       Arsenic                                Micrograms/L (ug/L)   MW13               10.5      10
March 2016       Chloride                               Milligrams/L (mg/L)   MW14               16        2
March 2016       Sulfate                                Milligrams/L (mg/L)   MW14               111       69.5
March 2016       Solids (Residue)                       Milligrams/L (mg/L)   MW14               325       290
March 2016       Conductivity (Specific Conductance)    Micromhos/cm          MW14               523       486
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.62      1.33
March 2016       Conductivity (Specific Conductance)    Micromhos/cm          MW15               756       486
March 2016       Sulfate                                Milligrams/L (mg/L)   MW15               220       69.5
March 2016       Solids (Residue)                       Milligrams/L (mg/L)   MW15               430       290
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.87      1.33
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.993 Page 85 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
March 2016       Chloride                               Milligrams/L (mg/L)   MW15               18.5      2
March 2016       Chloride                               Milligrams/L (mg/L)   MW2R               18.7      2
March 2016       Sulfate                                Milligrams/L (mg/L)   MW2R               204       69.5
March 2016       Conductivity (Specific Conductance)    Micromhos/cm          MW2R               667       486
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               3.74      1.33
March 2016       Iron                                   Micrograms/L (ug/L)   MW2R               685       220
March 2016       Solids (Residue)                       Milligrams/L (mg/L)   MW2R               382       290
March 2016       Manganese                              Micrograms/L (ug/L)   MW4                294       220
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                1.51      1.33
March 2016       Chloride                               Milligrams/L (mg/L)   MW7                5.25      2
March 2016       Chloride                               Milligrams/L (mg/L)   MW9                8.55      2
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.631     0.32
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               4.61      0.32
March 2016       Solids (Residue)                       Milligrams/L (mg/L)   SW14               303       290
March 2016       Chloride                               Milligrams/L (mg/L)   SW2                3.46      2
March 2016       Chloride                               Milligrams/L (mg/L)   SW7                4.63      2
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.02      0.32
March 2016       Chloride                               Milligrams/L (mg/L)   SW8                5.13      2
March 2016       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW8                0.384     0.32
February 2016    pH (Hydrogen Ion)                      Standard Units        MW1                9.07      9
February 2016    Chloride                               Milligrams/L (mg/L)   GW2                13.5      2
February 2016    Solids (Residue)                       Milligrams/L (mg/L)   GW2                311       290
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.75      0.32
February 2016    Chloride                               Milligrams/L (mg/L)   JJ14               9.97      2
February 2016    Chloride                               Milligrams/L (mg/L)   JJ15               8.99      2
February 2016    Chloride                               Milligrams/L (mg/L)   JJ18               4.66      2
February 2016    Chloride                               Milligrams/L (mg/L)   JJ20               10.4      2
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.89      1.33
February 2016    Arsenic                                Micrograms/L (ug/L)   MW13               10.4      10
February 2016    Iron                                   Micrograms/L (ug/L)   MW13               229       220
February 2016    Conductivity (Specific Conductance)    Micromhos/cm          MW14               533       486
February 2016    Sulfate                                Milligrams/L (mg/L)   MW14               125       69.5
February 2016    Iron                                   Micrograms/L (ug/L)   MW14               327       220
February 2016    Solids (Residue)                       Milligrams/L (mg/L)   MW14               335       290
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.91      1.33
February 2016    Chloride                               Milligrams/L (mg/L)   MW14               18.6      2
February 2016    Conductivity (Specific Conductance)    Micromhos/cm          MW15               739       486
February 2016    Sulfate                                Milligrams/L (mg/L)   MW15               214       69.5
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21    PageID.994 Page 86 of 99
Monitoring Period Parameter                             Units                  Monitoring Point   DMR Value Monthly Max
February 2016    Solids (Residue)                       Milligrams/L (mg/L)    MW15               472       290
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)    MW15               4.22      1.33
February 2016    Chloride                               Milligrams/L (mg/L)    MW15               18.3      2
February 2016    Conductivity (Specific Conductance)    Micromhos/cm           MW2R               621       486
February 2016    Ammonia                                Micrograms/L (ug/L)    MW2R               106       100
February 2016    Sulfate                                Milligrams/L (mg/L)    MW2R               186       69.5
February 2016    Iron                                   Micrograms/L (ug/L)    MW2R               1140      220
February 2016    Solids (Residue)                       Milligrams/L (mg/L)    MW2R               419       290
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)    MW2R               3.48      1.33
February 2016    Chloride                               Milligrams/L (mg/L)    MW2R               19.1      2
February 2016    Manganese                              Micrograms/L (ug/L)    MW4                288       220
February 2016    Chloride                               Milligrams/L (mg/L)    MW7                7.28      2
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)    MW7                2.51      1.33
February 2016    Chloride                               Milligrams/L (mg/L)    MW9                8.73      2
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)    SW13               0.564     0.32
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)    SW14               4.82      0.32
February 2016    Solids (Residue)                       Milligrams/L (mg/L)    SW14               291       290
February 2016    Chloride                               Milligrams/L (mg/L)    SW2                3.77      2
February 2016    Chloride                               Milligrams/L (mg/L)    SW7                7.5       2
February 2016    Iron                                   Micrograms/L (ug/L)    SW7                379       140
February 2016    Solids (Residue)                       Milligrams/L (mg/L)    SW7                38        20
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)    SW7                1.93      0.32
February 2016    Nitrate + Nitrite                      Milligrams/L (mg/L)    SW8                0.324     0.32
February 2016    Chloride                               Milligrams/L (mg/L)    SW8                5.28      2
January 2016     pH (Hydrogen Ion) Daily Max            Standard Units         pH‐L               8.92
January 2016     pH (Hydrogen Ion)                      Standard Units         MW1                9.08      9
January 2016     Flow                                   Gallons/minute (gpm)   003d               259       220
January 2016     Flow                                   Gallons/minute (gpm)   003d               243       220
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)    GW2                5.87      0.32
January 2016     Chloride                               Milligrams/L (mg/L)    GW2                11.9      2
January 2016     Solids (Residue)                       Milligrams/L (mg/L)    GW2                292       290
January 2016     Chloride                               Milligrams/L (mg/L)    JJ14               10.9      2
January 2016     Chloride                               Milligrams/L (mg/L)    JJ15               8.59      2
January 2016     Chloride                               Milligrams/L (mg/L)    JJ18               4.5       2
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)    JJ20               2.29      1.33
January 2016     Chloride                               Milligrams/L (mg/L)    JJ20               8.7       2
January 2016     Arsenic                                Micrograms/L (ug/L)    MW13               16.4      10
January 2016     Iron                                   Micrograms/L (ug/L)    MW13               533       220
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.995 Page 87 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
January 2016     Conductivity (Specific Conductance)    Micromhos/cm          MW14               526       486
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.41      1.33
January 2016     Iron                                   Micrograms/L (ug/L)   MW14               279       220
January 2016     Solids (Residue)                       Milligrams/L (mg/L)   MW14               337       290
January 2016     Chloride                               Milligrams/L (mg/L)   MW14               18.2      2
January 2016     Sulfate                                Milligrams/L (mg/L)   MW14               119       69.5
January 2016     Conductivity (Specific Conductance)    Micromhos/cm          MW15               722       486
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.4       1.33
January 2016     Zinc                                   Micrograms/L (ug/L)   MW15               31.5      30
January 2016     Solids (Residue)                       Milligrams/L (mg/L)   MW15               470       290
January 2016     Chloride                               Milligrams/L (mg/L)   MW15               15.8      2
January 2016     Sulfate                                Milligrams/L (mg/L)   MW15               182       69.5
January 2016     Chloride                               Milligrams/L (mg/L)   MW2R               19.4      2
January 2016     Sulfate                                Milligrams/L (mg/L)   MW2R               174       69.5
January 2016     Conductivity (Specific Conductance)    Micromhos/cm          MW2R               622       486
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.25      1.33
January 2016     Iron                                   Micrograms/L (ug/L)   MW2R               760       220
January 2016     Solids (Residue)                       Milligrams/L (mg/L)   MW2R               390       290
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.77      1.33
January 2016     Chloride                               Milligrams/L (mg/L)   MW7                7.52      2
January 2016     Chloride                               Milligrams/L (mg/L)   MW9                10.5      2
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.734     0.32
January 2016     Iron                                   Micrograms/L (ug/L)   SW11               348       140
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.593     0.32
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.41      0.32
January 2016     Chloride                               Milligrams/L (mg/L)   SW2                3.63      2
January 2016     Chloride                               Milligrams/L (mg/L)   SW7                5.68      2
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.768     0.32
January 2016     Chloride                               Milligrams/L (mg/L)   SW8                5.36      2
January 2016     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW8                0.433     0.32
December 2015    pH (Hydrogen Ion)                      Standard Units        MW1                9.16      9
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                6.26      0.32
December 2015    Chloride                               Milligrams/L (mg/L)   GW2                12.7      2
December 2015    Sulfate                                Milligrams/L (mg/L)   GW2                75.2      72
December 2015    Solids (Residue)                       Milligrams/L (mg/L)   GW2                308       290
December 2015    Chloride                               Milligrams/L (mg/L)   JJ15               8.83      2
December 2015    Iron                                   Micrograms/L (ug/L)   JJ15               242       220
December 2015    Solids (Residue)                       Milligrams/L (mg/L)   JJ18               51        38
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.996 Page 88 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
December 2015    Chloride                               Milligrams/L (mg/L)   JJ18               5.07      2
December 2015    Iron                                   Micrograms/L (ug/L)   JJ18               289       220
December 2015    Chloride                               Milligrams/L (mg/L)   JJ20               9.43      2
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               2.66      1.33
December 2015    Arsenic                                Micrograms/L (ug/L)   MW13               15.5      10
December 2015    Iron                                   Micrograms/L (ug/L)   MW13               341       220
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.6       1.33
December 2015    Solids (Residue)                       Milligrams/L (mg/L)   MW14               308       290
December 2015    Chloride                               Milligrams/L (mg/L)   MW14               17.1      2
December 2015    Sulfate                                Milligrams/L (mg/L)   MW14               108       69.5
December 2015    Sulfate                                Milligrams/L (mg/L)   MW15               252       69.5
December 2015    Solids (Residue)                       Milligrams/L (mg/L)   MW15               529       290
December 2015    Conductivity (Specific Conductance)    Micromhos/cm          MW15               757       486
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.84      1.33
December 2015    Chloride                               Milligrams/L (mg/L)   MW15               17.4      2
December 2015    Iron                                   Micrograms/L (ug/L)   MW2R               867       220
December 2015    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               424       290
December 2015    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               624       486
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.36      1.33
December 2015    Chloride                               Milligrams/L (mg/L)   MW2R               19.7      2
December 2015    Sulfate                                Milligrams/L (mg/L)   MW2R               175       69.5
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.28      1.33
December 2015    Chloride                               Milligrams/L (mg/L)   MW7                8.34      2
December 2015    Chloride                               Milligrams/L (mg/L)   MW9                9.32      2
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.562     0.32
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.471     0.32
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.51      0.32
December 2015    Chloride                               Milligrams/L (mg/L)   SW2                3.47      2
December 2015    Chloride                               Milligrams/L (mg/L)   SW7                5.67      2
December 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.464     0.32
December 2015    Chloride                               Milligrams/L (mg/L)   SW8                4.89      2
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.84      0.32
November 2015    Chloride                               Milligrams/L (mg/L)   GW2                11.9      2
November 2015    Sulfate                                Milligrams/L (mg/L)   GW2                73        72
November 2015    Chloride                               Milligrams/L (mg/L)   JJ15               7.85      2
November 2015    Chloride                               Milligrams/L (mg/L)   JJ18               4.64      2
November 2015    Chloride                               Milligrams/L (mg/L)   JJ20               2.64      2
November 2015    Arsenic                                Micrograms/L (ug/L)   MW13               11        10
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.997 Page 89 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
November 2015    Conductivity (Specific Conductance)    Micromhos/cm          MW14               491       486
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.83      1.33
November 2015    Solids (Residue)                       Milligrams/L (mg/L)   MW14               315       290
November 2015    Chloride                               Milligrams/L (mg/L)   MW14               16.5      2
November 2015    Sulfate                                Milligrams/L (mg/L)   MW14               108       69.5
November 2015    Conductivity (Specific Conductance)    Micromhos/cm          MW15               753       486
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.87      1.33
November 2015    Chloride                               Milligrams/L (mg/L)   MW15               15.6      2
November 2015    Sulfate                                Milligrams/L (mg/L)   MW15               244       69.5
November 2015    Solids (Residue)                       Milligrams/L (mg/L)   MW15               534       290
November 2015    Conductivity (Specific Conductance)    Micromhos/cm          MW2R               668       486
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.26      1.33
November 2015    Chloride                               Milligrams/L (mg/L)   MW2R               18.7      2
November 2015    Sulfate                                Milligrams/L (mg/L)   MW2R               213       69.5
November 2015    Iron                                   Micrograms/L (ug/L)   MW2R               803       220
November 2015    Solids (Residue)                       Milligrams/L (mg/L)   MW2R               459       290
November 2015    Manganese                              Micrograms/L (ug/L)   MW4                235       220
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.16      1.33
November 2015    Chloride                               Milligrams/L (mg/L)   MW7                6.94      2
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                1.54      1.33
November 2015    Chloride                               Milligrams/L (mg/L)   MW9                8.71      2
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.35      0.32
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.49      0.32
November 2015    Chloride                               Milligrams/L (mg/L)   SW2                3.3       2
November 2015    Chloride                               Milligrams/L (mg/L)   SW7                5.03      2
November 2015    Nitrate + Nitrite                      Milligrams/L (mg/L)   SW8                0.323     0.32
November 2015    Chloride                               Milligrams/L (mg/L)   SW8                5.01      2
October 2015     Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.59      0.32
October 2015     Chloride                               Milligrams/L (mg/L)   GW2                12.7      2
October 2015     Sulfate                                Milligrams/L (mg/L)   GW2                73.8      72
October 2015     Chloride                               Milligrams/L (mg/L)   JJ15               7.98      2
October 2015     Chloride                               Milligrams/L (mg/L)   JJ18               5.12      2
October 2015     Chloride                               Milligrams/L (mg/L)   JJ20               3.03      2
October 2015     Arsenic                                Micrograms/L (ug/L)   MW13               11.7      10
October 2015     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               2.7       1.33
October 2015     Chloride                               Milligrams/L (mg/L)   MW14               17        2
October 2015     Sulfate                                Milligrams/L (mg/L)   MW14               120       69.5
October 2015     Solids (Residue)                       Milligrams/L (mg/L)   MW14               311       290
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.998 Page 90 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
October 2015     Conductivity (Specific Conductance)    Micromhos/cm          MW14               538       486
October 2015     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.79      1.33
October 2015     Chloride                               Milligrams/L (mg/L)   MW15               16        2
October 2015     Sulfate                                Milligrams/L (mg/L)   MW15               251       69.5
October 2015     Solids (Residue)                       Milligrams/L (mg/L)   MW15               534       290
October 2015     Conductivity (Specific Conductance)    Micromhos/cm          MW15               793       486
October 2015     Ammonia                                Micrograms/L (ug/L)   MW15               115       100
October 2015     Chloride                               Milligrams/L (mg/L)   MW2R               19.5      2
October 2015     Sulfate                                Milligrams/L (mg/L)   MW2R               247       69.5
October 2015     Iron                                   Micrograms/L (ug/L)   MW2R               434       220
October 2015     Solids (Residue)                       Milligrams/L (mg/L)   MW2R               526       290
October 2015     Conductivity (Specific Conductance)    Micromhos/cm          MW2R               737       486
October 2015     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.49      1.33
October 2015     Manganese                              Micrograms/L (ug/L)   MW4                1060      220
October 2015     Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.49      1.33
October 2015     Chloride                               Milligrams/L (mg/L)   MW7                8.08      2
October 2015     Chloride                               Milligrams/L (mg/L)   MW9                9.18      2
October 2015     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.185     0.32
October 2015     Chloride                               Milligrams/L (mg/L)   SW2                3.23      2
October 2015     Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                2.14      0.32
October 2015     Chloride                               Milligrams/L (mg/L)   SW7                7.92      2
October 2015     Solids (Residue)                       Milligrams/L (mg/L)   SW7                24        20
October 2015     Iron                                   Micrograms/L (ug/L)   SW7                229       140
October 2015     Chloride                               Milligrams/L (mg/L)   SW8                5.2       2
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.48      0.32
September 2015   Chloride                               Milligrams/L (mg/L)   GW2                13.2      2
September 2015   Sulfate                                Milligrams/L (mg/L)   GW2                76        72
September 2015   Chloride                               Milligrams/L (mg/L)   JJ15               8.18      2
September 2015   Chloride                               Milligrams/L (mg/L)   JJ18               5.72      2
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               3.36      1.33
September 2015   Chloride                               Milligrams/L (mg/L)   JJ20               8.42      2
September 2015   Arsenic                                Micrograms/L (ug/L)   MW13               13.2      10
September 2015   Sulfate                                Milligrams/L (mg/L)   MW14               162       69.5
September 2015   Solids (Residue)                       Milligrams/L (mg/L)   MW14               385       290
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.15      1.33
September 2015   Chloride                               Milligrams/L (mg/L)   MW14               20.5      2
September 2015   Conductivity (Specific Conductance)    Micromhos/cm          MW14               576       486
September 2015   Conductivity (Specific Conductance)    Micromhos/cm          MW15               762       486
                        Case 2:20-cv-00147-RMP         ECF No. 58    filed 03/04/21   PageID.999 Page 91 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.07      1.33
September 2015   Solids (Residue)                       Milligrams/L (mg/L)   MW15               534       290
September 2015   Chloride                               Milligrams/L (mg/L)   MW15               18.2      2
September 2015   Sulfate                                Milligrams/L (mg/L)   MW15               258       69.5
September 2015   Conductivity (Specific Conductance)    Micromhos/cm          MW2R               773       486
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.7       1.33
September 2015   Chloride                               Milligrams/L (mg/L)   MW2R               22.8      2
September 2015   Solids (Residue)                       Milligrams/L (mg/L)   MW2R               547       290
September 2015   Sulfate                                Milligrams/L (mg/L)   MW2R               285       69.5
September 2015   Iron                                   Micrograms/L (ug/L)   MW2R               413       220
September 2015   Manganese                              Micrograms/L (ug/L)   MW4                837       220
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                2.16      1.33
September 2015   Chloride                               Milligrams/L (mg/L)   MW7                8.54      2
September 2015   Chloride                               Milligrams/L (mg/L)   MW9                9.34      2
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.371     0.32
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.36      0.32
September 2015   Chloride                               Milligrams/L (mg/L)   SW2                3.51      2
September 2015   Iron                                   Micrograms/L (ug/L)   SW4                219.33    140
September 2015   Solids (Residue)                       Milligrams/L (mg/L)   SW7                108       20
September 2015   Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.39      0.32
September 2015   Copper                                 Micrograms/L (ug/L)   SW7                13.43     10
September 2015   Manganese                              Micrograms/L (ug/L)   SW7                61.16     20
September 2015   Chloride                               Milligrams/L (mg/L)   SW7                5.46      2
September 2015   Iron                                   Micrograms/L (ug/L)   SW7                1336.66   140
September 2015   Chloride                               Milligrams/L (mg/L)   SW8                5.66      2
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.95      0.32
August 2015      Iron                                   Micrograms/L (ug/L)   GW2                233       140
August 2015      Chloride                               Milligrams/L (mg/L)   GW2                12.7      2
August 2015      Sulfate                                Milligrams/L (mg/L)   GW2                72.5      72
August 2015      Chloride                               Milligrams/L (mg/L)   JJ15               8.01      2
August 2015      Chloride                               Milligrams/L (mg/L)   JJ18               5.79      2
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.78      1.33
August 2015      Chloride                               Milligrams/L (mg/L)   JJ20               5.33      2
August 2015      Iron                                   Micrograms/L (ug/L)   MW13               234       220
August 2015      Arsenic                                Micrograms/L (ug/L)   MW13               11.1      10
August 2015      Conductivity (Specific Conductance)    Micromhos/cm          MW14               628       486
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.26      1.33
August 2015      Chloride                               Milligrams/L (mg/L)   MW14               19.7      2
                       Case 2:20-cv-00147-RMP          ECF No. 58    filed 03/04/21   PageID.1000 Page 92 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
August 2015      Solids (Residue)                       Milligrams/L (mg/L)   MW14               407       290
August 2015      Sulfate                                Milligrams/L (mg/L)   MW14               175       69.5
August 2015      Iron                                   Micrograms/L (ug/L)   MW14               235       220
August 2015      Conductivity (Specific Conductance)    Micromhos/cm          MW15               771       486
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               3.79      1.33
August 2015      Chloride                               Milligrams/L (mg/L)   MW15               16.1      2
August 2015      Solids (Residue)                       Milligrams/L (mg/L)   MW15               517       290
August 2015      Sulfate                                Milligrams/L (mg/L)   MW15               248       69.5
August 2015      Iron                                   Micrograms/L (ug/L)   MW15               263       220
August 2015      Conductivity (Specific Conductance)    Micromhos/cm          MW2R               778       486
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.9       1.33
August 2015      Chloride                               Milligrams/L (mg/L)   MW2R               18.8      2
August 2015      Solids (Residue)                       Milligrams/L (mg/L)   MW2R               546       290
August 2015      Sulfate                                Milligrams/L (mg/L)   MW2R               278       69.5
August 2015      Iron                                   Micrograms/L (ug/L)   MW2R               1410      220
August 2015      Manganese                              Micrograms/L (ug/L)   MW4                361       220
August 2015      Ammonia                                Micrograms/L (ug/L)   MW4                104       100
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                1.52      1.33
August 2015      Chloride                               Milligrams/L (mg/L)   MW7                7.69      2
August 2015      Chloride                               Milligrams/L (mg/L)   MW9                9.3       2
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.396     0.32
August 2015      Iron                                   Micrograms/L (ug/L)   SW11               181       140
August 2015      Iron                                   Micrograms/L (ug/L)   SW12               241       140
August 2015      Iron                                   Micrograms/L (ug/L)   SW13               184       140
August 2015      Iron                                   Micrograms/L (ug/L)   SW14               302       140
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.15      0.32
August 2015      Chloride                               Milligrams/L (mg/L)   SW2                3.35      2
August 2015      Iron                                   Micrograms/L (ug/L)   SW2                205       140
August 2015      Iron                                   Micrograms/L (ug/L)   SW4                287       140
August 2015      Iron                                   Micrograms/L (ug/L)   SW5                245       140
August 2015      Iron                                   Micrograms/L (ug/L)   SW7                244       140
August 2015      Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.885     0.32
August 2015      Chloride                               Milligrams/L (mg/L)   SW7                5.07      2
August 2015      Chloride                               Milligrams/L (mg/L)   SW8                5.38      2
August 2015      Iron                                   Micrograms/L (ug/L)   SW8                203       140
July 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.09      0.32
July 2015        Chloride                               Milligrams/L (mg/L)   GW2                15.7      2
July 2015        Sulfate                                Milligrams/L (mg/L)   GW2                75.6      72
                       Case 2:20-cv-00147-RMP          ECF No. 58    filed 03/04/21   PageID.1001 Page 93 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
July 2015        Iron                                   Micrograms/L (ug/L)   GW2                165       140
July 2015        Solids (Residue)                       Milligrams/L (mg/L)   GW2                292       290
July 2015        Chloride                               Milligrams/L (mg/L)   JJ15               8.5       2
July 2015        Chloride                               Milligrams/L (mg/L)   JJ18               6.24      2
July 2015        Chloride                               Milligrams/L (mg/L)   JJ20               4.45      2
July 2015        Iron                                   Micrograms/L (ug/L)   JJ20               276       220
July 2015        Arsenic                                Micrograms/L (ug/L)   MW13               10.8      10
July 2015        Conductivity (Specific Conductance)    Micromhos/cm          MW14               678       486
July 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.69      1.33
July 2015        Iron                                   Micrograms/L (ug/L)   MW14               245       220
July 2015        Solids (Residue)                       Milligrams/L (mg/L)   MW14               459       290
July 2015        Chloride                               Milligrams/L (mg/L)   MW14               20.5      2
July 2015        Sulfate                                Milligrams/L (mg/L)   MW14               216       69.5
July 2015        Chloride                               Milligrams/L (mg/L)   MW15               16.2      2
July 2015        Sulfate                                Milligrams/L (mg/L)   MW15               214       69.5
July 2015        Conductivity (Specific Conductance)    Micromhos/cm          MW15               728       486
July 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.53      1.33
July 2015        Iron                                   Micrograms/L (ug/L)   MW15               241       220
July 2015        Solids (Residue)                       Milligrams/L (mg/L)   MW15               483       290
July 2015        Chloride                               Milligrams/L (mg/L)   MW2R               17.9      2
July 2015        Sulfate                                Milligrams/L (mg/L)   MW2R               280       69.5
July 2015        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               773       486
July 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.73      1.33
July 2015        Iron                                   Micrograms/L (ug/L)   MW2R               1050      220
July 2015        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               524       290
July 2015        Manganese                              Micrograms/L (ug/L)   MW4                249       220
July 2015        Chloride                               Milligrams/L (mg/L)   MW7                5.98      2
July 2015        Chloride                               Milligrams/L (mg/L)   MW9                10.1      2
July 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.816     0.32
July 2015        Iron                                   Micrograms/L (ug/L)   SW11               166       140
July 2015        Iron                                   Micrograms/L (ug/L)   SW12               193       140
July 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               1.47      0.32
July 2015        Iron                                   Micrograms/L (ug/L)   SW14               208       140
July 2015        Chloride                               Milligrams/L (mg/L)   SW2                4.26      2
July 2015        Iron                                   Micrograms/L (ug/L)   SW2                177       140
July 2015        Iron                                   Micrograms/L (ug/L)   SW4                219       140
July 2015        Iron                                   Micrograms/L (ug/L)   SW5                174       140
July 2015        Manganese                              Micrograms/L (ug/L)   SW7                28.5      20
                       Case 2:20-cv-00147-RMP          ECF No. 58    filed 03/04/21   PageID.1002 Page 94 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
July 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.27      0.32
July 2015        Chloride                               Milligrams/L (mg/L)   SW7                5.19      2
July 2015        Iron                                   Micrograms/L (ug/L)   SW7                618       140
July 2015        Solids (Residue)                       Milligrams/L (mg/L)   SW7                45        20
July 2015        Chloride                               Milligrams/L (mg/L)   SW8                5.88      2
July 2015        Iron                                   Micrograms/L (ug/L)   SW8                169       140
July 2015        Iron                                   Micrograms/L (ug/L)   SW9a               150       140
June 2015        Sulfate                                Milligrams/L (mg/L)   GW2                80.6      72
June 2015        Iron                                   Micrograms/L (ug/L)   GW2                176       140
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.22      0.32
June 2015        Chloride                               Milligrams/L (mg/L)   GW2                14.7      2
June 2015        Solids (Residue)                       Milligrams/L (mg/L)   GW2                300       290
June 2015        Chloride                               Milligrams/L (mg/L)   JJ14               11.4      2
June 2015        Iron                                   Micrograms/L (ug/L)   JJ14               226       220
June 2015        Chloride                               Milligrams/L (mg/L)   JJ15               8.89      2
June 2015        Chloride                               Milligrams/L (mg/L)   JJ18               5.78      2
June 2015        Iron                                   Micrograms/L (ug/L)   JJ20               343       220
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.52      1.33
June 2015        Chloride                               Milligrams/L (mg/L)   JJ20               6.16      2
June 2015        Chloride                               Milligrams/L (mg/L)   JJ26               10.5      2
June 2015        Iron                                   Micrograms/L (ug/L)   MW13               231       220
June 2015        Conductivity (Specific Conductance)    Micromhos/cm          MW14               701       486
June 2015        Sulfate                                Milligrams/L (mg/L)   MW14               225       69.5
June 2015        Iron                                   Micrograms/L (ug/L)   MW14               241       220
June 2015        Solids (Residue)                       Milligrams/L (mg/L)   MW14               475       290
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               3.85      1.33
June 2015        Chloride                               Milligrams/L (mg/L)   MW14               22.9      2
June 2015        Conductivity (Specific Conductance)    Micromhos/cm          MW15               697       486
June 2015        Sulfate                                Milligrams/L (mg/L)   MW15               200       69.5
June 2015        Iron                                   Micrograms/L (ug/L)   MW15               240       220
June 2015        Solids (Residue)                       Milligrams/L (mg/L)   MW15               453       290
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.47      1.33
June 2015        Chloride                               Milligrams/L (mg/L)   MW15               16.3      2
June 2015        Conductivity (Specific Conductance)    Micromhos/cm          MW2R               752       486
June 2015        Sulfate                                Milligrams/L (mg/L)   MW2R               257       69.5
June 2015        Iron                                   Micrograms/L (ug/L)   MW2R               459       220
June 2015        Solids (Residue)                       Milligrams/L (mg/L)   MW2R               517       290
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.65      1.33
                       Case 2:20-cv-00147-RMP          ECF No. 58    filed 03/04/21   PageID.1003 Page 95 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
June 2015        Chloride                               Milligrams/L (mg/L)   MW2R               17.8      2
June 2015        Manganese                              Micrograms/L (ug/L)   MW4                577       220
June 2015        Chloride                               Milligrams/L (mg/L)   MW7                7.52      2
June 2015        Chloride                               Milligrams/L (mg/L)   MW9                9.47      2
June 2015        Iron                                   Micrograms/L (ug/L)   SW11               151       140
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.545     0.32
June 2015        Iron                                   Micrograms/L (ug/L)   SW12               162       140
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.501     0.32
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               2.51      0.32
June 2015        Iron                                   Micrograms/L (ug/L)   SW14               185       140
June 2015        Iron                                   Micrograms/L (ug/L)   SW2                180       140
June 2015        Chloride                               Milligrams/L (mg/L)   SW2                3.57      2
June 2015        Iron                                   Micrograms/L (ug/L)   SW4                232       140
June 2015        Iron                                   Micrograms/L (ug/L)   SW5                172       140
June 2015        Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.928     0.32
June 2015        Chloride                               Milligrams/L (mg/L)   SW7                5.2       2
June 2015        Iron                                   Micrograms/L (ug/L)   SW7                213       140
June 2015        Chloride                               Milligrams/L (mg/L)   SW8                6.16      2
June 2015        Iron                                   Micrograms/L (ug/L)   SW8                178       140
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                4.68      0.32
May 2015         Chloride                               Milligrams/L (mg/L)   GW2                16.4      2
May 2015         Solids (Residue)                       Milligrams/L (mg/L)   GW2                293       290
May 2015         Sulfate                                Milligrams/L (mg/L)   GW2                81.5      72
May 2015         Iron                                   Micrograms/L (ug/L)   GW2                214       140
May 2015         Chloride                               Milligrams/L (mg/L)   JJ14               11.4      2
May 2015         Chloride                               Milligrams/L (mg/L)   JJ15               9.72      2
May 2015         Chloride                               Milligrams/L (mg/L)   JJ16               5.1       2
May 2015         Sulfate                                Milligrams/L (mg/L)   JJ16               312       69.5
May 2015         Iron                                   Micrograms/L (ug/L)   JJ16               386       220
May 2015         Solids (Residue)                       Milligrams/L (mg/L)   JJ16               602       290
May 2015         Conductivity (Specific Conductance)    Micromhos/cm          JJ16               842       486
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ16               1.53      1.33
May 2015         Chloride                               Milligrams/L (mg/L)   JJ18               6.24      2
May 2015         Chloride                               Milligrams/L (mg/L)   JJ20               5.19      2
May 2015         Chloride                               Milligrams/L (mg/L)   JJ26               11.2      2
May 2015         Conductivity (Specific Conductance)    Micromhos/cm          MW14               744       486
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               4.04      1.33
May 2015         Solids (Residue)                       Milligrams/L (mg/L)   MW14               476       290
                       Case 2:20-cv-00147-RMP          ECF No. 58    filed 03/04/21   PageID.1004 Page 96 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
May 2015         Chloride                               Milligrams/L (mg/L)   MW14               22.2      2
May 2015         Sulfate                                Milligrams/L (mg/L)   MW14               235       69.5
May 2015         Chloride                               Milligrams/L (mg/L)   MW15               15.5      2
May 2015         Sulfate                                Milligrams/L (mg/L)   MW15               190       69.5
May 2015         Conductivity (Specific Conductance)    Micromhos/cm          MW15               684       486
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.32      1.33
May 2015         Solids (Residue)                       Milligrams/L (mg/L)   MW15               440       290
May 2015         Sulfate                                Milligrams/L (mg/L)   MW2R               280       69.5
May 2015         Solids (Residue)                       Milligrams/L (mg/L)   MW2R               506       290
May 2015         Conductivity (Specific Conductance)    Micromhos/cm          MW2R               768       486
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.51      1.33
May 2015         Chloride                               Milligrams/L (mg/L)   MW2R               18        2
May 2015         Chloride                               Milligrams/L (mg/L)   MW7                7.54      2
May 2015         Chloride                               Milligrams/L (mg/L)   MW9                10.8      2
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.724     0.32
May 2015         Iron                                   Micrograms/L (ug/L)   SW11               241       140
May 2015         Iron                                   Micrograms/L (ug/L)   SW12               238       140
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.781     0.32
May 2015         Iron                                   Micrograms/L (ug/L)   SW13               211       140
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.05      0.32
May 2015         Iron                                   Micrograms/L (ug/L)   SW14               293       140
May 2015         Chloride                               Milligrams/L (mg/L)   SW2                3.71      2
May 2015         Iron                                   Micrograms/L (ug/L)   SW2                162       140
May 2015         Iron                                   Micrograms/L (ug/L)   SW4                248       140
May 2015         Iron                                   Micrograms/L (ug/L)   SW5                168       140
May 2015         Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                0.87      0.32
May 2015         Chloride                               Milligrams/L (mg/L)   SW7                5.18      2
May 2015         Iron                                   Micrograms/L (ug/L)   SW7                288       140
May 2015         Chloride                               Milligrams/L (mg/L)   SW8                6.5       2
May 2015         Iron                                   Micrograms/L (ug/L)   SW8                179       140
May 2015         Iron                                   Micrograms/L (ug/L)   SW9a               176       140
April 2015       Conductivity (Specific Conductance)    Micromhos/cm          GB12               794       486
April 2015       Sulfate                                Milligrams/L (mg/L)   GB12               276       69.5
April 2015       Chloride                               Milligrams/L (mg/L)   GB12               3.77      2
April 2015       Solids (Residue)                       Milligrams/L (mg/L)   GB12               556       290
April 2015       Iron                                   Micrograms/L (ug/L)   GB12               415       220
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   GB12               1.38      1.33
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                4.26      0.32
                       Case 2:20-cv-00147-RMP          ECF No. 58    filed 03/04/21   PageID.1005 Page 97 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
April 2015       Solids (Residue)                       Milligrams/L (mg/L)   GW2                311       290
April 2015       Chloride                               Milligrams/L (mg/L)   GW2                16.8      2
April 2015       Sulfate                                Milligrams/L (mg/L)   GW2                78.1      72
April 2015       Chloride                               Milligrams/L (mg/L)   JJ14               10.9      2
April 2015       Chloride                               Milligrams/L (mg/L)   JJ15               10.4      2
April 2015       Solids (Residue)                       Milligrams/L (mg/L)   JJ16               560       290
April 2015       Iron                                   Micrograms/L (ug/L)   JJ16               362       220
April 2015       Conductivity (Specific Conductance)    Micromhos/cm          JJ16               797       486
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ16               1.6       1.33
April 2015       Chloride                               Milligrams/L (mg/L)   JJ16               4.68      2
April 2015       Sulfate                                Milligrams/L (mg/L)   JJ16               286       69.5
April 2015       Chloride                               Milligrams/L (mg/L)   JJ18               6         2
April 2015       Chloride                               Milligrams/L (mg/L)   JJ20               6.5       2
April 2015       Chloride                               Milligrams/L (mg/L)   JJ26               10.4      2
April 2015       Conductivity (Specific Conductance)    Micromhos/cm          MW14               780       486
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               4.18      1.33
April 2015       Chloride                               Milligrams/L (mg/L)   MW14               22.7      2
April 2015       Solids (Residue)                       Milligrams/L (mg/L)   MW14               529       290
April 2015       Sulfate                                Milligrams/L (mg/L)   MW14               257       69.5
April 2015       Iron                                   Micrograms/L (ug/L)   MW14               351       220
April 2015       Conductivity (Specific Conductance)    Micromhos/cm          MW15               680       486
April 2015       Ammonia                                Micrograms/L (ug/L)   MW15               123       100
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.5       1.33
April 2015       Sulfate                                Milligrams/L (mg/L)   MW15               191       69.5
April 2015       Solids (Residue)                       Milligrams/L (mg/L)   MW15               379       290
April 2015       Iron                                   Micrograms/L (ug/L)   MW15               284       220
April 2015       Chloride                               Milligrams/L (mg/L)   MW15               16.5      2
April 2015       Conductivity (Specific Conductance)    Micromhos/cm          MW2R               773       486
April 2015       Chloride                               Milligrams/L (mg/L)   MW2R               17.8      2
April 2015       Solids (Residue)                       Milligrams/L (mg/L)   MW2R               530       290
April 2015       Iron                                   Micrograms/L (ug/L)   MW2R               457       220
April 2015       Sulfate                                Milligrams/L (mg/L)   MW2R               281       69.5
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.58      1.33
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW7                1.34      1.33
April 2015       Chloride                               Milligrams/L (mg/L)   MW7                8.2       2
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW9                1.91      1.33
April 2015       Chloride                               Milligrams/L (mg/L)   MW9                9.46      2
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW11               0.681     0.32
                       Case 2:20-cv-00147-RMP          ECF No. 58    filed 03/04/21   PageID.1006 Page 98 of 99
Monitoring Period Parameter                             Units                 Monitoring Point   DMR Value Monthly Max
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW13               0.985     0.32
April 2015       Solids (Residue)                       Milligrams/L (mg/L)   SW14               303       290
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW14               3.29      0.32
April 2015       Chloride                               Milligrams/L (mg/L)   SW2                3.8       2
April 2015       Iron                                   Micrograms/L (ug/L)   SW2                234       140
April 2015       Iron                                   Micrograms/L (ug/L)   SW7                186       140
April 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   SW7                1.06      0.32
April 2015       Chloride                               Milligrams/L (mg/L)   SW7                6.87      2
April 2015       Iron                                   Micrograms/L (ug/L)   SW8                205       140
April 2015       Chloride                               Milligrams/L (mg/L)   SW8                6.12      2
April 2015       Oil & Grease                           Milligrams/L (mg/L)   SW11               7.2       5
March 2015       Chloride                               Milligrams/L (mg/L)   GW2                15.9      2
March 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   GW2                5.13      0.32
March 2015       Sulfate                                Milligrams/L (mg/L)   GW2                75.1      72
March 2015       Solids (Residue)                       Milligrams/L (mg/L)   GW2                295       290
March 2015       Chloride                               Milligrams/L (mg/L)   JJ14               10.3      2
March 2015       Chloride                               Milligrams/L (mg/L)   JJ15               10.4      2
March 2015       Chloride                               Milligrams/L (mg/L)   JJ18               5.91      2
March 2015       Chloride                               Milligrams/L (mg/L)   JJ20               7.72      2
March 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   JJ20               1.91      1.33
March 2015       Iron                                   Milligrams/L (mg/L)   JJ20               0.331     0.22
March 2015       Chloride                               Milligrams/L (mg/L)   MW13               10.4      2
March 2015       Chloride                               Milligrams/L (mg/L)   MW14               25.9      2
March 2015       Conductivity (Specific Conductance)    Micromhos/cm          MW14               725       486
March 2015       Solids (Residue)                       Milligrams/L (mg/L)   MW14               487       290
March 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW14               4.25      1.33
March 2015       Sulfate                                Milligrams/L (mg/L)   MW14               211       69.5
March 2015       Chloride                               Milligrams/L (mg/L)   MW15               16.4      2
March 2015       Conductivity (Specific Conductance)    Micromhos/cm          MW15               695       486
March 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW15               4.47      1.33
March 2015       Sulfate                                Milligrams/L (mg/L)   MW15               190       69.5
March 2015       Solids (Residue)                       Milligrams/L (mg/L)   MW15               471       290
March 2015       Chloride                               Milligrams/L (mg/L)   MW2R               17.9      2
March 2015       Sulfate                                Milligrams/L (mg/L)   MW2R               284       69.5
March 2015       Solids (Residue)                       Milligrams/L (mg/L)   MW2R               561       290
March 2015       Conductivity (Specific Conductance)    Micromhos/cm          MW2R               800       486
March 2015       Nitrate + Nitrite                      Milligrams/L (mg/L)   MW2R               4.73      1.33
March 2015       Arsenic                                Micrograms/L (ug/L)   MW4                10.5      10
                        Case 2:20-cv-00147-RMP   ECF No. 58    filed 03/04/21   PageID.1007 Page 99 of 99
Monitoring Period Parameter                       Units                 Monitoring Point   DMR Value Monthly Max
March 2015       Manganese                        Micrograms/L (ug/L)   MW4                97.8      90
March 2015       Chloride                         Milligrams/L (mg/L)   MW7                8.81      2
March 2015       Nitrate + Nitrite                Milligrams/L (mg/L)   MW7                2.72      1.33
March 2015       Chloride                         Milligrams/L (mg/L)   MW9                10.5      2
March 2015       Nitrate + Nitrite                Milligrams/L (mg/L)   SW11               0.954     0.32
March 2015       Nitrate + Nitrite                Milligrams/L (mg/L)   SW13               1.12      0.32
March 2015       Solids (Residue)                 Milligrams/L (mg/L)   SW13               22        20
March 2015       Nitrate + Nitrite                Milligrams/L (mg/L)   SW14               4.47      0.32
March 2015       Solids (Residue)                 Milligrams/L (mg/L)   SW14               295       290
March 2015       Chloride                         Milligrams/L (mg/L)   SW2                3.58      2
March 2015       Iron                             Milligrams/L (mg/L)   SW2                0.2       0.14
March 2015       Ammonia                          Micrograms/L (ug/L)   SW4                375       100
March 2015       Iron                             Milligrams/L (mg/L)   SW7                0.287     0.14
March 2015       Chloride                         Milligrams/L (mg/L)   SW7                7.31      2
March 2015       Nitrate + Nitrite                Milligrams/L (mg/L)   SW7                1.58      0.32
March 2015       Solids (Residue)                 Milligrams/L (mg/L)   SW7                25        20
March 2015       Chloride                         Milligrams/L (mg/L)   SW8                5.05      2
March 2015       Nitrate + Nitrite                Milligrams/L (mg/L)   SW8                0.33      0.32
March 2015       Nitrate + Nitrite                Milligrams/L (mg/L)   SW9a               0.454     0.32
March 2015       Solids (Residue)                 Milligrams/L (mg/L)   SW9a               23        20
March 2015       Iron                             Milligrams/L (mg/L)   SW9a               0.298     0.14
